[***] indicates that certain confidential information contained in this
document, marked by brackets, has been omitted because the information is (i)
not material and (ii) would be competitively harmful if disclosed.
CONFIDENTIAL


STOCK PURCHASE AGREEMENT
AMONG
MANTECH INTERNATIONAL CORPORATION
AS THE PURCHASER,


KFORCE GOVERNMENT SOLUTIONS, INC.
AS THE COMPANY,


KFORCE GOVERNMENT HOLDINGS INC.
AS THE PARENT,


AND


KFORCE INC.
AS THE SELLER


FEBRUARY 28, 2019






- 1 -



--------------------------------------------------------------------------------



Table of Contents



PageARTICLE I DEFINITIONS2 1.1Definitions2ARTICLE II PURCHASE AND SALE OF
SHARES15 2.1Purchase and Sale of Shares152.2Purchase Price152.3Purchase Price
Adjustment.15ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE
SELLER17 3.1Organization and Standing173.2Power and Authority; Binding
Agreement183.3Noncontravention; Consents.183.4Compliance with Laws193.5Title to
Shares193.6Capitalization193.7Subsidiaries203.8Permits203.9Financial
Statements.203.1Absence of Changes or Events213.11Undisclosed
Liabilities233.12Assets other than Real Property233.13Real
Property233.14Contracts.243.15Intellectual
Property.273.16Litigation293.17Taxes.293.18Property, Casualty and Liability
Insurance333.19Benefit Plans.343.2Employee and Labor Matters.363.21Environmental
Matters.383.22Brokers393.23Certain Business Practices393.24Customers and
Suppliers.393.25Government Contracts.403.26Affiliate Transactions433.27No Other
Representations43ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE
PURCHASER43 4.1Organization and Standing434.2Power and Authority; Binding
Agreement434.3Noncontravention.44

i

--------------------------------------------------------------------------------




4.4Brokers444.5Due Diligence454.6Litigation454.7Financing454.8Investment
Representation45ARTICLE V COVENANTS46 5.1Publicity465.2Conduct of the Business
Pending Closing465.3Further Assurances; Cooperation495.4Employees and Employee
Benefits.505.5Name Change525.6Websites535.7HSR Filings545.8TFX
Divestiture.545.9Access to Information545.1Notice; Effect of Notice.555.11R&W
Policy.555.12Affiliate Transactions.555.13DSS Notification.555.14No Solicitation
of Competing Transaction.56ARTICLE VI CONDITIONS TO CLOSING56 6.1Conditions to
Each Party's Obligation to Close566.2Conditions to the Purchaser's Obligation to
Close576.3Conditions to the Seller's Obligation to Close58ARTICLE VII
CLOSING59 7.1Closing597.2Deliveries.597.3Escrow617.4Flow of Funds
Memorandum62ARTICLE VIII INDEMNIFICATION62 8.1Survival628.2Indemnification of
the Purchaser.628.3Indemnification of the Seller638.4Indemnification Procedure
for Third Party Claims648.5No Double Recovery; Use of Insurance; Tax
Effect658.6Limitation on Indemnification.668.7Exclusive Remedy688.8Tax Treatment
of Indemnification Payments688.9Attorneys’ Fees68ARTICLE IX TAX
MATTERS69 9.1Taxable Periods Ending on or Before the Closing Date.69

- ii -



--------------------------------------------------------------------------------




9.2Tax Periods Beginning Before and Ending After the Closing Date; Straddle
Period Taxes709.3Straddle Period Taxes709.4Tax Refunds719.5Cooperation on Tax
Matters.719.6Audits729.7Certain Taxes739.8Tax Sharing
Agreements739.9Amendments739.1Section 338 Election73ARTICLE X
TERMINATION73 10.1Termination of Agreement7310.2Effect of Termination74ARTICLE
XI MISCELLANEOUS74 11.1Entire Agreement7511.2Section Headings; Interpretation;
Disclosure Schedules7511.3Notices7511.4No Presumption Against
Drafter7611.5Nonassignability7611.6No Third Party Beneficiaries7611.7Governing
Law7711.8Jurisdiction and Venue7711.9WAIVER OF JURY
TRIAL7711.1Severability7811.11Fees and
Expenses7811.12Cooperation7811.13Confidentiality; Maintenance of Books and
Records7811.14Counterparts8011.15Disclosure Generally8011.16Acknowledgment by
the Purchaser8011.17Specific Performance80Exhibits/SchedulesExhibit AShared
Services and AssetsExhibit BTransaction Compensation PaymentsExhibit CAccounting
PrinciplesExhibit DExample Net Working CapitalExhibit EForm of Non-Competition
AgreementExhibit FPress ReleaseExhibit GR&W PolicyExhibit HForm of Escrow
Agreement

- iii -



--------------------------------------------------------------------------------




Exhibit IAmended and Restated SLED AgreementsDisclosure SchedulesSchedule 5.2
Schedule 5.4(e) Schedule 5.12Schedule 7.2(a)(iv)Schedule 8.2 











































- iv -



--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
February 28, 2019, by and among ManTech International Corporation, a Delaware
corporation (the “Purchaser”), Kforce Government Solutions, Inc., a Pennsylvania
corporation (the “Company”), Kforce Government Holdings Inc., a Florida
corporation (the “Parent”), and Kforce Inc., a Florida corporation (the
“Seller”). Capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings given to such terms in Section 1.1.
BACKGROUND
The Company is engaged in the business of providing, both as a prime contractor
and as a subcontractor, innovative solutions and business consulting services to
the federal government in areas such as: information technology, healthcare
information technology, data and knowledge management, financial management and
accounting, and related areas (the “Business”). As used herein, the Business
shall not include the TFX Business.
The Parent owns 100% of the issued and outstanding shares of capital stock of
the Company and the Seller owns 100% of the issued and outstanding shares of
capital stock of the Parent.
Seller and the Company have entered into the TraumaFX Contribution Agreement
pursuant to which the TFX Excluded Assets have been contributed by the Company
to a wholly-owned subsidiary of the Company, TraumaFX Solutions Inc., a Florida
corporation (“TFX”), and the equity interests in TFX have been distributed to
the Seller, all of which have been consummated in accordance with the TraumaFX
Contribution Agreement.
The Parties acknowledge that the Company utilizes, and has utilized, certain
ancillary and corporate shared assets and services of the Seller and its
Affiliates (other than the Company or Parent) in the performance of functions
relating to its operations and Business, which are summarized on Exhibit A,
attached hereto (collectively the “Shared Services and Assets”) and that the
Shared Services and Assets will not be included in the transaction contemplated
hereby or available following Closing except to the extent made available
pursuant to the Transition Services Agreement.
The Seller desires to sell, and the Purchaser desires to purchase, all of the
issued and outstanding shares (the “Shares”) of capital stock of the Parent on
the terms and subject to the conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties agree as follows:




--------------------------------------------------------------------------------



TERMS
ARTICLE I
DEFINITIONS
1.1 Definitions. As used in this Agreement, the following terms shall have the
following meanings:
“Accounting Principles” means GAAP and the principles and any exceptions to GAAP
set forth on Exhibit C.
“Affiliate” means, with respect to any specified Person, any other Person which,
directly or indirectly, controls, is under common control with, or is controlled
by, such specified Person.
“Agreement” means this Agreement and the Disclosure Schedules hereto, as this
Agreement may be amended from time to time.
“Arbitrator” is defined in Section 2.3(b).
“Benefit Plan” means any collective bargaining agreement, any “employee benefit
plan” (within the meaning of Section 3(3) of ERISA), and any bonus, profit
sharing, deferred compensation, incentive compensation, performance, retirement,
vacation or other paid-time-off, severance or termination, disability, death
benefit, employment, retention, change-in-control, hospitalization, fringe
benefit, medical, dental, vision, stock purchase, stock option, phantom stock,
equity compensation or other material plan, program, policy, arrangement or
Contract (whether or not subject to the Laws of the United States) established,
maintained, contributed to, or participated in, or required to be established,
maintained or contributed to, or participated in, by or on behalf of the Parent,
the Seller, the Company or any of their ERISA Affiliates, in each case, for the
benefit of or relating to any current or former employee of the Company, and in
each case whether written or oral, informal or formal, subject to ERISA or not,
or with respect to which the Parent or the Company could reasonably be expected
to have any liability or obligation. Without limiting the generality of the
foregoing, the term “Benefit Plan” shall also include any plan, program, policy,
arrangement or Contract with respect to which the Company or any of its ERISA
Affiliates may have liability (including potential, secondary or contingent
liability) under Title IV of ERISA to any Person and including any liability by
reason of any Person's being or having been an ERISA Affiliate.
“Business” is defined in the Recitals.
“Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a day
on which banking institutions located in Florida, New York or Virginia are
permitted or required by Law, executive order or decree of a Governmental Entity
to remain closed.
“Cap Amount” is defined in Section 8.6(b).




--------------------------------------------------------------------------------



“Cash” means, as of the date and time of determination, with respect to any
Person, the amount (which may be positive or negative) equal to the aggregate
amount of the unrestricted cash of such Person (with respect to the Company,
determined in accordance with the Accounting Principles and with respect to any
other Person, determined in accordance with GAAP), minus the aggregate amount of
all outstanding checks written against any cash accounts of such Person.
“Closing” is defined in Section 7.1.
“Closing Cash” is defined in Section 2.3(a).
“Closing Date” is defined in Section 7.1.
“Closing Date Net Working Capital” is defined in Section 2.3(a).
“Closing Debt Amount” means collectively, but without duplication, all
Indebtedness included in subclauses (i) and (ii) of the definition of
Indebtedness, of the Company and Parent as of the Closing.
“Closing Statement” is defined in Section 2.3(a).
“Closing Transaction Expenses” is defined in Section 2.3(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the Preamble.
“Company Benefit Plans” is defined in Section 3.19(a).
“Company Deferred Compensation Plans” means the Kforce Non-Qualified Deferred
Compensation Government Practice Plan and the Kforce Non-Qualified Deferred
Compensation Government Practice Plan II, as in effect from time to time.
“Company Group” means the Company and the Parent collectively and either of the
Company and the Parent as a separate Person.
“Company Income Tax Proceeding” is defined in Section 9.6(b).
“Company Intellectual Property” means, collectively, Company Owned Intellectual
Property and Company Non-Owned Intellectual Property.
“Company Non-Owned Intellectual Property” means all Intellectual Property
not-owned by the Company that is licensed to or used by the Company, unless
immaterial to the Business.
“Company Owned Intellectual Property” means all Intellectual Property that is
owned or purported to be owned by the Company.




--------------------------------------------------------------------------------



“Company Taxes” means (i) any and all Taxes imposed on or assessed against the
Company Group for any Pre-Closing Period that are not taken into account as a
Current Liability in the calculation of Closing Date Net Working Capital and
(ii) any and all Taxes resulting from a breach of the representations and
warranties set forth in Section 3.17 hereof or payable pursuant to a covenant of
the Seller set forth in this Agreement that are not taken into account as a
Current Liability in the calculation of Closing Date Net Working Capital;
provided, however, that Company Taxes with respect to a Straddle Period shall be
determined pursuant to Section 9.3.
“Company Transaction Expenses” means the aggregate fees and related expenses
incurred by the Seller, the Parent or the Company or any of their Affiliates in
connection with the transactions contemplated by this Agreement or the TFX
Contribution Agreement, including (i) with respect to brokers, finders or
investment bankers for investment banking or advisory services for any of the
Parent, the Seller, the Company or any Affiliate thereof in connection with such
transactions, (ii) with respect to legal counsel for legal services to any of
the Parent, the Seller and the Company or any of their Affiliates in connection
with such transactions, (iii) with respect to accounting and advisory services
to the Parent, the Seller, the Company or any Affiliate thereof in connection
with such transactions, (iv) with respect to any other service provider engaged
by the Seller, the Parent or Company or any of their Affiliates prior to the
Closing to the extent of pre-Closing services provided by any of them in
connection with such transactions, (v) all Transaction Compensation Payments,
including the payments set forth on Exhibit B, attached hereto, and (vi) all
employment-related Taxes of the Seller, the Parent, Company or its Subsidiaries
(if any) arising in connection with the payments referred to in clause (v)
above.
“Competing Transaction” is defined in Section 5.14.
“Confidentiality Agreement” is defined in Section 5.9.
“Constitutive Documents” means, for any corporation, its Articles or Certificate
of Incorporation and Bylaws.
“Contract” means any loan or credit agreement, bond, debenture, note, mortgage,
indenture, guarantee, lease or other contract, commitment, agreement,
instrument, obligation, undertaking, concession, franchise, license or legally
binding arrangement or legally binding understanding, whether written or oral.
“Controlled Group Liability” means any and all liabilities under (i) Title IV of
ERISA, (ii) Section 302 of ERISA, (iii) Sections 412 and 4971 of the Code, (iv)
the continuation coverage requirements of Section 601 et seq. of ERISA and
Section 4980B of the Code, (v) the portability and nondiscrimination
requirements of Section 701 et seq. of ERISA and Section 9801 et seq. of the
Code, and (vi) Section 4975 of the Code.
“Copyright” means any registered or unregistered copyright and any copyrightable
works of authorship, including all applications and registrations therefore,
together with all author’s and moral rights therein.




--------------------------------------------------------------------------------



“Current Assets” means those current assets determined in accordance with the
Accounting Principles and listed in the example net working capital set forth on
Exhibit D (excluding any Cash).
“Current Government Contract” is defined in Section 3.25(a).
“Current Liabilities” means any current liabilities determined in accordance
with the Accounting Principles, including those current liabilities listed in
the example net working capital set forth on Exhibit D.
“Defense Notice” is defined in Section 8.4(a).
“Delivery Date” is defined in Section 2.3(a).
“Disclosure Schedule” means a schedule of exceptions to the representations and
warranties of the Seller set forth in Article III, delivered by Seller to
Purchaser contemporaneously with this Agreement.
“Disputed Matters” is defined in Section 2.3(b).
“Effective Time” is defined in Section 7.1.
“Enforceability Exceptions” means those exceptions to enforceability due to
(i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium, rehabilitation or similar Laws relating to the enforcement of
creditors’ rights generally, (ii) the availability of the remedies of specific
performance or injunctive relief which may be subject to the discretion of the
court before which any Legal Proceeding for such remedies may be brought, or
(iii) the exercise by any court of its discretion in invoking general principles
of equity.
“Environment” means any and all environmental media, including, but not limited
to, ambient air, surface water, ground water, drinking water supply, land
surface, subsurface strata, wetlands or sediments.
“Environmental Law” means any and all federal, state, or local statutes, laws,
codes, regulations, rules, orders, judgments, binding judicial decisions, writs,
decrees, approvals, injunctions, ordinances and binding directives pertaining to
or relating to protection or restoration of the Environment, pollution, or the
manufacture, generation, handling, storage, use, emission, discharge, release,
transportation, treatment, disposal or remediation of any Hazardous Material and
exposure of employees in the workplace environment to Hazardous Material,
including the Clean Air Act, the Clean Water Act, the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response, Compensation, and
Liability Act, the Occupational Safety and Health Act, the Toxic Substances
Control Act, the Emergency Planning and Community Right-to-Know Act, the Federal
Insecticide, Fungicide, and Rodenticide Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act and any similar federal, state or local
law, as each is in effect as of the date hereof.
“ERISA” means the Employee Retirement Income Security Act of 1974.




--------------------------------------------------------------------------------



“ERISA Affiliate” means any Person which is (or at any relevant time was) a
member of a “controlled group of corporations” with, under “common control”
with, or a member of an “affiliated service group” with the Parent as such terms
are defined in Section 414(b), (c), (m) or (o) of the Code.
“Financial Statements” are defined in Section 3.9(a).
“Fundamental Representations” is defined in Section 8.1.
“GAAP” means accounting principles generally accepted in the United States, as
in effect from time to time and consistently applied in a manner consistent with
the accounting practices, policies, judgments and methodologies used in the
preparation of the Financial Statements (but only to the extent such practices,
policies, judgments and methodologies are consistent with GAAP).
“Government Bid” means a bid, quote, offer or proposal which, if accepted, would
result in a Government Contract. 
“Government Contract” means any Contract, including an individual task order,
delivery order, purchase order, blanket purchase agreement, basic ordering
agreement, and letter contract, between the Company and the U.S. Government or
any other Governmental Entity, as well as any subcontract or other arrangement
by which (i) the Company has agreed to provide goods or services to a prime
contractor, to the Governmental Entity, or to a higher-tier subcontractor or
(ii) a subcontractor or vendor has agreed to provide goods or services to the
Company, where, in either event, such goods or services ultimately will benefit
or be used by the Governmental Entity, including any closed Contract or
subcontract as to which the right of the U.S. Government or a higher-tier
contractor to review, audit, or investigate has not expired.
“Governmental Entity” means any nation, state, province, county, city or
political subdivision and any official, agency, arbitrator, authority, court,
department, commission, board, bureau, instrumentality or other governmental or
regulatory authority of any thereof.
“Group Return” is defined in Section 3.17(a).
“Hazardous Material” means, whether alone or in combination, whether solid,
liquid or gaseous: (i) any pollutant, contaminant, substance, chemical or
material that is listed, classified or regulated pursuant to any Environmental
Law; (ii) any petroleum, petroleum product, waste oil, crude oil and its
fractions, asbestos and asbestos-containing material, urea formaldehyde, nuclear
material, natural or synthetic gas, pesticide, or polychlorinated biphenyl;
(iii) any pollutant, contaminant, substance, material, chemical or waste that is
explosive or radioactive; or (iv) any hazardous chemical, pollutant,
contaminant, hazardous waste, toxic chemical, all as defined as hazardous under
any Environmental Law.
“HSR Act” means collectively, if and as applicable, Section 7A of the Clayton
Act (Title II of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder).




--------------------------------------------------------------------------------



“Indebtedness” of any Person means, without duplication, (i) all indebtedness
for borrowed money; (ii) all principal, interest, prepayment fees and costs and
penalties and premiums and other obligations as evidenced by bonds, debentures,
notes or similar instruments; (iii) any deficit balance in Cash; (iv) all
Qualified Accounts Payable of such Person (to the extent not included in the
calculation of Closing Date Net Working Capital); (v) all obligations of such
Person issued or assumed for deferred purchase price payments; (vi) all
obligations of such Person for the reimbursement of any obligor on any letter of
credit, banker’s acceptance, guarantee or similar credit transaction; (vii) all
interest rate and currency swaps, caps, collars and similar agreements or
hedging devices under which payments are obligated to be made by such Person,
whether periodically or upon the happening of a contingency; (viii) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person; (ix) all obligations of such Person secured by Lien on any asset of such
Person; and (x) any guaranty of any Indebtedness of any other Person.
“Indemnification Deductible” is defined in Section 8.6(a).
“Indemnified Party” means either a Purchaser Indemnified Party or a Seller
Indemnified Party.
“Indemnifying Party” means either a Purchaser or a Company Indemnifying Party.
“Intellectual Property” means all intellectual property rights in any
jurisdiction throughout the world, including any (i) Patents, (ii) Marks, (iii)
Copyrights, (iv) trade secrets(under applicable Law) and other confidential
know-how, formulas, compositions, manufacturing and production processes and
techniques, methods, schematics, technology, technical data, designs, drawings,
flowcharts, block diagrams, specifications, customer and supply lists, pricing
and cost information, and business and marketing plans and proposals, (v)
Software, (vi) licenses and agreements pursuant to which a Person has acquired
rights in or to any of the foregoing or licenses or agreements pursuant to which
a Person has licensed or transferred the right to use any of the foregoing, and
(vii) rights of privacy, and rights of publicity.
“Internal Systems” means the computer, communications network and other
information technology systems and any application service provider services,
hosted service, “Software-as-a-Service,” “Infrastructure-as-a-Service,”
“Platform-as-a-Service” or similar “cloud” services used by the Company for its
internal purposes.
“IRS” means the United States Internal Revenue Service.
“Judgment” means any judgment, order or decree of, or issued by, any
Governmental Entity.
“Knowledge” means, (a) with respect to the Seller as to any matter in question,
the actual knowledge of Maureen Coyle, David Kelly, Kathleen Massie or Robert
Bartholomew, (b) with respect to the Purchaser as to any matter in question, the
actual knowledge of Michael



--------------------------------------------------------------------------------



Putnam or Stephen Vather, and (c) in each case of (a) and (b), such knowledge as
any of them would have after reasonable inquiry in connection with such Person’s
duties in the Ordinary Course of Business. “Known” is synonymous with
“Knowledge.”
“Law” means any constitution, act, statute, law, ordinance, treaty, rule or
regulation of any Governmental Entity.
“Leased Property” is defined in Section 3.13(a).
“Leases” is defined in Section 3.13(a).
“Legal Proceeding” means any action, suit, proceeding, claim, arbitration,
mediation, demand or notice of noncompliance, before any Governmental Entity or
before any arbitrator or mediator or similar party, or any audit, investigation,
inquiry or review by any Governmental Entity.
“Liability” or “Liabilities” means any direct or indirect liability,
indebtedness, guaranty, endorsement, claim, loss, damage, deficiency, cost,
expense, obligation or responsibility, either accrued, absolute, contingent,
mature, unmatured or otherwise and whether known or unknown, fixed or unfixed,
choate or inchoate, liquidated or unliquidated, secured or unsecured.
“Lien” means any mortgage, pledge, hypothecation, hypothec, right of others,
claim, security interest, encumbrance, lease, sublease, license, occupancy
agreement, adverse claim or interest, easement, covenant, encroachment, burden,
title defect, title retention agreement, voting trust agreement, interest,
equity, option, lien, right of first refusal, charge or other restrictions or
limitations of any nature whatsoever, other than restrictions on the offer and
sale of securities under the Securities Act and state securities Laws.
“Listed Contract” is defined in Section 3.14(a).
“Losses” means any Liabilities or obligations, losses, damages, deficiencies,
Judgments, assessments, fines, fees, penalties, expenses (including amounts paid
in settlement, interest, court costs, costs of investigators, fees and
reasonable expenses of attorneys).
“Mark” means any registered or common law trademark, trade name, trade dress,
service mark or domain name, and all registrations and applications for
registration of the foregoing.
“Material Adverse Change” means any change, circumstance, development, state of
facts, event or effect (i) that has had or would reasonably be expected to have
a material adverse change or effect (taken alone or in the aggregate with any
other adverse change or effect) in or with respect to the business, properties,
assets, condition (financial or otherwise), liabilities (contingent or
otherwise), results of operations or future prospects of the Parent, the Company
or the Business, or (ii) that has had or would reasonably be expected to prevent
or materially impede, interfere with, hinder or delay the consummation by the
Company, the Parent or the



--------------------------------------------------------------------------------



Seller of the transactions contemplated by this Agreement; provided that none of
the following occurring after the date hereof shall be deemed to constitute, and
none of the following shall be taken into account in determining whether there
has been or will be a Material Adverse Change: (A) any change relating to the
United States economy, financial and securities markets or business conditions
in general, so long as any impact on the Business or the Company is not
disproportionate; (B) national or international political or social conditions,
including sequestration, government shutdown, the engagement by the United
States in hostilities, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence of any military or terrorist attack upon the
U.S., or any of its territories, possessions, or diplomatic or consular offices
or upon any military installation, equipment or personnel of the U.S.; (C)
changes in GAAP; (D) changes in laws, rules, regulations, orders, or other
binding directives issued by any governmental entity; (E) the taking of any
action required by this Agreement; (F) changes or effects directly resulting
from the announcement or pendency of this Agreement; (G) any failure to meet a
forecast provided by the Seller to the Purchaser of revenue, earnings, cash
flow, or other data for any period or any change or forecast (it being
understood that the facts and circumstances underlying any such failure shall be
considered in determining whether there has been a Material Adverse Change); (H)
any hurricane, earthquake, flood or other natural disaster or act of God; and
(I) any adverse change, effect, event, occurrence, state of facts or development
described in clause (i) or (ii) above resulting from conditions generally
affecting the industry in which the Company participates.
“Most Recent Balance Sheet” is defined in Section 3.9(a).
“Most Recent Balance Sheet Date” means December 31, 2018.
“Non-Company Benefit Plans” is defined in Section 3.19(a). 
“Noncompetition; Nonsolicitation Agreement” means the noncompetition and
nonsolicitation agreement to be executed as of the Closing in the form attached
as Exhibit E.
“Notice of Disagreement” is defined in Section 2.3(b).
“Ordinary Course of Business” means any action taken if: (i) such action is
consistent with past practice, events or happenings including as to amount and
frequency and is taken in the course of normal day-to-day operations, and (ii)
such action complies with Law.
“Parent” is defined in the Preamble.
“Party” means a party to this Agreement.
“Patent” means any patent, any patent application, or any continuation,
continuation-in-part, division, renewal, extension (including any supplemental
protection certificate), reexamination or reissue thereof.
“Pension Plan” means any “employee pension benefit plan,” as defined in Section
3(2) of ERISA.




--------------------------------------------------------------------------------



“Permit” means any federal, state or local, governmental consent, approval,
order, authorization, certificate, filing, notice, permit, concession,
registration, franchise or license.
“Permitted Liens” means collectively, (i) Liens that are disclosed in the Most
Recent Balance Sheet, (ii) Liens for Taxes not yet payable or the validity of
which are being contested in good faith by appropriate Legal Proceedings as set
forth in the Disclosure Schedule, (iii) mechanics’, workmen’s, repairmen’s,
warehousemen’s, processor’s, landlord’s, carrier’s, maritime, materialmen’s,
consignee’s or other like Liens, including all statutory Liens, in each case
arising or incurred in the Ordinary Course of Business and imposed by Law for
amounts not yet due and payable, (iv) Liens arising in connection with worker’s
compensation, unemployment insurance, old age pensions and social security
benefits which are not overdue or are being contested in good faith by
appropriate Legal Proceedings as set forth in the Disclosure Schedule,
(v) deposits made in the Ordinary Course of Business to secure the performance
of bids, tenders, statutory obligations, fee and expense arrangements with
trustees and fiscal agents (exclusive of obligations incurred in connection with
the borrowing of money or the payment of the deferred purchase price of
property) and deposits securing surety, indemnity, performance, appeal and
release bonds, (vi) any imperfection of title, or encumbrances on title or
similar Lien which does not and would not reasonably be expected to impair in
any material respect the value, use or operations of the Business, (vii)
licenses, leases and subleases of property and assets entered into in the
Ordinary Course of Business, (viii) customary rights under Law of set-off,
revocation, refund or chargeback, (ix) Liens arising by operation of Law on
insurance policies and proceeds thereof to secure premiums thereunder, (x) Liens
to secure capital lease obligations to the extent the incurrence of such
obligations does not violate this Agreement (which Liens are set forth in the
Disclosure Schedule), (xi) any Liens incurred pursuant to equipment leases in
the Ordinary Course of Business as set forth in the Disclosure Schedule, and
(xii) Liens disclosed on the Disclosure Schedule.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, Governmental Entity, unincorporated
organization or other entity.
“Personal Information” means any personal information or personally identifiable
information as defined in and regulated by applicable Laws and is maintained by
or on behalf of the Company.
“Pre-Closing Period” means all Taxable periods ending on or before the Closing
Date and the portion of any Straddle Period that ends on the Closing Date.
“Purchase Price” is defined in Section 2.2.
“Purchase Price Adjustment” is defined in Section 2.3(a)(ii).
“Purchaser” is defined in the Preamble.
“Purchaser Indemnifiable Loss” is defined in Section 8.2.




--------------------------------------------------------------------------------



“Purchaser Indemnified Party” is defined in Section 8.2.
“Qualified Accounts Payable” means any account payable of the Company not paid
at or before the Closing which has been outstanding for more than sixty (60)
days or which is overdue in accordance with the payment terms thereof, except
for those payables described or set forth on Section 3.9(c) of the Disclosure
Schedule.
“R&W Policy” means that certain Representations and Warranties Insurance Policy
issued by the R&W Policy Provider, for the benefit of Purchaser as the named
insured, substantially in the form attached as Exhibit G, or an alternative
representations and warranty insurance policy for the benefit of Purchaser as
the named insured with substantially the same terms as those set forth on the
form attached as Exhibit G.
“R&W Policy Expenses” means all costs and expenses due or arising under the R&W
Policy, including the total premium, underwriting costs, brokerage commission,
Taxes due and arising under such policy and other fees and expenses of such
policy.
“R&W Policy Provider” means AIG Specialty Insurance Company.
“Registered Intellectual Property” means Intellectual Property registered,
filed, issued or granted under the authority of, with or by, any Governmental
Entity (or other registrar in the case of domain names), including all Patents,
registered Trademarks, registered, Copyrights, and all applications for any of
the foregoing, in each case owned, assigned to, held, applied for or otherwise
possessed or controlled by the Company.
“Related Party” means (a) any Affiliate of the Seller, the Parent or the
Company, (b) each individual who is (i) an officer, director or member of
management of the Seller, the Parent, the Company or any of their respective
Affiliates, or (ii) a member of the immediate family (including parents,
brothers, sisters, in-laws, spouses, and children) of any of the individuals
referred to in clause (b)(i) above, and (c) any entity which is controlled by
any of the individuals referred to in clause (b) above.
“Representatives” means, with respect to a Person, such Person's legal,
financial, internal and independent accounting and other advisors and
representatives.
“Retained Personnel” is defined in Section 3.20(d).
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Seller” is defined in the Preamble.
“Seller Consolidated Tax Proceeding” is defined in Section 9.6(b).
“Seller Credit Facility” means collectively (i) that certain Credit Agreement,
dated May 25, 2017, between the Seller and its subsidiaries and Wells Fargo
Bank, National



--------------------------------------------------------------------------------



Association, and the other lenders thereto, (ii) that certain Master Loan and
Security Agreement Number 29826-7000 dated October 26, 2015 by and between Banc
of America Leasing & Capital, LLC, Seller and the Company, as supplemented by
that Addendum dated November 20, 2015; and (iii) that certain Master Loan and
Security Agreement Number 472379 dated October 7, 2015 by and between Wells
Fargo Equipment Finance, Inc. as Lender and Seller and the Company as
co-Borrowers, as supplemented by that Addendum (Co-Borrowers) dated as of April
6, 2016.
“Seller Group Return” is defined in Section 9.1(a).
“Seller Indemnified Party” is defined in Section 8.3.
“Seller Prepared Return” is defined in Section 9.1(a)
“Seller Tax Proceeding” is defined in Section 9.6(b).
“Shared Services and Assets” is defined in the Recitals.
“Shares” is defined in the Recitals.
“Software” means computer software (including source code, object code, macros,
scripts, objects, routines, modules and other components) and documentation
therefor.
“Straddle Period” is defined in Section 9.2.
“Straddle Period Return” is defined in Section 9.2.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons owns a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation); and the term “Subsidiary” shall include all
Subsidiaries of such Subsidiary.
“Target Net Working Capital” means Six Million Five Hundred Thousand Dollars
($6,500,000).
“Tax” or “Taxes” means United States, provincial, state, local, or foreign
income, gross receipts, sales, license, excise, severance, documentary, stamp,
occupation, premium,



--------------------------------------------------------------------------------



windfall profits, environmental (including, without limitation, taxes under
Section 59A of the Code), highway use, commercial rent, customs duties, capital
stock, paid-up capital, franchise, profits, single business, registration, ad
valorem, real or immovable property, personal or movable property, sales, use,
transfer, value added, alternative or add-on minimum, recordation,
grantee/grantor, registration, privilege, goods and services, estimated, net
worth, transfer and recording taxes, and all similar charges, duties, fees,
levies or other assessments of any kind whatsoever imposed by or required to be
collected or withheld by any Governmental Entity, together with any interest,
penalties, fines, additions to tax, damage costs, or additional amounts
attributable to, or imposed upon, or with respect to, any such taxes, charges,
duties, fees, levies, other assessments (whether payable directly or by
withholding and whether or not requiring the filing of a Tax Return) whether
disputed or not and shall include any liability for such amounts as a result of
(i) being a transferee or successor or member of a combined, consolidated,
unitary or affiliated group or similar group of entities, or (ii) a contractual
obligation to indemnify any Person.
“Tax Proceeding” is defined in Section 9.6.
“Tax Return” means any return, declaration, report, claim for refund, or
information return other document (including any related or supporting schedule,
report, declaration, attachment, statement or information) filed or required to
be filed in connection with the determination, assessment, withholding or
collection of any Tax of any Person or the administration of any Laws,
regulations or administrative requirements relating to any Tax, including any
amendment thereof.
“Tax Sharing Agreement” means any Contract providing for sharing or allocation
of Tax liabilities or Tax attributes with another Person, including by providing
indemnification or reimbursement to any other Person against losses attributable
to imposition of any Tax or agreement to take a specified reporting position in
any Tax Return, but excluding Contracts (other than with employees or service
providers) entered into in the Ordinary Course of Business in which such
provisions are not a significant purpose of the Contract and are commonly
included in Contracts dealing with the subject matter of such Contract, such as
leases, or licenses or lending agreements.
“Taxing Authority” means any Governmental Entity responsible for the assessment,
determination, collection or administration of any Tax.
“TFX” is defined in the Recitals.
“TFX Business” means the business of the development, manufacturing and/or
marketing of the following product lines: Multiple Amputation Trauma Trainer
(MATT)® Trauma Trainer; AirwayPlus Lifecast (APL) Upper Torso Trainer;
AirwayPlus Lifecast with Abdominal Evisceration (APL-AE); AirwayPlus Lifecast -
Intubation/Packable (APL-IP); Packable Hemostatic Wound Trainer (HEMO); Multiple
Amputation Trauma Trainer (MATT)® Abdominal Casualty Expectant (ACE); and all
other products, substances and materials as listed or described in the Product
Catalog attached hereto as Appendix A; together with the development,
manufacturing, and/or marketing of various task trainers and prototypes for such



--------------------------------------------------------------------------------



business and the development, manufacturing and/or marketing of upgrades or
retrofits to existing products for such business; and any other medical training
devices for such business under development for such business as of or prior to
the Transfer Effective Date.
“TFX Contribution Agreement” means that certain Asset Transfer and Contribution
Agreement, dated as of February 1, 2019, by and between the Company, the Seller
and TraumaFX Solutions Inc., as amended or modified through the date hereof and
hereafter in accordance with this Agreement, attached hereto as Section 3.26 of
the Disclosure Schedule.
“TFX Contribution Agreement Closing” means the consummation of the transactions
contemplated by the TFX Contribution Agreement.
“TFX Divestiture” means the transfer and/or restructuring of the TFX Business
(including the applicable personnel, assets and liabilities transferred pursuant
to the TFX Contribution Agreement as well as the transfer of stock of TraumaFX
Solutions, Inc. from the Company to the Seller or another Subsidiary of the
Seller prior to the date hereof) from the Company and/or the Seller to another
Subsidiary of the Seller (other than Parent or the Company) or the wind down of
the operations of the TFX Business.
“TFX Excluded Assets” has the meaning set forth in the TFX Contribution
Agreement.
“TFX Retained Liabilities” has the meaning set forth in the TFX Contribution
Agreement.
“TFX Transition Services Agreement” has the meaning set forth in the TFX
Contribution Agreement.
“Third Party Claim” means any Legal Proceeding by a Person other than a Person
from which indemnification may be sought under Article VIII.
“Transaction Compensation Payments” means, without duplication, any payments of
any stay bonus, discretionary bonus, sale bonus, change of control payment,
severance payment, retention payment, transaction bonus, success fee, phantom
equity payout, “stay-out” or other compensatory payment or payment obligation to
any Person, in each case that is conditioned on, or will become due and payable
by the Parent or the Company as a result of the execution and delivery of this
Agreement or any Transaction Document or as result of, the consummation of any
of the transactions contemplated hereby or thereby; provided, however, that, for
avoidance of doubt, the term “Transaction Compensation Payments” shall not
include any operating, discretionary or incentive bonuses paid in the Ordinary
Course of Business, or any payments to be made pursuant to obligations first
entered into by the Company after the Closing, in each case to the extent
unrelated to this Agreement, the Transaction Documents and the transactions
contemplated hereby and thereby.
“Transaction Documents” means the Transition Services Agreement, the TFX
Transition Services Agreement, the TFX Contribution Agreement, the
Non-Competition; Non



--------------------------------------------------------------------------------



-Solicitation Agreement, the Escrow Agreement and any other agreement, document,
certificate or instrument executed and delivered by a Party in connection with
the transactions contemplated by this Agreement.
“Transition Services Agreement” means the transition services agreement to be
executed as of the Closing in form and substance reasonably acceptable to the
Seller and the Purchaser.  
“WARN Act” means the United States Worker Adjustment and Retraining Notification
Act of 1991.
“Working Capital Statement” is defined in Section 2.3(a).
ARTICLE II  
PURCHASE AND SALE OF SHARES
2.1 Purchase and Sale of Shares. Upon the terms and conditions set forth in this
Agreement, at the Closing the Seller shall sell to the Purchaser, and the
Purchaser shall purchase from the Seller, the Shares, free and clear of all
Liens.
2.2 Purchase Price. The aggregate purchase price for the Shares is $115,000,000
(the “Purchase Price”), subject to adjustment pursuant to Section 2.3 and
Article VII. On the Closing Date, the Purchaser will pay to the Seller (or to
third parties on the Seller’s behalf in accordance with this Agreement and the
Flow of Funds Memorandum) by wire transfer in immediately available funds an
aggregate amount equal to the Purchase Price as set forth in Article VII.
2.3 Purchase Price Adjustment.
(a) Within sixty (60) days after the Closing (the “Delivery Date”), the Seller
shall deliver to the Purchaser a statement (the “Closing Statement”), prepared
in accordance with the Accounting Principles, consisting of (i) a working
capital statement, showing the Current Assets and Current Liabilities of the
Company Group, as of the Effective Time (the “Working Capital Statement”), (ii)
the calculation of the amount (which may be positive, negative or zero) equal to
the sum (without duplication) of the Current Assets of the Company Group minus
the sum (without duplication) of the Current Liabilities of the Company Group,
in each case as of the Effective Time (“Closing Date Net Working Capital”),
(iii) the amount of Cash of the Company Group as of the Effective Time, if any
(the “Closing Cash”), (iv) the unpaid Closing Debt Amount after taking into
account any payment, satisfaction, discharge or extinguishment thereof made in
accordance with Section 7.2, and (v) the amount of all unpaid Company
Transaction Expenses as of the Effective Time, after taking into account any
payment thereof made in accordance with Section 7.2 (the “Closing Transaction
Expenses”), provided that (x) the Working Capital Statement and Closing Date Net
Working Capital each shall be calculated on a consolidated basis, but taking
into account the TFX Contribution Agreement Closing; and (y) for purposes of
such calculation of Closing Date Net Working Capital, any item included in the
definition of “Closing Debt Amount” or “Company Transaction Expenses” that are
paid by the Seller at or before the Closing (and any liability or obligation
extinguished in accordance with



--------------------------------------------------------------------------------



Section 7.2) shall be excluded from the calculation of Closing Date Net Working
Capital. The Closing Statement (including the items specified therein) shall be
prepared, calculated or determined (A) without giving effect to any action taken
by the Purchaser or any event or occurrence after the Closing and (B) without
reflecting any impact of purchase accounting associated with the consummation of
the transactions contemplated by this Agreement. The Seller shall also make
available to the Purchaser, upon the Purchaser’s request, copies of working
papers and other applicable books and records of the Seller and its Subsidiaries
used or related to the preparation of the Closing Statement. Prior to the
Delivery Date, each of the Purchaser and the Company shall make its accounting
personnel reasonably available to the Seller to facilitate the Seller’s
calculation of the Closing Date Net Working Capital.
(i) In the event that the Closing Date Net Working Capital is finally determined
pursuant to this Section 2.3 to be less than the Target Net Working Capital,
within three (3) Business Days after such final determination of the Closing Net
Working Capital, (i) the Seller and the Purchaser shall deliver joint written
instructions to the Escrow Agent, instructing the Escrow Agent to distribute to
the Purchaser the amount of such shortfall from the Working Capital Escrow
Deposit (up to Two Million Five Hundred Thousand Dollars ($2,500,000)) and to
distribute to Seller any funds remaining in the Working Capital Escrow Deposit
after the distribution to Purchaser, and (ii) the Seller shall pay directly to
the Purchaser the portion of such shortfall, if any, greater than the Two
Million Five Hundred Thousand Dollars ($2,500,000) paid by the Escrow Agent to
the Purchaser, in each case, in cash by wire transfer of immediately available
U.S. funds.
(ii) In the event that the Closing Date Net Working Capital is finally
determined pursuant to this Section 2.3 to be greater than the Target Net
Working Capital, within three (3) Business Days after such final determination
of the Closing Net Working Capital, the Seller and the Purchaser shall deliver
joint written instructions to the Escrow Agent, instructing the Escrow Agent to
distribute to the Seller the full amount of the Working Capital Escrow Deposit.
Any amounts determined to be owed by the Seller to the Purchaser pursuant to
this Section 2.3(a) shall be final and binding for purposes of this Section 2.3
on the fifteenth (15th) day after the Delivery Date, unless disputed in
accordance with Section 2.3(b). If any such amount finally determined to be owed
by the Seller to the Purchaser pursuant to this Section 2.3(a) is not timely
paid in accordance with this Section 2.3, then any amount, other than amounts
payable from the Working Capital Escrow Deposit, shall bear interest at the rate
of eight percent (8%) per annum from the date such amount is due hereunder until
paid in full. The adjustment to the Purchase Price provided for in this Section
is hereinafter referred to as the “Purchase Price Adjustment.”
(b) The Purchaser shall have twenty (20) days from the Delivery Date to deliver
a written notice of disagreement to the Seller regarding the Purchase Price
Adjustment (a “Notice of Disagreement”).  During such period and for so long
thereafter that the Closing Date Net Working Capital has not been finally
determined pursuant to this Section 2.3, the Seller shall make its accounting
personnel reasonably available to the Purchaser.  Any such Notice of
Disagreement shall specify in reasonable detail the nature of any disagreement,
and the basis



--------------------------------------------------------------------------------



therefor.  If no Notice of Disagreement is delivered within such thirty (30) day
period, the Closing Date Net Working Capital amount shall become final and
binding upon the Parties for purposes of this Section 2.3.  Following delivery
of a Notice of Disagreement, the Parties shall use reasonable efforts in good
faith to resolve any differences which they may have with respect to any matter
specified in the Notice of Disagreement. If the Parties fail to reach a written
agreement with respect to all such matters within thirty (30) days of the Notice
of Disagreement, then all such matters as specified in the Notice of
Disagreement as to which such written agreement has not been reached (the
“Disputed Matters”) shall be submitted to and reviewed by Grant Thornton, or
such other internationally recognized independent accounting firm mutually
agreeable to Seller and the Purchaser (the “Arbitrator”). The Parties shall
select and engage the Arbitrator within fifteen (15) days after the end of such
thirty (30) day period. Any amounts related to matters that are not Disputed
Matters shall be paid as if no Notice of Disagreement was delivered within five
(5) days of the earlier to occur of (i) delivery of a Notice of Disagreement by
the Seller, and (ii) the Closing Date Net Working Capital amount becoming final
and binding on the Parties in accordance with this Section 2.3(b). Promptly, and
no later than twenty (20) days after the Arbitrator is engaged, the Seller and
the Purchaser shall each submit to the Arbitrator a written statement setting
forth their respective computations of the Closing Date Net Working Capital and
specific information, evidence and support for their respective positions as to
all items in dispute, with a copy submitted to the other party simultaneously.
Unless requested by the Arbitrator, no party hereto may present any additional
information to the Arbitrator, either orally or in writing. Neither the Seller
nor the Purchaser shall have or conduct any communication, either written or
oral, with the Arbitrator without the other Party either being present or
receiving a concurrent copy of any written communication. The Seller and the
Purchaser, and their respective Representatives, shall cooperate fully with the
Arbitrator during its engagement and respond on a timely basis to all requests
for information or access to documents or personnel made by the Arbitrator, all
with the intent to fairly and in good faith resolve all disputes relating to the
Closing Date Net Working Capital as promptly as reasonably practicable. The
Arbitrator shall conduct its review, resolve all disputes and, to the extent
necessary, compute the Closing Date Net Working Capital in accordance with the
Accounting Principles and based solely on the information submitted by the
Seller and the Purchaser (not by independent review). The findings and
determinations of the Arbitrator as set forth in his or her written report shall
be deemed final, conclusive and binding upon the Parties for purposes of this
Section 2.3. In resolving any disputed item, the Arbitrator may not assign a
value to any particular item greater than the greatest value for such item
claimed by either the Seller or the Purchaser, or less than the lowest value for
such item claimed by either the Seller or the Purchaser, in their respective
determinations of the Closing Date Net Working Capital. The fees and expenses of
the Arbitrator incurred in resolving the Disputed Matters shall be borne: (i) by
the Seller in that proportion that the amount the Seller is not awarded bears to
the aggregate amount contested by the Seller and (ii) by the Purchaser in that
proportion that the amount the Seller is awarded bears to the aggregate amount
contested and the Arbitrator shall make an allocation of its fees and expenses
consistent with the foregoing. For example, if the Purchaser submits a Disputed
Matter to the Arbitrator with a value of $100,000 and the Arbitrator awards
$75,000 to the Seller, the Seller shall bear 25% of the Arbitrator's fees and
expenses and the Purchaser shall bear 75% of the Arbitrator's fees and expenses.
The Parties shall be entitled to have a judgment entered on such report in any
court of competent jurisdiction. All payments



--------------------------------------------------------------------------------



made pursuant to this Section 2.3 shall be treated by all Parties as an
adjustment to the Purchase Price.
ARTICLE III  
REPRESENTATIONS AND WARRANTIES OF THE SELLER
Except as set forth in the Disclosure Schedule, the Seller represents and
warrants to the Purchaser as follows:
3.1 Organization and Standing. Each of the Company, the Seller and the Parent:
(i) is a corporation duly organized, validly existing and in good standing under
the Laws of its jurisdiction of incorporation; (ii) has all requisite corporate
power and authority to own its properties, carry on its business as now being
conducted and as contemplated by this Agreement; and (iii) is duly qualified or
licensed to do business and is in good standing or has active status in each
jurisdiction in which the nature of its business or the ownership, leasing or
operation of its properties makes such qualification or licensing necessary,
which jurisdictions in the case of the Company only are listed in Section 3.1 of
the Disclosure Schedule, except to the extent that the failure to be so
qualified or licensed would not reasonably be expected to result in a Material
Adverse Change. The Seller has made available to the Purchaser complete and
correct copies of the Company’s and the Parent’s Constitutive Documents, in each
case, as amended, to date. The Company is not in violation of any of the
provisions of the Company’s Constitutive Documents. The Parent is not in
violation of any of the provisions of the Parent’s Constitutive Documents. The
Parent is a holding company and has never conducted any business, has no, and
has never had, active operations, is not and has never been a party to any
Contract (other than the Seller Credit Facility that will be repaid at Closing
or with respect to which any Liens against the Parent, the Company or any of
their respective assets shall be released at Closing), has no, and has never had
any continuing rights or licenses to use any Intellectual Property owned by a
third party, and has no and has never had any employees.
3.2 Power and Authority; Binding Agreement. Each of the Parent, the Seller and
the Company has all requisite corporate power and authority to execute and
deliver this Agreement and the Transaction Documents to which each of them is
specified to be a party, to consummate the transactions contemplated hereby and
thereby and to perform its obligations hereunder and thereunder. The execution
and delivery by the Parent, the Seller and the Company of this Agreement and the
Transaction Documents to which each of them is specified to be a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of the Parent, the
Seller and the Company and no other Legal Proceedings on the part of the Parent,
the Seller and the Company are necessary to authorize this Agreement or the
Transaction Documents or consummate the transactions contemplated hereby or
thereby. This Agreement and the Transaction Documents to which each of the
Parent, the Seller and the Company is specified to be a party have been or will
be duly executed and delivered by the Parent, the Seller and the Company and,
assuming due execution and delivery by the other Parties, constitutes a valid
and binding obligation of the Parent, the Seller and the Company, enforceable
against each of them in accordance with its terms, except as limited by the
Enforceability Exceptions.




--------------------------------------------------------------------------------



3.3 Noncontravention; Consents.
(a) Other than as set forth in Section 3.3(a) of the Disclosure Schedule,
neither the execution and delivery by the Parent, the Seller or the Company of
this Agreement or the Transaction Documents to which each of them is specified
to be a party, the consummation of the transactions contemplated by this
Agreement and such Transaction Documents nor the performance of their respective
obligations hereunder or thereunder do or will require any consent, notice,
waiver, filing or other action by any Person under, conflict with, or result in
any material violation or breach of, or default (with or without notice or lapse
of time or both) under, or result in, termination, cancellation or acceleration
of any obligation or to a loss of a material benefit under, or result in the
creation of any Lien in or upon the Shares or any Lien other than immaterial
Liens on any of the properties or assets of the Seller, the Parent or the
Company under, or give rise to any increased, additional, accelerated or
guaranteed rights or entitlements under, any provision of: (i) the Constitutive
Documents of the Parent, the Seller or the Company; (ii) any Indebtedness or
Contract to which the Parent, the Seller or the Company is a party or bound by
or its properties or assets are bound by or subject to or otherwise under which
the Parent, the Seller or the Company has rights or benefits other than the
Indebtedness that will be repaid or released at Closing; or (iii)  any (A) Law,
or (B) Judgment or (C) any Listed Contract or any other Contract that is
material to the operation of the Business (which for avoidance of doubt excludes
any immaterial vendor or supply agreements that are not (I) sole source
agreements or (II) the termination of which would have an adverse impact to the
Business) to which the Parent, the Seller or the Company is a party or bound.
(b) Exclusive of the TFX Divestiture in accordance with the TFX Contribution
Agreement and distributions undertaken in accordance with the TFX Contribution
Agreement, other than the required filings (if any required) with the SEC and
under the HSR Act and as set forth in Section 3.3(a) of the Disclosure Schedule,
no consent, approval, order or authorization of, registration, declaration or
filing with, or notice to, any Governmental Entity or other Person is required
by or with respect to the Parent, the Seller and the Company in connection with
the execution and delivery by the Parent, the Seller and the Company of this
Agreement or the Transaction Documents to which it is specified to be a party,
the consummation by the Parent, the Seller and the Company of the transactions
contemplated hereby or thereby or the compliance or performance by the Parent,
the Seller and the Company with the provisions of this Agreement and the
Transaction Documents to which it is specified to be a party, except for such
consents, approvals, orders, authorizations, registrations, declarations,
filings and notices, the failure of which to be obtained or made individually or
in the aggregate would not reasonably be expected to be material to the Parent
or the Company or impair in any material respect the ability of the Parent, the
Seller and the Company to perform its obligations under this Agreement and the
Transaction Documents to which it is specified to be a party, or prevent or
materially impede or delay the consummation of the transactions contemplated
hereby or thereby.
3.4 Compliance with Laws. Except as set forth in Section 3.4 of the Disclosure
Schedule, the Parent and the Company are and have been in material compliance
since January 1, 2016 with all applicable Laws and Judgments applicable to its
businesses except for instances of



--------------------------------------------------------------------------------



non-compliance that individually or in the aggregate would not reasonably be
expected to be material to the Parent or the Company. Other than as set forth in
Section 3.4 of the Disclosure Schedule, neither the Seller, the Parent nor the
Company has received a written notice or, to the Seller’s Knowledge, other
communication that is currently pending alleging a possible material violation
by the Parent or the Company of any applicable Law or Judgment applicable to the
Parent’s or the Company's businesses or operations.
3.5 Title to Shares. The Seller has good and marketable title to the Shares,
free and clear of all Liens other than Liens with respect to the Seller Credit
Facility that shall be released at Closing. As of the Closing, the Seller will
transfer good and marketable title to the Shares to the Purchaser free and clear
of all Liens.
3.6 Capitalization. The authorized capital stock of the Parent consists of
10,000 shares of common stock, $.01 par value per share, of which 100 shares are
issued and outstanding. The authorized capital stock of the Company consists of
1,000 shares of common stock, no par value per share, of which 1,000 shares are
issued and outstanding. All of the issued and outstanding Shares have been duly
authorized, are validly issued, fully paid and nonassessable, and are held of
record and beneficially by the Seller. All of the issued and outstanding equity
interests of the Company have been duly authorized, are validly issued, fully
paid and nonassessable, and are held by record and beneficially by the Parent.
The Shares are, and as of the Closing Date will be, all of the issued and
outstanding capital stock and equity securities of the Parent. The rights,
preferences and privileges of the Shares are as set forth in the Articles of
Incorporation of Parent. There are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, or other Contracts or commitments that could require the Parent or the
Company to issue, sell, or otherwise cause to become outstanding any of its
capital stock. There are no outstanding or authorized stock appreciation,
phantom stock, profit participation, or similar rights with respect to the
Parent or the Company. There are no voting trusts, proxies, stockholder
agreements, rights of first offer, rights of first refusal or other agreements
or understandings with respect to the transfer or voting of, or otherwise
relating to, the capital stock of the Parent or the Company.
3.7 Subsidiaries. The Company is the sole Subsidiary of the Parent. The Company
has no Subsidiaries. Neither Parent nor the Company owns, of record or
beneficially, or holds the right to acquire any shares of stock or any other
security or interest, directly or indirectly, of or in any Person (other than
the Company in the case of the Parent), including any partnership or joint
venture.
3.8 Permits. The Company validly holds and has in full force and effect all
material Permits necessary for it to own, lease or operate its properties and
assets and to carry on the Business as now conducted. The Company is in
compliance in all material respects with the terms and conditions of all such
Permits and there has occurred no material default (with or without notice or
lapse of time or both) or material violation of, or under, or event giving to
any other Person any right of termination, amendment or cancellation of, any
such Permit. None of such Permits are or will be subject to suspension,
modification, revocation or nonrenewal as a result of the consummation of the
transactions contemplated hereby or in the Transaction



--------------------------------------------------------------------------------



Documents or the execution and delivery of this Agreement or the Transaction
Documents. No Legal Proceeding is pending or, to the Seller’s Knowledge,
threatened, seeking the revocation or limitation of any such Permit. Section 3.8
of the Disclosure Schedule lists each Permit of a material nature issued or
granted to or held by the Company and necessary for it to own, lease or operate
its properties and assets and to carry on the Business as now conducted. Other
than its facility security clearance, the Parent does not hold any Permits and
is not required to hold any Permits.
3.9 Financial Statements. 
(a) Section 3.9(a) of the Disclosure Schedule sets forth the unaudited balance
sheet of the Company as of December 31, 2018 (the “Most Recent Balance Sheet”),
December 31, 2017 and December 31, 2016, together with the related unaudited
statements of income for the twelve months ended December 31, 2018, December 31,
2017 and December 31, 2016 (collectively, the “Financial Statements”). The
Financial Statements: (i) are consistent with the books and records of the
Company; (ii) have been prepared in accordance with GAAP (except that the Most
Recent Balance Sheet lacks the footnote disclosure and other presentation items,
and are subject to normal year-end adjustments otherwise required by GAAP, which
adjustments, collectively, are not expected to be material); and (iii) present
fairly in all material respects the financial condition and results of
operations of the Company as of the respective dates thereof and for the periods
referred to therein. The Financial Statements have been presented without regard
to the TFX Business.
(b) All accounts receivable of the Company, whether reflected on the Most Recent
Balance Sheet or otherwise, are bona fide claims of the Company and arose from
valid transactions in the Ordinary Course of Business. The Company has received
no written (or, to the Seller's Knowledge, other) notice or other indication
that the Company’s accounts receivable will not be collected, and the Company’s
accounts receivable in the aggregate, net of reserves, will be collected when
due in accordance with their respective terms.
(c) All accounts payable of the Company, whether reflected on the Most Recent
Balance Sheet or otherwise, are bona fide claims against the Company and arose
from valid transactions in the Ordinary Course of Business. Section 3.9(c) of
the Disclosure Schedule sets forth an accounts payable aging report for the
Company that is true, correct and complete in all material respects.
(d) The Company maintains a system of accounting and internal controls and
procedures as are reasonably necessary, in light of the Company’s size and the
nature of its business, to provide assurances that (i) transactions are executed
with management’s authorization; (ii) transactions are recorded as necessary to
permit preparation of the financial statements of the Company and to maintain
accountability for the Company’s assets; (iii) accounts, notes and other
receivables and inventory are recorded accurately, and proper and adequate
procedures are implemented to effect the collection thereof on a current and
timely basis; and (iv) material information regarding the Company and its
financial condition is accumulated and communicated to the Company’s management.
To the Knowledge of Seller,



--------------------------------------------------------------------------------



there is no fraud that involves management or other employees who have a
significant role in the Company’s internal controls.
(e) Section 3.9(e) of the Disclosure Schedule sets forth all leases held by the
Company other than the leases to be transferred to TFX pursuant to TFX
Contribution Agreement.
3.10 Absence of Changes or Events. Except as set forth in Section 3.10 of the
Disclosure Schedule, since December 31, 2017, except for the marketing of the
Company for sale, the TFX Divestiture in accordance with the TFX Contribution
Agreement and distributions of TFX assets undertaken in accordance with the TFX
Contribution Agreement:
(a) The Company has conducted the Business only in the Ordinary Course of
Business; the Parent has conducted no business whatsoever;
(b) There has occurred no Material Adverse Change;
(c) Neither the Company nor the Parent has: (i) amended its Constitutive
Documents; (ii) issued, sold, transferred, pledged, disposed of or encumbered
any of its capital stock or any commitments or rights of any kind to acquire any
of its capital stock; (iii) purchased or otherwise acquired directly or
indirectly any of its capital stock, or any instrument or security which
consists of or includes a right to acquire such capital stock; or (iv) declared
or paid any dividends or distributions on or with respect to its capital stock;
(d) Neither the Company nor the Parent has adopted a plan of complete or partial
liquidation, dissolution, merger, consolidation, restructuring or other
reorganization of the Company or the Parent;
(e) Neither the Company nor the Parent has changed in any material respect any
of the accounting policies or methods used by it;
(f) The Company has not incurred loss of, or damage to, its tangible personal
property assets in excess of $150,000 individually or $250,000 in the aggregate
whether as a result of any natural disaster, labor trouble, accident, other
casualty or otherwise;
(g) Neither the Company nor the Parent has mortgaged, pledged or subjected to
any Lien (other than Permitted Liens), any of its assets;
(h) The Company has not sold, exchanged, transferred or otherwise disposed of
any of its assets, except in the Ordinary Course of Business;
(i) The Company has not canceled any debts or claims, except in the Ordinary
Course of Business;
(j) The Company has not reserved for or written down the value of any assets or
written off as uncollectible any accounts receivable, except in the Ordinary
Course of Business;




--------------------------------------------------------------------------------



(k) The Company has not made, or committed to make, any capital expenditures in
excess of $150,000 individually or $250,000 in the aggregate;
(l) There has not been any labor dispute or disturbance adversely affecting the
business operations, prospects or financial condition of the Company, including,
the filing of any petition or charge of unfair labor practice with any
Governmental Entity, and, to the Seller’s Knowledge, efforts to effect a union
representation election, actual or threatened employee strike, work stoppage or
slowdown;
(m) Except as in the Ordinary Course of Business and the Transaction
Compensation Payments set forth on Exhibit B attached hereto, there has not been
any employment, severance, termination, retention, change of control or similar
agreements or arrangements entered into or modified by the Parent or the Company
related to any current or former employee, director or independent contractor,
or any bonuses, salary increases, severance or termination pay made or granted
by the Parent or the Company to any current or former employee, director or
independent contractor, or other increase in the compensation or benefits
provided to any current or former employee, director or independent contractor
of the Parent or the Company;
(n) Neither the Company nor the Parent has entered into, modified or terminated
any Listed Contract or waived any material rights under any Listed Contract
other than in the Ordinary Course of Business;
(o) There has not been any loan or advance of money or other property by the
Company to any employee other than business travel advances, use of a Company
credit card in the Ordinary Course of Business or any loans which may have been
satisfied prior to the date hereof; and
(p) Neither the Company nor the Parent has made any agreement to do any of the
foregoing, other than negotiations with the Purchaser and its Representatives
regarding the transactions contemplated by this Agreement or the Transaction
Documents to which it is specified to be a party.
3.11 Undisclosed Liabilities. Except as set forth in Section 3.11 of the
Disclosure Schedule, the Company does not have any Liabilities, obligations or
commitments, except: (i) Liabilities, obligations or commitments which are
accurately reflected or reserved against in the Most Recent Balance Sheet; (ii)
Liabilities, obligations or commitments which have been incurred in the Ordinary
Course of Business since the Most Recent Balance Sheet Date; (iii) Liabilities,
obligations or commitments disclosed in Section 3.11 of the Disclosure Schedule,
and (iv) Liabilities, obligations or commitments which are otherwise not in
excess of $150,000 individually or in the aggregate. The Parent has no
Liabilities.
3.12 Assets other than Real Property. Except as set forth on Section 3.12 of the
Disclosure Schedule, or disposed of in the Ordinary Course of Business since the
date of the Most Recent Balance Sheet, the Company has good title to, a valid
leasehold interest in, or a valid license to use, all material items of tangible
personal property reflected on the Most Recent



--------------------------------------------------------------------------------



Balance Sheet as owned or used by the Company for the operation of the Business,
free and clear of any Liens other than Permitted Liens. Excluding the assets
owned by Seller or its Affiliates and used by them in the course of providing
the Shared Services and Assets, all equipment used by the Company in the
Ordinary Course of Business is in adequate working condition and repair and
sufficient for the operation of the Business as presently conducted (normal
maintenance, wear and tear excepted). Except for (a) the assets owned by Seller
or its Affiliates and used by them in the course of providing the Shared
Services and Assets, and except for the services to be provided under the
Transition Services Agreement, and (b) those assets owned or otherwise provided
by customers of the Company pursuant to the terms of the Contracts with such
customers identified on the Disclosure Schedule, the assets (including real,
personal, tangible and intangible or of any other nature whatsoever) owned or
leased by the Company, or that the Company otherwise has the right to use,
comprise all of the assets used or held for use in the Company’s business and
include all of the assets necessary and sufficient for the Purchaser and the
Company to conduct the Company’s business immediately after the Closing in the
same manner as the Company’s business is currently conducted in all material
respects. Except for the assets owned by Seller or its Affiliates and used by
them in the course of providing the Shared Services and Assets, no assets
necessary to conduct the business of the Company are owned by, or licensed or
leased solely to, the Seller or any Affiliate of the Seller (other than the
Company). The Parent has no personal property, real property or other assets
(other than its facility security clearance), other than the capital stock of
the Company.
3.13 Real Property.
(a) The Company owns no real property. Section 3.13(a) of the Disclosure
Schedule lists all real property and interests in real property leased by or to
the Company, (each, a “Leased Property”), other than Leased Property transferred
to TFX pursuant to the TFX Contribution Agreement. The Company has made
available to the Purchaser a complete and correct copy of each lease, sublease
or any other material agreement pertaining to any of the Leased Property
(collectively, the “Leases”) identified on Section 3.13(a) of the Disclosure
Schedule. Assuming good title in the landlord, the Company holds a valid
leasehold interest in the Leased Property listed on Section 3.13(a) of the
Disclosure Schedule, in each case free and clear of all Liens, except for (i)
Liens listed or described on Section 3.13(a) of the Disclosure Schedule, and
(ii) Permitted Liens. No representation or warranty is made herein regarding the
status of the fee title (and any matters pertaining to such fee title) of any
Leased Property listed on Section 3.13(a) of the Disclosure Schedule; it being
understood and agreed that the provisions of this Section 3.13 pertain only to
the leasehold interest of the Company. Except as set forth on Section 3.13(a) of
the Disclosure Schedule, the Leased Property listed on Section 3.13(a) of the
Disclosure Schedule constitutes all of the real property currently used or
occupied by the Company. There are no (x) subleases, assignments (collateral or
otherwise), occupancy agreements, or other agreements pursuant to which the
Company has granted to any Person the right of use or occupancy of any of the
Leased Property, and (y) capital expenditures or restoration obligations set
forth in any of the Leases that in the aggregate exceed $100,000.
(b) Except as reflected on Section 3.13(b) of the Disclosure Schedule:




--------------------------------------------------------------------------------



(i) to the Seller’s Knowledge, no portion of any Leased Property listed on
Section 3.13(a) of the Disclosure Schedule is subject to any pending
condemnation Legal Proceeding or other Legal Proceeding by any Governmental
Entity materially adverse to such Leased Property and there is no threatened
condemnation or other Legal Proceeding with respect thereto materially adverse
to such Leased Property; and
(ii) the Company is not a lessor under, or otherwise a party to, any lease,
sublease, license or concession pursuant to which the Company has granted to any
Person the right to use or occupy all or any portion of the Leased Property
listed on Section 3.13(a) of the Disclosure Schedule.
3.14 Contracts.
(a) Except as set forth in Section 3.14(a) of the Disclosure Schedule, neither
the Company nor the Parent is party to or bound by any of the following
Contracts (each such Contract, whether or not set forth in such section of the
Disclosure Schedule, a “Listed Contract”):
(i) Any Contract that involves annual expenditures or receipts by the Company in
excess of $150,000 in any twelve month period;
(ii) Employment or independent contractor or consulting Contracts (other than
Contracts with Company subcontractors), or any employee collective bargaining
agreement or other Contract with any labor union or any employee of the Company
that provides for annual compensation in excess of $100,000 or provides for
severance or change in control payments, or is otherwise material to the Company
or the operation of the Business as currently conducted, other than any
Contracts requiring payment of the Transaction Compensation Payments set forth
in Exhibit B hereto;
(iii) Contract containing any “non-solicitation” or “no-hire” provision that
restricts the Company or its conduct of the Business in any manner other than
(A) customer Contracts (including customer Contracts that are Government
Contracts) and (B) Contracts with Company subcontractors and suppliers, or (C)
teaming agreements, in the case of each of clause (A), (B) and (C) containing
customary provisions in the industry as to restrictions on the solicitation or
hiring of personnel to work on the projects or programs covered by such
Contracts;
(iv) Contract containing any provision that purports to apply to or restrict the
Company from engaging in any line of business, either directly or through any
other conduct of the Business, anywhere in the world, other than restrictions
set forth in (A) any customer Contracts that are Government Contracts between
the Company and the U.S. Government or any other Governmental Entity or (B)
teaming agreements entered into by the Company in the Ordinary Course of
Business with restrictions limited to the opportunity set forth in the
corresponding Government Bid;




--------------------------------------------------------------------------------



(v) (A) any Contract between the Company or the Parent, on the one hand, and the
Seller or any Affiliate of the Seller (other than the Company and the Parent) or
any Related Party of the Seller, the Parent or the Company, on the other hand;
or (B) any Contract between the Company and the Parent;
(vi) Lease, sublease or similar Contract with any Person under which the Company
is a lessor or sublessor of, or makes available for use to any Person (other
than the Company), (A) any Leased Property listed on Section 3.13(a) of the
Disclosure Schedule, or (B) any portion of any premises otherwise occupied or
used by the Company;
(vii) Lease or similar Contract with any Person under which (A) the Company is
lessee of, or holds or uses, any machinery, equipment, vehicle or other tangible
personal property owned by any Person (other than any Contracts that
individually do not involve the payment by or to the Company of more than
$100,000 in any twelve-month period), or (B) the Company is a lessor or
sublessor of, or makes available for use by any Person, any tangible personal
property owned or leased by the Company (other than any Contracts that
individually do not involve the payment by or to the Company of more than
$100,000 in any twelve-month period);
(viii) Contract calling for performance over a period of more than one (1) year,
other than (A) any Contracts that individually do not involve the payment by or
to the Company of more than $100,000 in any twelve-month period, (B) Government
Contracts between the Company and the U.S. Government or any other Governmental
Entity, and (C) teaming agreements entered into by the Company in the Ordinary
Course of Business;
(ix) Contract for the disposition of any assets of the Company (other than sales
of inventory in the Ordinary Course of Business) or any Contract for the
acquisition, directly or indirectly, of the assets (other than acquisitions of
inventory or other disposable assets in the Ordinary Course of Business) or
business of any other Person or any Contract with an earnout, deferred payment
or other contingent payment obligation;
(x) Contract for any joint venture or partnership;
(xi) Contracts (other than Government Contracts between the Company and the U.S.
Government or any other Governmental Entity), (A) granting any Person any
license to, or making available (including on a service basis) to any Person,
any Company Intellectual Property, or (B) pursuant to which the Company has been
granted by any Person any license to any Intellectual Property or pursuant to
which any Person has made available (including on a service basis) any
Intellectual Property to the Company (other than any Contract for generally
available, commercial, off-the-shelf Software that is (1) not distributed by the
Company to any Person, and (2) has a per-user, copy or seat license fee of Two
Hundred Fifty Dollars ($250) or less or aggregate annual license fees of Two
Thousand Five Hundred Dollars ($2,500) or less), or any other license, option or
other Contract relating in whole or in part to Company Intellectual Property or
the Intellectual Property of any other Person (except, in each case in this
Section 3.14(a)(xi), any Contract that is disclosed in Section 3.14(a)(v));




--------------------------------------------------------------------------------



(xii) Contract (other than trade debt incurred in the Ordinary Course of
Business) under which the Company has borrowed any money from, or issued any
evidence of Indebtedness to, any Person;
(xiii) Contract under which the Company has directly or indirectly guaranteed
Indebtedness, liabilities or obligations of any Person (other than endorsements
for the purpose of collection in the Ordinary Course of Business);
(xiv) Contract (other than trade debt incurred in the Ordinary Course of
Business) under which the Company has, directly or indirectly, made any advance,
loan, extension of credit or capital contribution to, or other investment in,
any Person;
(xv) Mortgage or other Lien upon any Leased Property listed on Section 3.13(a)
of the Disclosure Schedule, other than Permitted Liens and Liens which would not
materially impair the current uses or the occupancy by the Company of such
Leased Property;
(xvi) Contract involving a research or development collaboration or similar
arrangement;
(xvii) Contract granting any third party a security interest in any of the
Company's assets, excluding the Shared Services and Assets;
(xviii) Any settlement agreement involving claims by or against the Company
under which the Company has executory obligations or outstanding monetary
obligations in excess of $25,000 that are not accrued on the Most Recent Balance
Sheet;
(xix) Any Contract that grants the other party of any third Person “most favored
nation” or similar status, or any right of first refusal, first notice or first
negotiation, other than (A) any customer Contracts that are Government Contracts
between the Company and the U.S. Government or any other Governmental Entity,
(B) teaming agreements entered into by the Company in the Ordinary Course of
Business with restrictions limited to the opportunity set forth in the
corresponding Government Bid or (C) vendor or supply agreements that are
immaterial to the operation of the Business;
(xx) Any Contract that obligates the Company to sell or purchase any good or
service exclusively to or from a single Person;
(xxi) Any Contract entered into outside the Ordinary Course of Business of the
Company involving payment or obligations in excess of $100,000 in any twelve
(12) month period that is not otherwise described in this Section 3.14(a); and
(xxii) Any Contract material to the operation of the Company in which any party
has notified the Company, in writing, or, to the Seller’s Knowledge, oral
notice, that it intends to terminate or seek to modify the terms and conditions
thereof in a manner adverse to the Company.




--------------------------------------------------------------------------------



(b) Each Contract to which the Company is a party or bound is in full force and
effect, and is legal, valid, binding and enforceable in accordance with its
terms, except as enforcement may be limited by the Enforceability Exceptions.
Seller has provided copies of each Listed Contract set forth in Section 3.14(a)
of the Disclosure Schedule (and a written summary of the terms of any such
Listed Contracts that are oral) to the Purchaser. Except as set forth in Section
3.14(a)(xxii) of the Disclosure Schedule, there is no material default, material
violation or material breach under any Listed Contract (or any other material
Contract) by the Company or, to the Seller’s Knowledge, by any other party
thereto. Except as set forth in Section 3.14(a)(xxii) of the Disclosure
Schedule, no notice, waiver, consent or approval is required (or the lack of
which would give rise to a right of termination, cancellation or acceleration
of, or entitle any party to accelerate, whether after the giving of notice or
lapse of time or both, any obligation under any Listed Contract) under or
relating to any Listed Contract (or any other material Contract) in connection
with the execution, delivery and performance of this Agreement or the
Transaction Documents or the consummation of the transactions contemplated
hereby. Except as set forth on Section 3.14(a)(xxii) of the Disclosure Schedule,
the Company has not received from any counterparties to any Contract: (i) any
written notice or, to the Seller’s Knowledge, any other notice of any material
breach or default or any notice that any such party intends to terminate, cancel
or not renew any Listed Contract (or any other material Contract); (ii) any
written claim, or to the Seller’s Knowledge, any other claim for material
damages or indemnification with respect to the products sold or performance of
services pursuant to any Listed Contract (or any other material Contract); or
(iii) solely with respect to any of the Listed Contracts listed under Section
3.14(a)(viii), any notice that such party intends to substantially alter
(including as a result of any material reduction in the rate or amount of sales
or purchases or material increase in the prices charged or paid, as the case may
be) any such Listed Contract.
3.15 Intellectual Property.
(a) Section 3.15(a) of the Disclosure Schedule sets forth a true and complete
list of Company Intellectual Property indicating: (i) Company Owned Intellectual
Property and (ii) the general categories of Company Non-Owned Intellectual
Property, and those items within each of these categories that are significant
to the Business as now being operated, and (iii) each item of Registered
Intellectual Property. Each item of Registered Intellectual Property was
properly registered and is in good standing and, to the Knowledge of the Seller,
is enforceable. The Company Intellectual Property (which includes for the
avoidance of doubt, the Shared Services and Assets) constitutes all Intellectual
Property necessary for the Company to conduct the Business in the manner
currently conducted. The Company does not license, distribute, or make available
(including for use on a service or subscription basis or on a hosted service,
“Software-as-a-Service,” “Infrastructure-as-a-Service,” “Platform-as-a-Service”
or similar “cloud” service basis), and has not licensed, distributed, or made
available in connection with the Business in the past three (3) years, any
Software, hardware, firmware, appliance, sensor, server, equipment or device to
any Person who is not an Affiliate of the Company.
(b) Except as set forth in Section 3.15(b) of the Disclosure Schedule: (i) the
Company owns, free and clear of all Liens, other than Permitted Liens, all
Company Owned



--------------------------------------------------------------------------------



Intellectual Property; (ii) excluding the Shared Services and Assets, the
Company has valid and enforceable written license agreements permitting the
Company to use, free and clear of all Liens, other than Permitted Liens, all
Company Non-Owned Intellectual Property, and the Company has not breached any
such license agreement; (iii) to the Seller’s Knowledge, there are no claims or
demands asserted in writing by any other Person pertaining to any Company
Intellectual Property; and (iv) to the Seller’s Knowledge, no Legal Proceeding
has been instituted, or is pending or threatened, which challenges the validity
or enforceability of, or the Company's rights in or ownership of, or alleges any
infringement in respect of, Company Intellectual Property. To Seller’s
Knowledge, the Company’s conduct of the Business, or any of its other
activities, does not infringe, misappropriate or otherwise violate, and has not
infringed, misappropriated, or otherwise violated, any Intellectual Property of
any Person. To the Seller’s Knowledge, none of the Company Intellectual Property
is being or has been infringed, misappropriated or violated by any other Person.


(c) The Company maintains reasonable industry standard disaster recovery and
security plans, procedures and facilities for the continued operations of the
Company as presently conducted. There have been no unauthorized intrusions or
breaches of the security of the Internal Systems or of confidential, personal or
proprietary information of Company or any of their employees, contractors,
customers or suppliers maintained by or on behalf of the Company, in each case,
that pose a material risk of harm to the Company or such Persons or that could
create material Liability for the Company or such Persons.
(d) The Company has used commercially reasonable industry standard efforts to
protect and maintain the trade secrets and confidential information of the
Company and to otherwise to safeguard and maintain the secrecy and
confidentiality of all Company Owned Intellectual Property which is or was a
trade secret under applicable Law. All officers, employees, independent
contractors and consultants of the Company who have had access to trade secrets
or confidential information of the Company are bound by written employment
policies or agreements obligating such Persons to maintain the confidentiality
of such trade secrets and confidential information. No trade secrets owned by
the Company that are or were (at the time of disclosure or access) material,
individually or taken as a whole, to the operation of the Business have been
disclosed to, or accessed by, any unauthorized Person.
(e) All material Company Owned Intellectual Property has been created, developed
and invented solely by employees or contractors of the Company, within the
course and scope of their employment or engagement, each of whom has executed
and delivered to the Company valid, binding and enforceable agreements, pursuant
to which such employees or contractors assigned all right, title, and interest
in such Intellectual Property to the Company, as well as all Intellectual
Property relating to the business of the Company or arising from the services
performed for the Company by such employees or contractors. The Company is not a
member of or party to any patent pool, industry standards body, trade
association or other organization under the rules of which it is obligated to
license any existing or future Company Intellectual Property to any Person or to
refrain from enforcing any rights.




--------------------------------------------------------------------------------



(f) The Company has (i) complied in all material respects with all applicable
contractual and legal requirements pertaining to information privacy and
security; and (ii) implemented, maintained and monitored compliance with
reasonable administrative, technical and physical safeguards to protect Personal
Information against loss, damage, and unauthorized access, acquisition, use,
disclosure, modification, or other misuse. In the past three (3) years, there
has been no loss, damage, unauthorized access, acquisition, use, disclosure,
modification or breach of security of Personal Information, third party
proprietary or confidential information in the possession, custody or control of
the Company, in each case, that pose a material risk of harm to the Company or
that could create material Liability for the Company.  There are no written
claims made or actions commenced, by any person (including any Governmental
Entity) with respect to loss, damage, or unauthorized access, use, acquisition,
disclosure, modification, or breach of security of Personal Information
maintained by or on behalf of the Company.
3.16 Litigation. Except as set forth in Section 3.16 of the Disclosure Schedule:
(a) there is no Legal Proceeding that is pending (or, to the Seller’s Knowledge,
threatened) against the Company or the Parent or TFX;
(b) neither the Company nor the Parent is operating under or is subject to any
Judgment, writ, injunction or award of any Governmental Entity, court, judge,
justice, magistrate, or arbitrator, including any bankruptcy court or judge;
(c) there are no unsatisfied Judgments outstanding against the Company or the
Parent; and
(d) there is no Legal Proceeding pending or, to the Seller’s Knowledge,
threatened against the Parent, the Seller or the Company that seeks to enjoin or
obtain damages in respect of the consummation of the transactions contemplated
by this Agreement or the Transaction Documents or that questions the validity of
this Agreement or the Transaction Documents, or any action taken or to be taken
by the Parent, the Seller or the Company in connection with the consummation of
the transactions contemplated hereby or thereby.
3.17 Taxes.
(a) All Tax Returns required to have been filed by the Company Group have been
timely filed and all Taxes required to have been paid by the Company Group
(whether or not shown on any Tax Return) have been timely paid. All Tax Returns
that are required to have been filed on a combined, consolidated, unitary or
affiliated group or similar group basis (each, a “Group Return”) in which the
Company Group has been or was required to have been included have been timely
filed, and all Taxes required to have been paid with respect to such Group
Return for which the Company Group may be liable have been timely paid. The
Company and/or any Person that files Tax Returns which include the Company Group
are not delinquent in the payment of any Taxes with respect to such Tax Returns.
(b) All Tax Returns filed by the Company Group are true, correct and complete in
all material respects and were prepared in compliance with all applicable Laws
and



--------------------------------------------------------------------------------



regulations. All Group Returns that have been filed that relate to the Company
Group are true, correct and complete in all material respects and were prepared
in compliance with all applicable Laws and regulations.
(c) All Taxes required to have been paid by the Company Group (whether or not
shown on any Tax Return) have been paid. The Company Group does not have any
Liability with respect to Taxes in excess of the amounts accrued with respect
thereto that are reflected in the Most Recent Balance Sheet, except for Taxes
that has been incurred by the Company Group in the ordinary course of business
since the Most Recent Balance Sheet Date. There are no Liens with respect to
Taxes upon any of the properties or assets, real or personal, tangible or
intangible of the Company Group (other than for Taxes not yet due and payable or
actively being contested in good faith in proceedings disclosed in Section
3.17(e) of the Disclosure Schedules).
(d) The Company Group has withheld and paid all Taxes required by Law to have
been withheld and paid and have complied in all material respects with all rules
and regulations relating to the withholding or remittance of Taxes (including
employee-related Taxes) and with the Company Group’s related document retention
requirements. The Company Group has complied in all material respects with all
sales Tax collection, withholding and resale certificate exemption requirements
and has complied in all material respects with all documentation requirements
relating to transactions in which the Company Group has either claimed an
exemption from payment of sales or use Tax or has not collected sales Tax from
another Person in reliance on an exemption from such Tax, including retention of
purchase for resale and other exemption certificates provided by any such
Person.
(e) Except as set forth in Section 3.17(e) of the Disclosure Schedule, there is
no audit or other Legal Proceeding presently pending or to threatened in writing
(or to the Knowledge of the Seller in any other manner) with regard to any Tax
Liability or Tax Return of the Company Group or of the Seller arising from the
inclusion of the Company Group in the Seller’s Group Returns. Except as set
forth in Section 3.17(e) of the Disclosure Schedule, neither the Company Group
nor any Person on behalf of the Company Group has waived any statute of
limitations or agreed to any extension of time that has continuing effect with
respect to assessment or collection of any Tax for which the Company Group may
be held liable. The Company Group has not participated within the preceding
five (5) years in a “Tax amnesty” or similar program offered by any Governmental
Entity to avoid the assessment of any Tax. Except as set forth in Section
3.17(e) of the Disclosure Schedule, there is not currently in effect any power
of attorney authorizing any Person to act with respect to any Tax matter on
behalf of the Company Group or receive information relating to the Company Group
(other than authorization of the Seller pursuant to Treasury Regulations
1.1502-77 (or comparable administrative rule) in its capacity as common parent
with respect to Group Returns and authorizations to contact Tax Return preparers
included in Tax Returns filed by or for the Company Group).
(f) Schedule 3.17(f) of the Disclosure Schedule identifies by list all material
Tax Returns (classified by jurisdiction and type of Tax) that the Company Group
has filed for taxable periods ending after, or transactions occurring on or
after, January 1, 2013 and the taxable period covered by such Tax Returns, and
identifies those Tax Returns or taxable periods



--------------------------------------------------------------------------------



that have been audited or are currently the subject of an audit by a Taxing
Authority; provided, however, that omission of any Tax Return from Section
3.17(f) of the Disclosure Schedule shall not constitute a disclosure of any
exception under any other subsection of this Section 3.17. The Seller has made
available to the Purchaser complete and accurate copies of all of the following
materials:
(i) all income Tax Returns filed by the Company Group that relate to taxable
periods ending after December 31, 2014 (other than Group Returns) and a
pro-forma separate federal income tax return consistent with the information
related to the Parent and the Company as reported in the federal consolidated
Group Return filed by the Seller for each such year;
(ii) all examination reports (or relevant portions thereof) issued by any Taxing
Authority since January 1, 2016, in connection with Tax audits or examinations
or asserted failures to file Tax Returns or pay Taxes by the Company Group or
the Seller with respect to items of the Company Group;
(iii) all statements of Taxes assessed against or agreed to by the Company Group
since January 1, 2016 that were not shown on Tax Returns filed for the relevant
taxable period by the Company Group before such assessment or agreement;
(iv) all written rulings from, and written agreements with, any Governmental
Entity relating to Taxes of the Company Group that were either received since
January 1, 2016 or would have continuing effect in the determination of Tax for
any taxable period for which a Tax Return has not yet been filed by or on behalf
of the Company Group, and any request for issuance of any ruling by a Taxing
Authority related to the Company Group since January 1, 2016 (regardless of
whether the requested ruling was issued);
(v) all elections relating to Taxes of the Company Group that have been made or
filed by or on behalf of the Company Group with any Taxing Authority (other than
elections which are included in or obvious from the Tax Returns referred to in
clause (i) above) that would have continuing effect for any taxable period
ending after the Closing Date; and
(vi) to the extent reasonably requested in writing by the Purchaser, any other
document to the extent relating to Taxes or Tax Returns of the Company Group
(and in the case of a Group Return, limited to the portion of such Group Returns
relevant to the Company Group).
(g) Section 3.17(g) of the Disclosure Schedule lists all jurisdictions and
periods for which the Company Group has either directly filed Tax Returns since
January 1, 2013 or been included in income Group Returns filed by the Seller
since January 1, 2013. No Taxing Authority in a jurisdiction has asserted in
writing that the Company or the Parent is or may be subject to taxation by that
jurisdiction or has an obligation to file Tax Returns or pay or collect Taxes in
such jurisdiction, other than with respect to Taxes and Tax Returns of a type
that the Company Group has filed in the most recently ended taxable period for
which such Tax Returns were due as shown on Section 3.17(g) of the Disclosure
Schedule. The Company Group has not



--------------------------------------------------------------------------------



conducted activities or transacted business in any jurisdiction that will
require it to pay Taxes or file Tax Returns of a type that had not been paid or
filed by, or with respect to it, in such jurisdiction for the most recently
ended preceding taxable period for which a Tax or a Tax Return of such type was
due.
(h) Neither the Company nor Parent is, or has ever been, a United States real
property holding corporation within the meaning of Section 897 of the Code.
(i) The Company and Parent are members of an “affiliated group” (as that term is
defined in Section 1504 of the Code) which has the Seller as the common parent
corporation, and will be included in a federal consolidated income Tax Return
filed by the Seller for its taxable year that includes the Closing Date.
(j) Since January 31, 2006, neither the Company nor the Parent, except with
respect to Seller’s affiliated group, has ever been a member of an “affiliated
group” (within the meaning of Section 1504 of the Code) filing a Group Return.
Since January 31, 2006, the Company Group has not had any liability for Taxes of
any other Person (i) under Treasury Regulation Section 1.1502-6 (or any similar
provision of Law) other than for other members of the affiliated group of which
the Seller is the common parent corporation, (ii) either by assumption by
Contract or operation of Law as transferee or successor, (iii) or under any Tax
Sharing Agreement. Section 3.17(j) of the Disclosure Schedule sets forth a list
of (w) any Person that has ever merged with or into the Parent or the Company,
(x) any Person a majority of whose capital stock (or similar outstanding
ownership interests) has ever been acquired by the Company Group, (y) any Person
all or substantially all of whose assets have ever been acquired by the Company
Group, in either case, since January 31, 2006.
(k) The Company Group has not taken any action not in accordance with past
practice that would have the effect of deferring a measure of Tax from a period
(or portion thereof) ending on or before the Closing Date to a period (or
portion thereof) beginning after the Closing Date. Except to the extent
adequately reserved for on its Most Recent Balance Sheet or incurred after the
Most Recent Balance Sheet Date in the Ordinary Course of Business, the Company
Group has no deferred income or Tax Liability arising out of any transaction,
including from any (i) disposition of any property in a transaction accounted
for under the installment method pursuant to Section 453 of the Code, (ii)
“closing agreement” described in Section 7121 of the Code (or any corresponding
or similar provision of state, local, or foreign Tax law) executed on or before
the Closing Date, (iii) except as set forth in Section 3.17(k) of the Disclosure
Schedule, intercompany transaction pursuant to Treasury Regulations Section
1.1502-13, or Sections 367 or 482 of the Code, (iv) excess loss account (as
defined in Treasury Regulations Section 1.1502-19) with respect to the stock of
the Company, (v) use of the long-term contract method of accounting, or (vi)
receipt of any prepaid amount on or before the Closing Date.
(l) Except as set forth in Section 3.17(l) of the Disclosure Schedule, the
Company Group has not requested to make or agreed to make, nor is required to
make, any change in method of accounting that would require the Company Group to
make an adjustment to its income pursuant to Section 481(a) of the Code on any
Tax Return for any taxable period for



--------------------------------------------------------------------------------



which the Company Group has not yet filed a Tax Return, and no Taxing Authority
has proposed to require a change in method of accounting that would require such
an adjustment.
(m) The Company Group (i) is not a party to any joint venture, partnership or
other agreement or arrangement that is treated (or required to be treated) as a
partnership for federal income Tax purposes, and (ii) does not own any interest
in an entity that either is treated or required to be treated as an entity
disregarded as separate from its owner for federal income Tax purposes, or is an
entity as to which an election pursuant to Treasury Regulations Section
301.7701-3 has been made.
(n) Neither the Company nor the Parent has constituted either a “distributing
corporation” or a “controlled corporation” within the meaning of Section
355(a)(1)(A) of the Code in a distribution qualifying (or intended to qualify)
under Section 355 of the Code (or so much of Section 356 as relates to Section
355).
(o) Neither the Company nor the Parent is subject to Tax in any jurisdiction
other than its country of incorporation, organization or formation by virtue of
having employees, a permanent establishment or any other place of business in
such jurisdiction.
(p) To the extent that the Company Group has applied for, received and used aid
granted by a Governmental Entity, in whatever form, in the nature of Tax
incentives or benefits that are not generally available to all similarly
situated taxpayers without specific application or approval, such aid was
availed of only in accordance with applicable Laws and in compliance with all
regulatory orders, conditions and impositions. No such aid will have to be
unwound, repaid or discontinued as a result of the consummation of the
transactions contemplated by this Agreement or any other existing circumstance.
3.18 Property, Casualty and Liability Insurance. Section 3.18 of the Disclosure
Schedule contains a list of all property, casualty and liability insurance
policies owned or maintained by the Company, copies of which have been made
available to the Purchaser. All such insurance policies are in full force and
effect as of the date of this Agreement. All premiums under any such insurance
policy have been paid, and the Company has not received any notice of
cancellation or termination in respect of any such policy and is not in default
under any such policy. Except as set forth in Section 3.18 of the Disclosure
Schedule, no material outstanding claims exist under any insurance policy set
forth in Section 3.18 of the Disclosure Schedule that to the Seller’s Knowledge
are reasonably likely to exhaust the applicable limitation of liability. For the
avoidance of doubt, Section 3.18 of the Disclosure Schedule does not list any
property, casualty and liability insurance policies maintained by the Parent or
the Seller for the benefit of the Company as part of the Shared Services and
Assets and all coverage for the Company under such policies maintained by the
Parent or the Seller will be discontinued as of the Closing.
3.19 Benefit Plans.
(a) Section 3.19(a)(1) of the Disclosure Schedule contains a list of all Benefit
Plans sponsored, maintained or contributed to by or on behalf of the Parent or
the Company



--------------------------------------------------------------------------------



(collectively, the “Company Benefit Plans”). Section 3.19(a)(2) of the
Disclosure Schedule contains a description of each unwritten Benefit Plan and a
list of each Benefit Plan sponsored by the Seller or any ERISA Affiliate other
than the Parent or the Company (collectively, the “Non-Company Benefit Plans”).
The Company has made available to the Purchaser true and complete copies of: (i)
each Benefit Plan (including amendments since the most recent restatement); (ii)
the annual report (Form 5500) filed with the IRS or the Department of Labor with
respect to each Benefit Plan (if any such report was required) for the three
most recent plan years; (iii) the most recent determination letter issued to, or
opinion letter issued with respect to, each Pension Plan that is intended to be
qualified under Section 401(a) of the Code and any pending applications for a
determination letter for such plans; (iv) the most recent summary plan
description (and any summary of material modifications since the most recent
summary plan description) for each Benefit Plan for which such a summary plan
description is required and any summaries or other material communications
distributed to participants for each Benefit Plan whether or not required to
provide a summary plan description; (v) all material personnel, payroll, and
employment manuals and policies covering employees of the Company; (vi) each
trust agreement, insurance or annuity contract, recordkeeping or other
third-party agreement and group annuity Contract relating to any Benefit Plan
sponsored by the Parent or the Company; (vii) all notices that were given in the
last three years by the Company or any Benefit Plan sponsored by the Company to
the IRS, the Pension Benefit Guaranty Corporation, the Department of Labor, the
SEC, the Equal Employment Opportunity Commission, or any other Governmental
Entity relating to a Benefit Plan; and (viii) all notices that were given in the
last three years by the IRS, the Pension Benefit Guaranty Corporation, the
Department of Labor, the SEC, the Equal Employment Opportunity Commission, or
any other Governmental Entity to the Company or relating to any Benefit Plan.
Neither the Parent nor the Company has agreed or committed to institute any
plan, program, arrangement or agreement for the benefit of current or former
employees, directors or independent contractors, other than the Benefit Plans,
or to amend any of the Benefit Plans, except as may be required by applicable
Law.
(b) Each Benefit Plan has been operated and administered in all material
respects in accordance with its terms and complies in form and has been operated
and administered in all material respects in accordance with applicable Laws,
including, but not limited to, ERISA and the Code. Each Company Benefit Plan
that is intended to comply with Section 401(a) of the Code has received a
current, favorable determination letter issued by the IRS or is maintained under
a prototype or volume submitter plan and may rely upon a current, favorable
opinion or advisory letter issued by the IRS with respect to such prototype or
volume submitter plan. To the Seller’s Knowledge, no event has occurred with
respect to any Company Benefit Plan which will or could reasonably be expected
to give rise to disqualification of such plan, the loss of intended Tax
consequences under the Code or any material Tax or liability or penalty. There
is no pending or, to the Seller’s Knowledge, threatened action in or by any
court or Governmental Entity with respect to any Benefit Plan (other than
routine claims for benefits), nor, to the Seller’s Knowledge is there any basis
for such an action, except to the extent it would not reasonably be expected to
result in a material liability of the Parent or the Company.
(c) Except as set forth in Section 3.19(c) of the Disclosure Schedule, neither
the Parent nor the Company provides, is required to provide or has offered to
provide health or



--------------------------------------------------------------------------------



life insurance coverage to any individual, or to the family members of any
individual, for any period extending beyond the termination of the individual's
employment by the Parent or the Company except to the extent required by the
health care continuation (also known as “COBRA”) provisions of ERISA and the
Code or similar benefit continuation Laws. Each Benefit Plan that is a group
health plan, as such term is defined in Section 5000(b)(1) of the Code, complies
in all material respects with Sections 601 et seq. and 701 et seq. of ERISA and
Section 4980B and Subtitle K of the Code.
(d) Neither the Parent nor the Company has ever been required to issue any
notice of a plant closing or a mass layoff under the WARN Act.
(e) Neither the Parent nor the Company has engaged in a transaction in
connection with which it could be subject either to a civil penalty assessed
pursuant to Section 502(i) of ERISA or a Tax imposed by Section 4975 of the
Code.
(f) Except as set forth in Section 3.19(f) of the Disclosure Schedule, each
Benefit Plan maintained by the Parent or the Company may be unilaterally amended
or terminated by the Parent or the Company (with respect to Parent and Company
employees), without material liability or penalty, subject to the vested rights
of existing participants under the Benefit Plans (with respect to employees of
the Parent and the Company).
(g) Except as set forth on Section 3.19(g) of the Disclosure Schedule, neither
the Parent nor the Company has any Benefit Plan or any other agreement or
arrangement under which the Parent or the Company has any liability with respect
to a “nonqualified deferred compensation plan” within the meaning of Section
409A of the Code and applicable Treasury guidance thereunder (the “409A Plans”)
which does not comply in all material respects (in form and operation) with the
requirements of Section 409A of the Code and the applicable guidance thereunder.
Neither the Parent nor the Company is obligated to gross up or otherwise
reimburse any service provider for any Taxes that may be incurred under Section
409A of the Code.
(h) Except as set forth on Section 3.19(h) of the Disclosure Schedule, all
material contributions to, and material payments from, each Benefit Plan that
may have been required to be made in accordance with the terms of such Benefit
Plan, and, where applicable, the laws of the jurisdiction that govern such
Benefit Plan, through the date hereof have been made in a timely manner, except
to the extent that any failure relates to a Non-Company Benefit Plan and the
failure would not reasonably be expected to result in a liability of the Parent
or the Company. There are no unfunded benefit obligations under any Benefit Plan
which have not been accounted for by reserves, or otherwise fully accrued on the
Most Recent Balance Sheet.
(i) There is not now and, to the Seller's Knowledge, there are no existing
circumstances that could give rise to, any requirement for the posting of
security with respect to a Benefit Plan or the imposition of any Lien on the
assets of the Parent or the Company under ERISA or the Code.
(j) There does not now exist and, to the Seller's Knowledge, there are no
existing circumstances that could result in, any Controlled Group Liability that
would be a



--------------------------------------------------------------------------------



liability of the Company following the Closing. Without limiting the generality
of the foregoing, the Company has not engaged in any transaction described in
Section 4069 of ERISA or any transaction that constitutes a withdrawal under
Section 4201 et seq. of ERISA.
(k) Neither the execution and delivery of this Agreement or any Transaction
Document or the consummation of any of the transactions contemplated hereby or
thereby (either individually or together with the occurrence of any other event)
will (i) result in the payment by the Parent or the Company of any amount or
benefit to any “disqualified individual” with respect to the Parent or the
Company (as such term is defined in Treasury Regulation Section 1.280G-1) that
could, individually or in combination with any other payment, constitute an
“excess parachute payment” as defined in Section 280G(b)(1) of the Code and
neither the Parent nor the Company is obligated to gross-up or otherwise
reimburse any person for any Taxes that may be incurred under Section 4999 of
the Code or, (ii) except as set forth in Section 3.19(k) of the Disclosure
Schedule, (A) result in any payment or benefit becoming due under any Benefit
Plan, (B) increase any compensation or benefits (including severance, deferred
compensation and equity benefits) otherwise payable or provided under any
Benefit Plan, or (C) result in the acceleration of the time of payment, vesting
or funding of any such benefits to any extent.
(l) Neither the Parent nor the Company shall have any liability or obligation
with respect to any Non-Company Benefit Plan following the Closing.
3.20 Employee and Labor Matters.
(a) Except as set forth in Section 3.20(a) of the Disclosure Schedule, there are
no pending employment charges or claims (and for the last twelve (12) months
there have been no such charges or claims) against the Company or any current or
former employees of the Company before any court, arbitral forum, the Equal
Employment Opportunity Commission or any other Governmental Entity responsible
for the prevention of unlawful employment practices nor, to the Seller's
Knowledge, does any basis exist therefor. The Company has not received notice of
the intent of any Governmental Entity responsible for the enforcement of labor
or employment Laws to conduct an investigation of the Company and, to the
Seller’s Knowledge, no such investigation is in progress.
(b) The Company has complied in all material respects with all applicable Laws
relating to employment or retention of its employees, including Laws governing
payment of minimum wages and overtime rates, Laws governing the withholding and
payment of Taxes from compensation of employees and the payment of premiums
and/or benefits under applicable worker compensation, classification of
employees or independent contractors under federal or state Law, and other Laws
relating to hours of work, leaves of absence, equal employment opportunity,
whistleblowing and occupational health and safety. The Company has complied in
all material respects with all Laws governing the employment of personnel by
United States companies and the employment of non-United States nationals in the
United States, including the Immigration and Nationality Act and its
implementing regulations.
(c) There is no labor strike, slowdown, stoppage or lockout actually pending or
to the Seller’s Knowledge, threatened against the Company. The Company is not
and has



--------------------------------------------------------------------------------



never been a party to any collective bargaining or other similar labor Contracts
with respect to any employee of the Company, and to the Seller’s Knowledge,
there is not pending any demand for recognition or any other request or demand
from a labor organization for representative status with respect to any employee
of the Company. To the Seller’s Knowledge, there is also no such demand
threatened. No labor union has been certified by the National Labor Relations
Board or any other Person as bargaining agent for any employee of the Company.
The Company has not experienced a material work stoppage or other material labor
difficulty during the two-year period ended on the date hereof.
(d) Section 3.20(d)(1) of the Disclosure Schedule contains a true and complete
list of the names, positions, rates of base compensation and incentive
compensation (including commissions), status as exempt or nonexempt under the
Fair Labor Standards Act, and accrued and unused paid time off as of February
19, 2019 of all officers, directors, employees and individual consultants of the
Company, as of the date hereof, excluding any officers and directors of the
Company who remain employees of the Seller, showing each such person's name,
positions, status (employee, independent contractor or consultant) and
annualized remuneration for the current fiscal year. The officers and directors
who will cease to be officers or directors of the Company as of the Effective
Time and will continue as employees of the Seller after the Effective Time are
listed in Section 3.20(d)(2) of the Disclosure Schedule (the “Retained
Personnel”), without any compensation information provided. Except as set forth
in Section 3.20(d)(1) of the Disclosure Schedule, the Company has no Contracts
or other agreements with any employees of the Company or any policies requiring
payment by the Company to any of its employees in the event he or she is
terminated from employment by the Company. Except as set forth in Section
3.20(d)(1) of the Disclosure Schedule and the Transaction Compensation Payments
set forth on Exhibit B attached hereto, there are no unpaid bonus, retention,
deferred compensation or transaction based amounts payable with respect to
current or former employees of the Company. All employees of the Company are
employed on an at will basis, which means that their employment can be
terminated at any time, with or without notice, for any reason or no reason at
all. No employee of the Company has been granted the right to continued
employment by the Company or any successor. The employees of the Company listed
in Section 3.20(d)(1) of the Disclosure Schedule, excluding the Retained
Personnel, comprise all of the employees of the Company necessary and sufficient
for Purchaser and the Company to conduct the Company’s business immediately
after the Closing in the same manner as the Company’s business is currently
conducted in all material respects, other than positions that are open and in
the process of being filled in the Ordinary Course of Business.
(e) Section 3.20(e) of the Disclosure Schedule contains a true and complete list
of the individuals who are currently performing services for the Company who are
classified as independent contractors whose earnings are reported on a Form 1099
basis, including the respective compensation of each individual and the date the
individual’s service commenced.
(f) The Company is in full compliance with the Worker Readjustment and
Notification Act (the “WARN Act”) (29 USC §2101) and any applicable state laws
or other Legal Requirements regarding redundancies, reductions in force, mass
layoffs, and plant closings, including all obligations to promptly and correctly
furnish all notices required to be given



--------------------------------------------------------------------------------



thereunder in connection with any redundancy, reduction in force, mass layoff,
or plant closing to affected employees, representatives, any state dislocated
worker unit and local government officials, or any other Governmental Entity. No
reduction in the notification period under the WARN Act is being relied upon by
the Company. Schedule 3.20(f) sets forth an accurate, correct and complete list
of all employees terminated (except with cause, by voluntarily departure or by
normal retirement), laid off or subjected to a reduction of more than 50% in
hours or work during the two full calendar months and the partial month
preceding the date hereof.
(g) The Company is and has been in compliance in all material respects with
Executive Order 11246 (EO 11246), as amended, Section 503 of the Rehabilitation
Act of 1973 (Section 503), the Vietnam Era Veterans' Readjustment Assistance Act
of 1974 (VEVRAA), and Executive Order 13706 (Establishing Paid Sick Leave for
Federal Contractors). Seller maintains and complies with affirmative action
plans in compliance with E.O. 11246, Section 503, and VEVRAA. To the Knowledge
of Seller, the Company is not currently the subject of any audit, investigation,
or enforcement action by any governmental entity in connection with any
Government Contract or related compliance with E.O. 11246, Section 503, or
VEVRAA.
(h) The Company is and has been in compliance in all material respects with all
applicable statutory and regulatory requirements pertaining to the Service
Contract Act (the “SCA”), including all requirements related to paying Company
employees and independent contractors covered by the SCA, their applicable wage
rates, fringe benefits, vacation and holiday pay.
3.21 Environmental Matters. 
(a) The Company and the Parent are and have been in compliance in all material
respects with all applicable Environmental Laws. To the Seller’s Knowledge, no
property currently or formerly operated or leased by the Company is or was
contaminated with any Hazardous Material in concentrations or quantities that
exceed applicable standards established by any Governmental Entity or in
violation of Environmental Laws as a result of or in connection with the
operations or activities of the Company or, to the Seller’s Knowledge, any other
Person. The Company has generated, manufactured, handled, used, processed,
stored, treated, released, refined, discharged, emitted, transported, imported
and disposed of all Hazardous Materials in material compliance with all
applicable Environmental Laws.
(b) Neither the Company nor the Parent has received any notice of any pending or
threatened Legal Proceeding relating to any liability under any Environmental
Law, including, but not limited to, any liability arising from or relating to
the presence, generation, manufacture, production, transportation, importation,
use, treatment, processing, handling, storage, discharge, release, emission or
disposal of any Hazardous Material. Neither the Company nor the Parent is
subject to any order, decree or injunction of any Governmental Entity or, to the
Seller’s Knowledge, is a party to any indemnity agreement or other Contract with
any third party relating to liability for Hazardous Material under any
Environmental Law. Copies of all environmental reports, studies, assessments,
sampling data and other written documentation in the possession of the Company
or the Parent relating to the Company's and Parent’s compliance with
Environmental Laws have been made available to the Purchaser.




--------------------------------------------------------------------------------



(c) To the Seller’s Knowledge, any violation of any Environmental Law caused by
the prior ownership, possession or use of any third party of any property
currently owned, leased or used by the Company that required remediation
pursuant to the order or directive of any Governmental Entity, has been
remediated to the satisfaction of such Governmental Entity.
3.22 Brokers. Except as set forth in Section 3.22 of the Disclosure Schedule,
the Company, the Seller and the Parent have not employed or entered into any
Contract with any investment banker, broker, finder, consultant or intermediary
that would be entitled to any investment banking, brokerage, finder's or similar
fee in connection with the transactions contemplated by this Agreement.
3.23 Certain Business Practices. Since January 1, 2016, no stockholder,
director, officer or employee of the Company nor, to the Seller’s Knowledge, any
agent or Representative on the Company’s behalf, has made, directly or
indirectly, with respect to the business of the Company or any of its business
activities, any illegal bribes or kickbacks, illegal political contributions,
payments from corporate funds not recorded on the books and records of the
Company, payments from corporate funds for any illegal contribution, gift or
entertainment to government officials (or any employees, agents, Affiliates,
Representatives or family members of such officials) for the purpose of
affecting their action or the action of the government they represent, to obtain
favorable treatment in securing business or licenses or to obtain special
concessions, or illegal payments from corporate funds to obtain or retain
business. Neither the Company nor any of its officers, directors, stockholders
or employees, nor, to the Seller’s Knowledge, any agent or Representative on the
Company’s behalf, has violated any provision of the Foreign Corrupt Practices
Act of 1977 or any similar domestic or foreign anticorruption Law.
3.24 Customers and Suppliers. 
(a) Section 3.24(a) of the Disclosure Schedule sets forth the ten (10) largest
customers of the Company by revenue generated for the years ended December 31,
2017 and December 31, 2018, in each case determined without regard the TFX
Business, and sets forth opposite the name of each customer the net sales
attributable to such customer for such period.
(b) Section 3.24(b) of the Disclosure Schedule sets forth the suppliers of the
Company, but excluding the subcontractors, that have received payments from the
Company in excess of $200,000 during the years ended December 31, 2017 and
December 31, 2018, in each case determined without regard to the TFX Business.
(c) Section 3.24(c) of the Disclosure Schedule sets forth the ten (10) largest
subcontractors of the Company, by expense incurred for the years ended December
31, 2017 and December 31, 2018, in each case determined without regard to
revenue attributable to the TFX Business.
The Company has received no written notice or to the Seller’s Knowledge, other
notice that any of the customers, suppliers or subcontractors set forth on
Section 3.24(a), Section 3.24(b) or



--------------------------------------------------------------------------------



Section 3.24(c) of the Disclosure Schedule has terminated, or intends to
terminate, materially reduce or otherwise materially adversely modify its
relationship with the Company.
3.25 Government Contracts.
  (a)  Section 3.25(a) of the Disclosure Schedule contains a current list of
each Current Government Contract for which the final payment exceeding $250,000
has not been received. The term “Current Government Contracts” means the
Government Contracts to which the Company is a party (identifying any that were
not related to the Business), subject to any prohibition on the disclosure of
classified information, for which: (i) performance has not been completed; (ii)
final payment has not been received; and (iii) each multiple-award indefinite
delivery/indefinite quantity prime Government Contract for which the ordering
period has not expired. Subject to applicable Law, the Company has made
available to Purchaser copies of all Government Contracts listed in Section
3.25(a) of the Disclosure Schedule that have or are expected to have an annual
revenue in excess of $750,000 during the trailing twelve (12) month period
ending on December 31, 2018. Each Current Government Contract is in full force
and effect and constitutes a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms.
(b)  Section 3.25(b) of the Disclosure Schedule contains a current list of each
Government Bid to which the Company is a party (identifying any that were not
related to the Business), subject to any prohibition on the disclosure of
classified information, with an anticipated annual revenue of $750,000. Subject
to applicable Law, the Company has made available to Purchaser copies of all
Government Bids listed in Section 3.25(b) of the Disclosure Schedule.
(c) Except as indicated in Section 3.25(c) of the Disclosure Schedule, the
Company has not received written notice that it is (or since January 1, 2016 has
been) nor to Seller’s Knowledge, any of its Affiliates, trustees, directors,
officers, managers, principals, employees or agents are under administrative,
civil or criminal investigation, indictment or information by any Governmental
Entity (except as to routine security investigations), and there is no pending
or, to the Knowledge of Company, threatened audit or investigation by any
Governmental Entity of any of the Company or Parent with respect to any alleged
material irregularity, misstatement, omission or violation of Law arising under
or relating to a Government Contract or Government Bid.
(d)  The Company is (and since January 1, 2016 has been) in compliance in all
material respects with all terms and conditions of each of its Government
Contracts and Government Bids and all Laws applicable and pertaining to each
such Government Contract and each Government Bid.
(e)  Except as disclosed in Section 3.25(e) of the Disclosure Schedule, there
are no outstanding material claims by or against the Company, on the one hand,
and a Governmental Entity, prime contractor, subcontractor or vendor, on the
other hand, arising under any Government Contract. The Company has not initiated
or received written notice of material disputes between the Company and a
Governmental Entity under any Law or between the



--------------------------------------------------------------------------------



Company and any Governmental Entity, prime contractor, subcontractor or vendor
arising under any such Government Contract. Since January 1, 2016, no
termination for default has been issued or has, to the Knowledge of Seller, been
threatened in writing or is expected with respect to any Government Contract.
(f)  The Company is not, and none of the Company’s officers, directors or other
persons having primary management or supervisory responsibility, is, debarred,
suspended, deemed non-responsible or otherwise excluded from participation in
the award or performance of any Government Contract, nor, to the Knowledge of
Seller, has any debarment, suspension or exclusion proceeding been initiated
against the Company.
(g)  In connection with each Government Contract and Government Bid, (i) the
Company has complied, in all material respects, with all requirements imposed by
Government Contract or Law to assert and protect its rights in technical data,
computer software, and other Intellectual Property that are material to the
Business; and (ii) since January 1, 2016, none of the Company nor Parent has
received written notice challenging any proprietary markings or rights asserted
by the Company in connection with any technical data, computer software, or
other Intellectual Property.
(h) To the extent applicable and required, the Company has, since January 1,
2016, cost accounting systems, estimating systems, purchasing systems, billing
systems and material management systems that are in compliance in all material
respects with Government Contracts and Laws. Since January 1, 2016, no
Governmental Entity, prime contractor, or higher tier subcontractor under any
Government Contract has disallowed any costs claimed by the Company in excess of
$250,000 in any annual incurred cost submission under any Government Contract.
Since January 1, 2016, to the Knowledge of Seller, there has been no material
claim of defective pricing, mischarging or improper payments on the part of the
Company.
(i)  The Company possesses all necessary national security clearances for the
execution of its obligations under any active Government Contract and is in
compliance, in all material respects, with all facility and personnel security
clearance requirements imposed by Government Contract or Law. All facility
clearances maintained by the Company are valid and in full force and effect and,
to the Knowledge of Seller, there is no proposed or threatened termination of
any facility security clearance.
(j) There is no (and, to the Seller’s Knowledge, there are no events or
omissions that would reasonably be expected to result in any) (i) claim against
the Company by a Governmental Entity or any prime contractor, subcontractor,
vendor or other third party arising under or relating to any Government Contract
or Government Bid; (ii) dispute between the Company and a Governmental Entity or
any prime contractor, subcontractor, vendor or other third party arising under
or relating to any Government Contract or Government Bid; (iii) Company or
Parent liability under the False Claims Act; (iv) claim for price adjustment; or
(v) other request for a reduction in the price of any Government Contract,
including claims based on actual or alleged defective pricing.




--------------------------------------------------------------------------------



(k) Except as disclosed in Section 3.25(k) of the Disclosure Schedule, to the
Seller’s Knowledge, the Company is not performing any activity under any
Government Contract, and has no other relationships with any Person, that is an
“organizational conflict of interest” as defined in FAR Subpart 9.5. To the
extent that the Company is performing such activities under Government
Contracts, the Company, is complying with any and all conflict of interest
policies established by the Company.
(l) Except as disclosed in Section 3.25(l) of the Disclosure Schedule, the
Company has not assigned or otherwise conveyed or transferred, or agreed to
assign or otherwise convey or transfer, any Government Contract or any account
receivable relating thereto, to any Person whether as a security interest or
otherwise.
(m) The Company is in compliance with the Federal Acquisition Regulation ethical
rules and suspension/debarment regulations (the “FAR Ethics Rules”). The Company
has undertaken the appropriate level of review or investigation to determine
whether the Company is required to make any disclosures to any Governmental
Entity under the FAR Ethics Rules. There exist no facts or circumstances that,
with the passage of time or the giving of notice or both, would reasonably be
expected to constitute a violation of the FAR Ethics Rules. Except as disclosed
in Section 3.25(m) of the Disclosure Schedule, since January 1, 2016, the
Company has not made any disclosure to any Governmental Entity or other customer
or any prime contractor or higher-tier subcontractor pursuant to any Government
Contract or Government Bid or with respect to any alleged violation of Law,
irregularity, misstatement or omission arising under or relating to any
Government Contract or Government Bid.
(n) The Company is in compliance in all material respects with all Laws
applicable to the use by the Company of any personal property, equipment or
fixtures that are loaned, bailed or otherwise furnished to the Company by or on
behalf of the United States Government.
(o) With respect to the Company’s multiple award schedule Government Contracts,
the Company since January 1, 2016: (i) has not charged the U.S. Government a
price that is inconsistent with, or disruptive of, the Company’s established
basis-of-award price; (ii) has complied in all material respects with the notice
and pricing requirements of the Price Reduction Clause, and there are no facts
or circumstances that would reasonably be expected to result in a demand by the
U.S. Government for a refund based upon the Company’s failure to comply with the
Price Reductions Clause; and (iii) has complied in all material respects with
all payment requirements of the Industrial Funding Fee and to the Seller’s
Knowledge, there are no facts or circumstances that would reasonably be expected
to result in a demand by the U.S. Government for additional payment(s) based
upon the Company’s failure to comply with the Industrial Funding Fee payments.
(p) The Company has complied in all material respects with all data security,
cybersecurity, and physical security systems and procedures required by its
Government Contracts. Any data security, cybersecurity or physical security
breach related to any Government Contract has been reported to the necessary
Governmental Entity or higher tier contractor, as required.




--------------------------------------------------------------------------------



3.26 Affiliate Transactions. Except as set forth in Section 3.14(a)(v) of the
Disclosure Schedule, there are no Contracts, transactions or other business
arrangements between the Company or the Parent, on the one hand, and Seller or
any Affiliate or Related Party of Seller, Parent or the Company, on the other
hand. None of any such Affiliates or Related Parties has any material interest
in any material property used by the Company or in any provider of products or
services to the Company. Except as set forth in Section 3.26 of the Disclosure
Schedule, no amounts are owed by the Company or the Parent, on the one hand, to
the Seller or any Affiliate or Related Party of the Seller, Parent or the
Company, on the other hand. The Seller, the Company and TFX have duly executed
and delivered, and consummated the transactions contemplated by, the TFX
Contribution Agreement (and the agreements, instruments and other documents
related thereto), true, correct and complete copies of which are attached hereto
in Section 3.26 of the Disclosure Schedule. Such documents attached hereto in
Section 3.26 of the Disclosure Schedule have not been amended, modified or
supplemented by the Seller, the Company and TFX.
3.27 No Other Representations and Warranties. Except for the representations and
warranties contained in this Article III (as modified by the Disclosure
Schedule), neither the Company, Seller, Parent nor any other Person makes any
other express or implied representation or warranty with respect to the Company,
the Business, the TFX Business, the Shared Services and Assets, or the
transactions contemplated hereunder or with respect to any other information
provided to the Purchaser, and the Company disclaims any other representations
or warranties, whether made by the Company, the Seller the Parent or any of
their respective Affiliates or other Representatives. The Purchaser acknowledges
and understands that none of the Shared Services and Assets will be included in
the Company or available following the Closing except to the extent expressly
provided for and agreed to pursuant to the Transition Services Agreement. The
Seller shall not be liable to the Purchaser resulting from the exclusion of the
Shared Services and Assets from the Company, except to the extent expressly
provided for and agreed to pursuant to the Transition Services Agreement.
ARTICLE IV  
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser represents and warrants to the Company, the Parent and the Seller
as follows:


4.1 Organization and Standing. The Purchaser: (i) is a corporation duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of incorporation; (ii) has all requisite corporate power and
authority to own its properties, carry on its business as now being conducted
and as contemplated by this Agreement; and (iii) is duly qualified or licensed
to do business and is in good standing or has active status in each jurisdiction
in which the nature of its business or the ownership, leasing or operation of
its properties makes such qualification or licensing necessary.
4.2 Power and Authority; Binding Agreement. The Purchaser has all requisite
corporate power and authority to execute and deliver this Agreement and the
Transaction



--------------------------------------------------------------------------------



Documents to which it is specified to be a party, to consummate the transactions
contemplated hereby and thereby and to perform its obligations hereunder and
thereunder. The execution and delivery by the Purchaser of this Agreement and
the Transaction Documents to which it is specified to be a party and the
consummation by the Purchaser of the transactions contemplated hereby or
thereby, have been duly authorized by all necessary corporate action on the part
of the Purchaser, and no other Legal Proceedings on the part of the Purchaser
are necessary to authorize this Agreement or the Transaction Documents or to
consummate the transactions contemplated hereby or thereby. This Agreement and
the Transaction Documents to which it is specified to be a party have been or
will be duly executed and delivered by the Purchaser and, assuming the due
execution and delivery by the other Parties, constitutes a valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except as limited by the Enforceability Exceptions.
4.3 Noncontravention.
(a) Neither the execution and delivery by the Purchaser of this Agreement or the
Transaction Documents to which it is a specified party, the consummation by the
Purchaser of the transactions contemplated by this Agreement and such
Transaction Documents nor the performance of the Purchaser’s obligations
hereunder or thereunder do or will require any consent, notice, waiver, filing
or other action by any Person under, conflict with, or result in any material
violation or breach of, or default (with or without notice or lapse of time or
both) under, or result in, termination, cancellation or acceleration of any
obligation or to a loss of a material benefit under, or result in the creation
of any Lien (other than immaterial Liens) in or upon any of the properties or
assets of the Purchaser under, or give rise to any increased, additional,
accelerated or guaranteed rights or entitlements under, any provision of: (i)
the Constitutive Documents of the Purchaser; (ii) any Indebtedness or Contract
to which the Purchaser is a party or bound by or its properties or assets are
bound by or subject to or otherwise under which the Purchaser has rights or
benefits; or (iii) any Law, Judgment or Contract that is material to the
operation of Purchaser’s business to which Purchaser is a party or bound.
(b) Other than the required filings (if any required) with the SEC and under the
HSR, no consent, approval, order or authorization of, registration, declaration
or filing with, or notice to, any Governmental Entity or other Person is
required by or with respect to the Purchaser in connection with the execution
and delivery by the Purchaser of this Agreement or the Transaction Documents to
which it is specified to be a party, the consummation by the Purchaser of the
transactions contemplated hereby or thereby or the compliance or performance by
the Purchaser with the provisions of this Agreement and the Transaction
Documents to which it is specified to be a party, except for such consents,
approvals, orders, authorizations, registrations, declarations, filings and
notices, the failure of which to be obtained or made individually or in the
aggregate would not reasonably be expected to be material to the Purchaser or
impair in any material respect the ability of the Purchaser to perform its
obligations under this Agreement and the Transaction Documents to which it is
specified to be a party, or prevent or materially impede or delay the
consummation of the transactions contemplated hereby or thereby.




--------------------------------------------------------------------------------



4.4 Brokers. The Purchaser has not employed or entered into any Contract with
any investment banker, broker, finder, consultant or intermediary that would be
entitled to any investment banking, brokerage, finder's or similar fee in
connection with the transactions contemplated by this Agreement.
4.5 Due Diligence. The Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
its participation in the transactions contemplated by this Agreement and the
Transaction Documents. The Purchaser has conducted its own independent review
and analysis of the Company and the condition, operations, and prospects of the
Business. The Purchaser acknowledges that it has had access to the properties
and operations of the Company and has had the opportunity to meet with and ask
questions of the Company’s management to discuss the business, assets,
liabilities, financial condition, cash flow and operations of the Company. In
entering into this Agreement and the Transaction Documents to which it is
specified to be a party, the Purchaser has relied upon its own review and
analysis and the specific representations and warranties of the Parent, the
Seller and the Company expressly set forth in Article III, and not on any
representations, warranties, statements, omissions or other information
(including in the virtual data room or the management presentation or any other
materials provided by or on behalf of the Company or Seller) by any Person other
than those specific representations and warranties expressly set forth in
Article III. None of the Purchaser’s representations and warranties modify the
representations and warranties of the Company or limit the right of the
Purchaser to rely thereon.
4.6 Litigation. There is no Legal Proceeding pending or, to the Purchaser’s
Knowledge, threatened against the Purchaser or involving any of its properties
or assets that would reasonably be expected to: (i) have a material adverse
effect on the ability of the Purchaser to perform its obligations under this
Agreement or the Transaction Documents; or (ii) otherwise prevent, hinder or
delay the consummation of the transactions contemplated by this Agreement or the
Transaction Documents, that seeks to enjoin or obtain damages in respect of the
consummation of the transactions contemplated by this Agreement or the
Transaction Documents that questions the validity of this Agreement or the
Transaction Documents, or any action taken or to be taken by the Purchaser in
connection with the consummation of the transactions contemplated hereby or
thereby.
4.7 Financing. The Purchaser has or has access to sufficient funds to permit the
Purchaser to consummate this Agreement and the Transaction Documents to which it
is specified to be a party and the transactions contemplated hereby and thereby,
and to pay all related fees and expenses. The Purchaser’s obligations set forth
in this Agreement and such Transaction Documents are not contingent or
conditioned upon any Person’s ability to obtain sufficient funds necessary for
the payment of the entire Purchase Price in cash by wire of immediately
available funds or for the Purchaser to perform its obligations with respect to
the transactions contemplated by this Agreement or the Transaction Documents to
which it is specified to be a party.
4.8 Investment Representation. The Purchaser is purchasing the Shares for its
own account with the present intention of holding such Shares for investment
purposes and not with a



--------------------------------------------------------------------------------



view to or for sale in connection with any public distribution of such Shares in
violation of the Securities Act or state securities Laws. The Purchaser is an
“accredited investor” as defined in Rule 501 of Regulation D promulgated under
the Securities Act. The Purchaser acknowledges that the Shares have not been
registered under the Securities Act or any state or foreign securities Laws and
that the Shares may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of unless such sale, transfer, offer, pledge,
hypothecation or other disposition is pursuant to the terms of an effective
registration statement under the Securities Act and are registered under any
applicable state or foreign securities Laws or pursuant to an exemption from
registration under the Securities Act and any applicable state or foreign
securities Laws.
ARTICLE V  
COVENANTS
5.1 Publicity. Promptly after the execution of this Agreement, the Purchaser and
the Seller will each issue a press release announcing this transaction
substantially in forms attached to this Agreement as Exhibit F. Except as may
otherwise be required by Law or securities exchange rules, no public
announcement of this transaction shall be made without the express written
consent of the other Parties, which consent shall not be unreasonably withheld,
conditioned or delayed.
5.2 Conduct of the Business Pending Closing. From the date hereof until the
earlier of the Closing Date and the termination of this Agreement in accordance
with Article X of this Agreement, except (A) as set forth on Schedule 5.2, (B)
as required by applicable Law, (C) to the extent otherwise required by this
Agreement, (D) the consummation of the TFX Divestiture in accordance with the
TFX Contribution Agreement or the transactions contemplated by the TFX
Contribution Agreement, or (E) with the prior written consent of the Purchaser
(such consent not to be unreasonably withheld or delayed, and shall be deemed
granted if the Purchaser does not respond to such request within three (3)
Business Days), the Seller, the Parent and the Company (1) shall cause the
Company and the Parent to conduct the Business in all material respects in the
Ordinary Course of Business and in accordance with all applicable Laws, (2)
shall, and shall cause the Company and the Parent to use their respective
commercially reasonable efforts to, preserve intact, in all material respects,
the present business organization, assets and customer and supplier
relationships of the Business, and (3) shall not, and shall cause the Company
and the Parent to not:
(a) transfer, issue, sell, encumber or dispose of any equity interests of the
Company, or grant options, warrants, calls or other rights to purchase or
otherwise acquire equity interests or other securities of, or any stock
appreciation, phantom stock or other similar right with respect to, the Company;
(b) redeem, repurchase or otherwise reacquire any equity interests of the
Company, or effect any recapitalization, reclassification, stock split or any
other change in the capitalization of the Company, or any dividend or other
distribution by the Company;
(c) liquidate, dissolve, wind-up or reorganize the Company, or adopt a plan of
complete or partial liquidation, dissolution or other reorganization with
respect to the Company;




--------------------------------------------------------------------------------



(d) amend the Constitutive Documents or other organizational documents of the
Company (whether by merger, consolidation or otherwise);
(e) in the case of the Company (A) make any loan, advance, capital contribution,
guaranty or other extension of credit to, or investment in, any Person, (B) form
any new Subsidiary (if such Subsidiary would be a direct or indirect Subsidiary
of the Company), or (C) acquire, by merging or consolidating with, or agreeing
to merge or consolidate with, or purchase substantially all of the assets of, or
otherwise acquire, any business or any corporation, partnership, association or
other business organization or division thereof;
(f) incur, assume, guarantee or extend any Indebtedness, except for (i)
Indebtedness incurred in the Ordinary Course of Business that will be fully paid
or discharged at, or prior to, the Closing; (ii) Indebtedness (included in
subclause (iii) of the definition of Indebtedness); or (iii) Indebtedness
(included in subclause (iv) of the definition of Indebtedness) that will be
reflected in the calculation of the Closing Date Net Working Capital;
(g) in the case of the Company, make any capital expenditures or commitments
therefore in excess of $50,000 in any individual case or in excess of $100,000
in the aggregate;
(h) enter into any material transaction with any current or former director,
officer or employee or Affiliate or Related Party of the Company, the Parent or
the Seller (or any relative of any such current or former director, officer or
employee) or any Affiliate of any such current or former director, officer,
employee or relative, except in the Ordinary Course of Business and on an arms'
length basis;
(i) make any material change in the lines of business in which the Company
participates or is engaged in respect of the Business;
(j) (A) to the extent affecting the Company, make any material change in any
method of accounting or accounting practice, except as required by concurrent
changes in GAAP, or as required by applicable Law, or (B) change the fiscal year
of the Company;
(k)  to the extent relating to or affecting the Company Group or the Business,
(1) settle or compromise any material Tax liability, (2) file or amend any Tax
Return of the Company Group (other than a Group Return) without prior
consultation with the Purchaser, (3) enter into any agreement with a
Governmental Entity with respect to any Tax, (4) surrender any right to claim a
Tax refund, (5) consent to any extension or waiver of the limitations period
applicable to any Tax claim or assessment other than with respect to any Taxes
payable in respect of a Group Return or (6) other than as set forth in Section
5.2(k) of the Disclosure Schedule, make any Tax election which would have any
effect on or be binding on the Company Group for a taxable period or portion
thereof ending after the Closing Date;
(l) (A) accelerate or materially change the payment terms of any accounts
receivable or notes payable outside of the Ordinary Course of Business, (B)
delay the payment of or materially change the payment terms of any accounts
payable or other Liabilities outside of



--------------------------------------------------------------------------------



the Ordinary Course of Business, or (C) take any action, or omit to take any
action outside of the Ordinary Course of Business, in each case, that would have
the effect of causing the working capital position of the Company to be
materially different than historical levels and trends;
(m) revalue any portion of the assets, properties or business of the Company,
other than any write down or write off of the value of any current asset, except
as may be required by GAAP consistently applied;
(n) settle any threatened or pending Legal Proceeding against the Company
involving payments by the Company after the Closing Date in excess of $100,000
with respect to each such Legal Proceeding;
(o) assign, transfer, sell, or otherwise dispose of, or permit to lapse, any
rights to the use of, any Company Intellectual Property; or sell or encumber any
other material assets of the Company, in each case, other than in the Ordinary
Course of Business;
(p) implement any plant closing or layoff of employees of the Company or the
Business that could be reasonably expected to implicate the WARN Act;
(q) (A) hire or terminate, other than terminations for cause, any employee of
the Company at the level of vice president or above, in each case in the
Ordinary Course of Business, (B) transfer the employment or services of any
employee or independent contractor of the Parent or the Company to an entity
other than the Parent or the Company, or (C) transfer the employment or services
of any Person from Seller or any Affiliate of Seller (other than the Parent or
the Company) to the Parent or the Company;
(r) other than as required by the terms of any Benefit Plan or as required by
applicable Law, (A) establish, adopt, enter into, amend or terminate any Company
Benefit Plan, (B) other than in the Ordinary Course of Business, pay or commit
to pay any bonus or any profit sharing or similar payment, other than such
payments or commitments as are consistent with past practices, to, or increase
or commit to increase the amount of the wages, salary, commissions, fringe
benefits, severance benefits or other compensation or benefits payable or
provided to any current or former employee, director or independent contractor
of the Parent or the Company, other than such increases that are consistent with
past practices or (C) fund, or commit to fund (whether by grantor trust or
otherwise), or accelerate the vesting or payment timing of, any compensation or
benefit obligation;
(s) (A) license, distribute, or otherwise make available any Company
Intellectual Property to any Person, other than pursuant to non-exclusive
licenses granted to customers or end users in the Ordinary Course of Business,
(B)  license any Intellectual Property from any Person, (C) covenant not to
assert Intellectual Property, or (D) enter into a Contract with respect to the
development of any material Intellectual Property or products with a third
party, other than in customer Contracts or Contracts with subcontractors;
(t) allow any registration for any item of Registered Intellectual Property of
the Company or the confidentiality of any trade secret of the Company to lapse;




--------------------------------------------------------------------------------



(u) pay, discharge or satisfy any material claims, material Liabilities or
material obligations, except the payment, discharge or satisfaction of claims
settled or compromised to the extent permitted by Section 5.2(n), or ordinary
course repayments of Indebtedness, or waive, release, grant or transfer any
rights of material value or modify or change in any material respect any
material Contract or Current Government Contract required to be listed on
Schedule 3.25(a), in each case, other than in the Ordinary Course of Business of
the Company or if required by a Governmental Entity; or
(v) enter into any agreement or other commitment to do anything prohibited by
this Section 5.2;
provided, however, nothing contained in this Section 5.2 (X) shall prohibit any
dividends or other distributions of cash (or any cash sweeps or similar treasury
functions to transfer cash) prior to the Effective Time, to the extent in
compliance with applicable Law, from the Company or the Parent to the Seller or
(Y) is intended to give the Purchaser, directly or indirectly, rights to control
or direct the Company’s or Parent’s operations prior to the Closing.
5.3 Further Assurances; Cooperation.
(a) Prior to the Closing, the Parties will use their commercially reasonable
efforts to give all notices required to be given and to obtain all material
consents, approvals or authorizations of any third parties (including any
Governmental Entities) that are required in connection with the transactions
contemplated by this Agreement.
(b) Prior to the Closing, the Parties shall cooperate with one another in
determining whether any action by or in respect of, or filing with, any
Governmental Entity, is required or reasonably appropriate, or any action,
consent, approval or waiver from any party to any Listed Contract is required or
reasonably appropriate, in connection with the consummation of the transactions
contemplated by this Agreement. Subject to the terms and conditions of this
Agreement and the applicable Confidentiality Agreement, in taking such actions
or making any such filings, prior to the Closing, the Parties shall use their
commercially reasonable efforts to furnish information required of any
Governmental Entity in connection therewith (subject to confidential treatment
in the case of any information provided by the Purchaser to the extent
reasonably requested by the Purchaser) and timely seek to obtain any such
actions, consents, approvals or waivers.
(c) Subject to the terms and conditions herein provided, from time to time
following the Closing, as and when requested by any Party, the other Parties
shall execute and deliver, or cause to be executed and delivered, all such
documents and instruments and shall take, or cause to be taken, all such further
or other actions as such other Party may reasonably request in order to carry
out the intent and accomplish the purposes of this Agreement and the Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby. Following the Closing, the Parties shall use their commercially
reasonable efforts and cooperate with one another in obtaining any consents,
approvals or waivers required or appropriate under any Listed Contract or Law
and not obtained on or prior to the Closing Date.




--------------------------------------------------------------------------------



(d) Following the Closing, at the Seller’s cost, Purchaser shall, and shall
cause the Company to use commercially reasonable efforts to provide any support
reasonably requested by Seller and to promptly respond to questions or requests
for information submitted by the Seller to the Company or Purchaser, in each
case, in connection with the Seller’s preparation of the Seller’s 2018 incurred
cost submission.
(e) Notwithstanding anything in this Agreement to the contrary (including the
other provisions of this Section 5.3), if any administrative or judicial action
or proceeding is instituted (or threatened to be instituted) challenging any
transaction contemplated by this Agreement as violative of the HSR Act or any
other applicable antitrust Law, it is expressly understood and agreed that:
(i) the Purchaser shall not have any obligation to litigate or contest any
administrative or judicial action or any order, whether temporary, preliminary
or permanent brought by or before an administrative tribunal, court or other
similar tribunal or body; (ii) the Purchaser shall be under no obligation to
make proposals, execute or carry out agreements or submit to orders providing
for a Divestiture and (iii) the Parent, the Seller, and the Company may not
conduct or agree to conduct a Divestiture without the prior written consent of
the Purchaser. “Divestiture” shall mean (A) the sale, license or other
disposition or holding separate (through the establishment of a trust or
otherwise) of any assets or categories of assets of the Purchaser or any of its
Affiliates or the Company, (B) the imposition of any limitation or restriction
on the ability of the Purchaser or any of its Affiliates to freely conduct their
business or control the Company, or (C) the holding separate of any of the
Company assets or any limitation or regulation on the ability of the Purchaser
or any of its Affiliates to exercise full rights of ownership of the Company.
5.4 Employees and Employee Benefits.
(a) Except as otherwise provided in this Section 5.4 and in Schedule 5.4(a), or
as required by applicable Law, the employees of the Company shall cease to be
eligible to participate in or accrue further benefits under the Non-Company
Benefit Plans as of the Effective Time (or as of the last day of the month in
which the Closing occurs if coverage continues through month end under the
applicable plan or related insurance policy).  Following the Closing Date and
until such time as the Purchaser in its sole discretion and in accordance with
applicable Law determines otherwise, the employees of the Company shall
participate in the Company Benefit Plans and/or employee benefit plans
maintained by the Purchaser or its Affiliates as the Purchaser shall determine
in its sole discretion. During the period from the date hereof until the Closing
Date, with reasonable advance written notice to the Company concerning the
timing, detail and location of the meetings, the Purchaser shall have access to,
and the right to engage in discussions and conduct meetings with, the employees
of the Company (excluding any employee of the Company who are “temporary”
employees engaged on assignment at a client) regarding the terms of post-Closing
employment of such employees, provided that such discussions and meetings are
not reasonably expected to materially interfere with the employees’ work
performance for the Company and Seller shall be entitled to have a
representative present at such meetings. On a schedule mutually acceptable to
the Seller and the Purchaser, but in all events not less than 30 days before the
anticipated Closing Date, subject to limitations under applicable Law, the
Seller shall provide the Purchaser with access to all required compensation and
benefits



--------------------------------------------------------------------------------



information that is reasonably necessary for, or reasonably requested by, the
Purchaser to provide medical, dental, vision and any other applicable health and
welfare benefits to the employees of the Company.
(b) Prior to the Closing Date, the Company, the Parent and the Seller shall take
all actions necessary so that, as of the Closing, (i) the Company Deferred
Compensation Plans will be terminated with respect to any current or former
Company employees that are participating in the Deferred Compensation Plans to
the extent permitted and in accordance with Code Section 409A (with payment of
all affected participant balances under the plans made to participants at, or as
soon as practicable after, Closing in accordance with Code Section 409A), (ii)
the Seller or an Affiliate of Seller (other than the Company or Parent) shall
assume all liabilities and obligations of the Parent and the Company under the
Company Deferred Compensation Plans (including all obligations related to the
payment of the Accounts (as defined in the Company Deferred Compensation Plans)
and any death benefits of all participants under the Company Deferred
Compensation Plans) as and when due pursuant to the terms of the Company
Deferred Compensation Plans and (iii) any Company employees participating under
the Company Deferred Compensation Plans shall cease to participate in the
Company Deferred Compensation Plans and, to the extent permitted by Code Section
409A, shall cease to defer any compensation (as defined in the Company Deferred
Compensation Plans) under the Company Deferred Compensation Plans.
(c) The Seller shall retain all liability and responsibility under and in
accordance with the Seller’s and the Company’s Benefit Plans that provide life
insurance, health care, dental care, accidental death and dismemberment
insurance, disability, flexible spending accounts or other group welfare
benefits for all claims incurred by the employees of the Company (and their
dependents and beneficiaries) on or before the Effective Time (or on or before
the last day of the month in which the Closing occurs if coverage continues
through month end under the applicable plan or related insurance policy). The
Purchaser or an Affiliate shall have liability and responsibility under and in
accordance with the Purchaser’s or its Affiliate’s Benefit Plans that provide
life insurance, health care, dental care, accidental death and dismemberment
insurance, disability, flexible spending accounts or other group welfare
benefits for such claims incurred by the employees of the Company (and their
dependents and beneficiaries) after the Effective Time (or after the last day of
the month in which the Closing occurs if coverage continues through month end
under the applicable plan or related insurance policy). For purposes of this
Section 5.4(c), a benefit claim shall be deemed to be incurred as follows: (i)
health, dental, vision, employee assistance program and prescription drug
benefits (including in respect of any hospital confinement), upon provision of
such services, materials or supplies; and (ii) life, disability, accidental
death and dismemberment and business travel accident insurance benefits, upon
the death, cessation of employment or other event giving rise to such benefits.
(d) The Seller and the applicable Benefit Plan that provides group health
benefits will retain any obligations under COBRA with respect to employees of
the Company and other qualified beneficiaries (i) who are enrolled in COBRA
continuation coverage under a Benefit Plan as of the Closing Date or (ii) with
respect to whom a qualifying event occurred on



--------------------------------------------------------------------------------



or prior to the Closing Date. The Purchaser shall or shall cause its Affiliates
to satisfy any obligation under COBRA with respect to qualifying events
occurring for employees of the Company and other qualified beneficiaries after
the Closing Date.
(e) The Company and the Seller shall take all actions necessary to (i) transfer
the sponsorship of the Company Benefit Plans listed in Schedule 5.4(e) to TFX
effective as of no later than the day immediately preceding the Closing Date;
provided, however, that such transfer of sponsorship may be made contingent upon
the occurrence of the Closing, or if there are no employees of TFX participating
in the Company Benefit Plans listed on Schedule 5.4(e), the Company and Seller
may instead take actions necessary to terminate the plans effective no later
than the day immediately preceding Closing; provided, however, such plan
terminations may be made contingent upon the occurrence of the Closing; (ii)
transfer sponsorship of the Kforce Government Practice Plan (the “Company 401(k)
Plan”) to TFX effective as of no later than the day immediately preceding the
Closing Date; provided, however, that such Company 401(k) Plan transfer of
sponsorship may be made contingent upon the occurrence of the Closing, and (iii)
provide that each participant who is a Company employee shall become fully
vested in any unvested portion of his or her accounts under the Company 401(k)
Plan.  The Company shall provide the Purchaser, no later than three (3) Business
Days prior to the Closing Date, with evidence that sponsorship of the Company
Benefit Plans listed in Schedule 5.4(e) and the Company 401(k) Plan has been
transferred to TFX (effective no later than immediately prior to the Closing
Date and contingent on the Closing) pursuant to resolutions of the Company’s
Board of Directors and those of TFX.  The form and substance of such resolutions
shall be subject to prior review and comment by the Purchaser. If sponsorship of
the Company 401(k) Plan is transferred as provided herein, then as soon as
reasonably practicable following the Closing Date, the Purchaser shall designate
a defined contribution pension plan of the Purchaser (or an Affiliate of the
Purchaser) with a qualified cash or deferred arrangement under Section 401(k) of
the Code (a “Purchaser 401(k) Plan”) that will cover the employees of the
Company who continue employment with the Company or an Affiliate (each a
“Continuing Employee”) on and after the Closing Date.  The Purchaser shall cause
the Purchaser 401(k) Plan to accept the direct rollover of distributions from
the Company 401(k) Plan with respect to any Continuing Employee who elects such
a rollover in accordance with the terms of the Company 401(k) Plan and the Code.
(f) With respect to any employee of the Company who immediately prior to the
Closing Date was a participant in a health or dependent care flexible spending
account plan maintained by the Parent, the Company, the Seller or one of its
Affiliates (collectively, the “Seller FSA Plans”): (i) if the Purchaser or one
of its Affiliates maintains a health flexible spending account plan (the
“Purchaser FSA Plan”), the Seller and the Purchaser shall, or shall cause their
Affiliates to, effect an FSA Transfer of the health flexible spending account
(if any) of the employees of the Company under the Seller FSA Plans to the
Purchaser FSA Plan; and (ii) if the Purchaser or one of its Affiliates maintains
a dependent care flexible spending account plan (the “Purchaser DCFSA Plan”),
the Purchaser shall, or shall cause one of its Affiliates to, effect an FSA
Transfer of the dependent care flexible spending account (if any) of the
employees of the Company under the Seller FSA Plans to the Purchaser DCFSA Plan.




--------------------------------------------------------------------------------



(g) This Section 5.4 shall be binding upon and inure solely to the benefit of
each of the Parties to this Agreement, and nothing in this Section 5.4, express
or implied, shall confer upon any other Person any rights or remedies of any
nature whatsoever under or by reason of this Section 5.4. The Parties
acknowledge and agree that the terms set forth in this Section 5.4 shall not
create any right in any employee of the Company or any other Person to any
continued employment with the Company, the Purchaser or any of their respective
Affiliates or compensation or benefits of any nature or kind whatsoever.
5.5 Name Change. Within three (3) Business Days after the Closing Date, each of
the Company and the Parent will use reasonable efforts to file all documents,
and take such other steps, necessary to change its legal name to a name that
does not contain the word “Kforce” or “KGS”. Within thirty (30) days after the
Closing Date, each of the Company and the Parent will use reasonable efforts to
file all documents, and take such other steps, necessary to change its legal
name in its state foreign qualifications to do business to such other names that
do not contain the word “Kforce” or “KGS”, and, within forty-five (45) days
after the Closing Date, the Company will use reasonable efforts to submit change
of name agreements (reflecting names that do not contain the word “Kforce” or
“KGS”) for approval in the case of its Government Contracts under which
performance is then active (and use its commercially reasonable efforts to
provide written notice of its legal name changes to the counterparties to its
other contracts under which performance is then active); provided that, for
avoidance of doubt, (x) the Company may continue to use the word “Kforce” or
“KGS” in its name (to the extent part of its current or former name) (i) with
respect to any Contracts to which it is, or becomes, a party (and in related
documents or correspondence) until the requisite change of name agreements are
accepted and counter-signed by the applicable Governmental Entities or other
Persons or otherwise become effective or such Contracts are amended or otherwise
modified by the applicable Governmental Entities or other Persons to reflect its
name change, (ii) subject to clause (i) above, in any Government Bid submitted
by it on or before the Closing Date and in any Contracts resulting from the
acceptance of such Government Bid, and in any related documents or
correspondence, and (iii) in any documents or correspondence related to its
filings to qualify to do business or other regulatory filings until such
qualifications or filings are amended or otherwise modified to reflect its name
change. In addition, following the Closing, none of the Company, Parent or the
Purchaser shall use the name “Kforce” or the acronym “KGS” or any related logo
on any medium, including signs, boxes, invoices, promotional materials or
packaging; provided, however, that the Company and the Purchaser may use
“(formerly known as Kforce Government Solutions)” for a period of three (3)
months after the Closing and thereafter, to the extent constituting trademark
“fair use”, the Company may indicate that it was formerly known by its former
name, provided, however, that “Kforce” “KGS” or any related logo shall not be
used in any promotional material, marketing material, advertising or press
releases following the expiration of the period of three (3) months after the
Closing. The Seller, on behalf of itself and its Subsidiaries, acknowledge and
agree that, from and after the Closing, the Seller and its Subsidiaries shall
not advertise, promote or describe any products or services using the phrase
“Kforce Government Solutions” (or any other Mark in which such phrase is
included).
5.6 Websites.




--------------------------------------------------------------------------------



(a) The Seller shall maintain ownership of www.kforcegov.com and the other
domain names set forth on Section 3.15(a) of the Disclosure Schedules and the
ownership of such websites shall not be transferred as part of this transaction;
provided, however, that as soon as reasonably practicable following the Closing
and no later than three days following the Closing, www.kforcegov.com will
automatically redirect to a new URL address for the Company, which is to be
provided by the Purchaser, and all content will be removed from
www.kforcegov.com. After six (6) months following the Closing, the Seller shall
no longer have any obligation to have www.kforcegov.com automatically redirect
to a new URL address for the Company.
(b) Immediately following the Closing, the Purchaser and the Company may
establish a website regarding the Business, provided the website domain name
does not include “Kforce” or “KGS.”
(c) As soon as reasonably practicable following the Closing and no later than
thirty (30) Business Days following the Closing, the Seller will remove any
references to “KGS” or “Kforce Government Solutions,” as well as information and
links related to the Company or the Business, from www.Kforce.com.
5.7 HSR Filings. Each of the Parties shall use commercially reasonable efforts
to file, as soon as reasonably practicable, all notices, reports and other
documents required to be filed with any Governmental Entity under the HSR Act
with respect to the transactions contemplated by this Agreement, and to submit
promptly any additional information requested by any such Governmental Entity.
The Purchaser shall be responsible for paying any fees in connection with any
filings to be made under the HSR Act.
5.8 TFX Divestiture.
(a) Notwithstanding anything to the contrary contained in this Agreement, the
Purchaser and the Seller agree that the Company shall be entitled to undertake
the transactions contemplated by the TFX Contribution Agreement that have not
already been undertaken in connection with the consummation of the TFX
Contribution Agreement Closing.
(b) From the date hereof until the earlier of the Closing and the termination of
this Agreement in accordance with Article X, except with the prior written
consent of the Purchaser, the Company shall comply with its obligations in the
TFX Contribution Agreement and shall not amend or otherwise modify, or waive any
provision of, the TFX Contribution Agreement.
(c) In the event of the sale or other transfer of all or a significant portion
of the TFX Business or the TFX Excluded Assets by the Seller or any of its
Subsidiaries to one or more acquirors in one or a series of related
transactions, the Seller shall obtain, as a condition to such sale or other
transfer, a written undertaking from such acquirors (legally binding on them) to
refrain from, directly or indirectly, asserting or commencing, instituting or
causing to be commenced, any claim against the Company, the Purchaser or any of
their Affiliates, or any current or former directors, officers or employees of
any of the foregoing, in respect of the



--------------------------------------------------------------------------------



TraumaFX Business or the TFX Excluded Assets, with such undertaking (a true,
correct and complete copy of which shall be delivered by the Seller to the
Purchaser promptly following the execution thereof) providing that the Company,
the Purchaser, such Affiliates, and such current or former directors, officers
and employees are express third-party beneficiaries of such undertaking and
shall each be entitled to enforce such undertaking against such acquirors (and
provided that no such undertaking shall relieve the Seller of its obligations
hereunder).
5.9 Access to Information. During the period from the date of this Agreement to
the earlier of the termination of this Agreement in accordance with Article X or
the Closing Date, upon reasonable prior notice, the Parent and the Seller shall,
and shall cause the Company to, afford the Purchaser and its authorized
Representatives reasonable access during normal business hours to (i) the
personnel of the Company and (ii) books, records or Contracts to the extent
relating to the Company; provided, however, that any such access or furnishing
of information shall be conducted at the Purchaser’s expense without
reimbursement from the Parent, the Seller, the Company or their respective
Affiliates, under the supervision of the Company’s personnel and in such a
manner as to not unreasonably interfere with the normal operations of the
Company. For the avoidance of doubt, any information furnished or made available
by the Parent, the Seller or the Company to the Purchaser pursuant to this
Section 5.9 shall be treated as Confidential Information (as defined in the
Confidentiality Agreement, dated as of October 22, 2018, by and between the
Seller and the Purchaser (the “Confidentiality Agreement”)) and shall be treated
in accordance with the Confidentiality Agreement. Notwithstanding anything to
the contrary in this Agreement, the Parent, the Seller and the Company shall not
be required to disclose any information to the Purchaser or its Representatives
if such disclosure would (x) jeopardize any attorney-client or other legal
privilege, or (y) contravene any applicable Laws (including applicable privacy
or data protection Laws) or binding agreement entered into prior to the date
hereof, and Seller may withhold any information otherwise included in any income
Tax Return or related work papers concerning the Company or the Parent that
relates to any other Affiliate of the Seller (other than a predecessor of the
Company or Parent).
5.10 Notice; Effect of Notice. From the date hereof until the earlier of the
Closing Date and the date on which this Agreement is terminated in accordance
with Article X, the Seller shall notify the Purchaser, and the Purchaser shall
notify the Seller, in writing, promptly after becoming aware of any event,
transaction or circumstance that causes or would reasonably be expected to cause
or constitute a breach in any material respect of any representation, warranty,
covenant or agreement of such notifying party (or any Affiliate thereof) in this
Agreement; provided, however, that no such notice shall have any adverse effect
on the ability of the notified party to assert the failure of any conditions to
its obligation to close set forth in Article VI or to assert a breach of any
representation, warranty, covenant or agreement of another Party in this
Agreement.
5.11 R&W Policy. The Purchaser will obtain and bind, at the equal cost and
expense of the Purchaser and the Seller, the R&W Policy at or before Closing.
The R&W Policy shall provide that the insurer will waive and not pursue any
subrogation rights against the Seller with respect to any Losses covered
thereunder, unless such Losses were caused by any fraud by the Seller. The
Purchaser agrees that neither it nor its Affiliates shall consent to any
amendment to



--------------------------------------------------------------------------------



the insurer's subrogation rights against the Seller in the R&W Policy, without
the written consent of the Seller.  Seller will, and will cause the Company to
reasonably cooperate with Purchaser’s efforts to obtain and bind the R&W Policy.
Purchaser shall not agree or consent to any amendment, restatement or other
modification or waiver of the R&W Policy or any term thereof in any manner that
would reasonably be expected to materially adversely impact the Seller, except,
in each case, with the prior written consent of the Seller.
5.12 Affiliate Transactions. On or before the Closing Date, the Seller shall
cause all Liabilities of the Company and the Parent to the Seller or any of its
Affiliates, including under any Contracts between the Company or the Parent, on
the one hand, and one or more of its Affiliates, on the other hand, to be
terminated in full, without any Liability surviving or arising therefrom for the
Purchaser, the Parent, the Company or any of their respective Affiliates
following the Closing; provided that the Seller, the Parent and the Company will
not terminate any of the Transaction Documents, any ongoing obligations or
Liabilities set forth in the TFX Contribution Agreement or any Contracts or
Liabilities set forth on Schedule 5.12.
5.13 DSS Notification. On and before the Closing Date, the Seller and the
Company: (a) shall provide adequate assurances to the Purchaser that the Company
and Parent provided timely pre-signing and pre-Closing notices to the Defense
Security Service (DSS), and any other Governmental Entity responsible for the
maintenance of the Company’s security clearances, and (b) shall take and shall
continue to take any and all requisite steps to cause the Company and Parent to
retain, as required by the Purchaser, and to assist the Purchaser (and its
officers, directors, employees and agents) in obtaining, the requisite security
clearances for the Purchaser to own and operate the Company (and any successor
thereto) and its business as currently conducted without delay or interruption.
5.14 No Solicitation of Competing Transaction. From the date hereof until the
earlier of the Closing Date and the date on which this Agreement is terminated
in accordance with Article X, neither the Seller, nor the Parent nor the Company
shall (and each of them shall cause their respective Representatives not to)
solicit or encourage the initiation or submission of interest, offers, inquiries
or proposals (or consider or entertain any of the foregoing) from any Person
(including by way of providing any non-public information concerning the
Company, its business or assets to any Person or otherwise), initiate or
participate in any negotiations or discussions, or enter into, accept or
authorize any agreement or agreement in principle, or announce any intention to
do any of the foregoing, with respect to any expression of interest, offer,
proposal to acquire, purchase, license, or lease (i) all or a substantial
portion of the Company’s or the Parent’s business or assets, or (ii) the
Company’s or the Parent’s capital stock or other securities, in each case
whether by stock purchase, merger, consolidation, combination, reorganization,
recapitalization, purchase of assets, tender offer, lease, license or otherwise
(any of the foregoing, a “Competing Transaction”). Each of the Seller, the
Parent and the Company shall, and each of them shall cause their respective
Representatives to, immediately discontinue any ongoing discussions or
negotiations (other than any ongoing discussions with Purchaser) relating to a
possible Competing Transaction, and shall, to the extent permitted under any
confidentiality or non-disclosure agreement existing as of the date hereof,
promptly provide the Purchaser with notice of any written expression of
interest, proposal or offer relating to a



--------------------------------------------------------------------------------



possible Competing Transaction that is received by such Party or any of its
Representatives, which notice shall include copies of any such notice, inquiry
or proposal, if in writing. The Seller represents and warrants to the Purchaser
that (i) this Section does not and will not conflict with or violate any
agreement, understanding or arrangement, whether written or oral, to which the
Seller, the Parent or the Company, or any of their Affiliates are currently
bound, and (ii) no breach or violation of the exclusivity provision of the
Letter of Intent has occurred or is continuing. Purchaser acknowledges that a
Competing Transaction does not include the potential divestiture of TFX and that
nothing in this Section 5.14 will limit any right for Seller to negotiate or
enter into any agreements with respect to the potential divestiture of TFX (so
long as the Purchaser, the Parent, the Company and their post-Closing Affiliates
are fully indemnified by the Seller with respect thereto).
ARTICLE VI  
CONDITIONS TO CLOSING
6.1 Conditions to Each Party's Obligation to Close. The respective obligations
of each Party to consummate this Agreement are subject to the satisfaction or
waiver at or prior to the Closing of the following conditions:
(a) No Law shall exist or be enacted or promulgated by any Governmental Entity
which would prohibit the consummation by such Party of the transactions
contemplated hereby;
(b) Such Party shall not be prohibited, by any Judgment, from consummating the
transactions contemplated hereby;
(c) Since the date of this Agreement, there shall not have been commenced or
threatened any Legal Proceeding (i) involving any material challenge to, or
seeking material damages or other material relief in connection with, any of the
transactions contemplated by this Agreement or which may result in a Material
Adverse Change, or (ii) that may have the effect of preventing, materially
delaying, making illegal, imposing material limitations or conditions on or
otherwise materially interfering with any of the transactions contemplated by
this Agreement; and
(d) (i) all applicable waiting periods (and any extensions thereof) under the
HSR Act and all other applicable antitrust or merger control laws or regulations
of any Governmental Entity shall have expired or otherwise been terminated, and
(ii) no action or proceeding shall have been instituted, or threatened to be
instituted, challenging the transactions contemplated by this Agreement as
violative of any antitrust or merger control Laws or regulations of any
Governmental Entity.
6.2 Conditions to the Purchaser's Obligation to Close. The obligation of the
Purchaser to consummate this Agreement is also subject to the satisfaction or
waiver at or prior to the Closing of the following conditions:




--------------------------------------------------------------------------------



(a) (i) The representations and warranties of the Parent, the Seller and the
Company contained in this Agreement that are Fundamental Representations (other
than the representations and warranties set forth in Section 3.17 (Taxes) and
Section 3.19 (Benefit Plans) and subclause (iii) of the first sentence of
Section 3.1 (Organization and Standing)), without giving effect to any
materiality or Material Adverse Change qualifications therein, shall be true and
correct in all respects as of the date hereof and as of the Closing with the
same force and effect as though made on and as of the Closing (other than those
representations and warranties that address matters only as of a particular date
or only with respect to a specific period of time, which need only be accurate
as of such date or with respect to such period), and (ii) all other
representations and warranties set forth in Article III (including the
representations and warranties set forth in Section 3.17 (Taxes) and Section
3.19 (Benefit Plans) and subclause (iii) of the first sentence of Section 3.1
(Organization and Standing)), (A) that are qualified as to Material Adverse
Change or materiality shall be true and correct as of the date of this Agreement
and as of the Closing Date with the same force and effect as though made on and
as of the Closing Date (except for representations and warranties that are made
as of a specific date, in which case they shall be true and correct as of such
date), and (B) that are not qualified as to Material Adverse Change or
materiality shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing Date with the same force and effect as
though made on and as of the Closing (except for representations and warranties
that are made as of a specific date, in which case they shall be true and
correct in all material respects as of such date).
(b) The Parent, the Seller and the Company shall have performed and complied, in
all material respects, with all covenants and agreements required by this
Agreement to be performed or complied with by them on or prior to the Closing.
The Purchaser shall have received at the Closing a certificate, dated as of the
Closing Date and executed by an executive officer of the Seller, certifying to
the fulfillment of the conditions set forth in Section 6.2(a) and this Section
6.2(b), with respect to the Company;
(c) Since the date of this Agreement, there shall not have occurred a Material
Adverse Change in the Company; and
(d) The Parent, the Seller or the Company, as applicable, shall have delivered
all of the Closing deliveries set forth in Section 7.2(a) and 7.2(b).
6.3 Conditions to the Seller's Obligation to Close. The obligation of the Seller
to consummate this Agreement is also subject to the satisfaction or waiver at or
prior to the Closing of the following conditions:
(a) (i) The representations and warranties of the Purchaser contained in this
Agreement which are Fundamental Representations, without giving effect to any
materiality or Material Adverse Change qualifications therein, shall be true and
correct in all respects as of the date hereof and as of the Closing with the
same force and effect as though made on and as of the Closing (other than those
representations and warranties that address matters only as of a particular date
or only with respect to a specific period of time, which need only be accurate
as of such date or with respect to such period), and (ii) all other
representations and warranties set forth in Article IV, (A) that are qualified
as to Material Adverse Change or materiality shall be



--------------------------------------------------------------------------------



true and correct as of the date of this Agreement and as of the Closing Date
with the same force and effect as though made on and as of the Closing (except
for representations and warranties that are made as of a specific date, in which
case they shall be true and correct as of such date), and (B) that are not
qualified as to Material Adverse Change or materiality shall be true and correct
in all material respects as of the date of this Agreement and as of the Closing
Date with the same force and effect as though made on and as of the Closing
(except for representations and warranties that are made as of a specific date,
in which case they shall be true and correct in all material respects as of such
date).
(b) The Purchaser shall have performed and complied, in all material respects,
with all covenants and agreements required by this Agreement to be performed or
complied with by it on or prior to the Closing. The Seller shall have received
at the Closing a certificate, dated as of the Closing Date and executed by an
executive officer of the Purchaser, certifying the fulfillment of the conditions
set forth in Section 6.3(a) and this Section 6.3(b), with respect to the
Company;
(c) The Purchaser shall have obtained the R&W Policy, and it shall be in full
force and effect; and
(d) The Purchaser shall have delivered all of the Closing deliveries set forth
in Section 7.2(c).
ARTICLE VII  
CLOSING
7.1 Closing. The closing of the transactions contemplated hereby (the “Closing”)
will take place at 12:01 a.m. (eastern time) on a date that is mutually agreed
to by the Parties not to exceed ten (10) Business Days after the satisfaction or
waiver in writing of the conditions set forth in Article VI via an electronic
closing in which separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument, will first be delivered by electronic mail exchange of signature
pages (the “Closing Date”) and shall be effective as of 12:01 a.m. on the day of
the Closing (the “Effective Time”).
7.2 Deliveries. At the Closing:
(a) The Parent, the Seller or the Company will deliver to the Purchaser:
(i) a certificate dated as of the Closing Date and signed by the Secretary or
other officer of the Seller, certifying as follows:
(A) the representations and warranties of the Parent, the Seller and the Company
contained in this Agreement that are Fundamental Representations (other than the
representations and warranties set forth in Section 3.17 (Taxes) and Section
3.19 (Benefit Plans) and subclause (iii) of the first sentence of Section 3.1
(Organization and Standing)), without giving effect to any materiality or
Material Adverse Change qualifications therein, are true and correct in all
respects as of the date hereof and as of the Closing (other than those
representations



--------------------------------------------------------------------------------



and warranties that address matters only as of a particular date or only with
respect to a specific period of time, which are true and correct as of such date
or with respect to such period), and
(B) all other representations and warranties set forth in Article III (including
the representations and warranties set forth in Section 3.17 (Taxes) and Section
3.19 (Benefit Plans) and subclause (iii) of the first sentence of Section 3.1
(Organization and Standing)), (A) that are qualified as to Material Adverse
Change or materiality are true and correct as of the date of this Agreement and
as of the Closing Date (other than those representations and warranties that
address matters only as of a particular date or only with respect to a specific
period of time, which are true and correct as of such date or with respect to
such period), and (B) that are not qualified as to Material Adverse Change or
materiality are true and correct in all material respects as of the date of this
Agreement and as of the Closing Date (other than those representations and
warranties that address matters only as of a particular date or only with
respect to a specific period of time, which are true and correct as of such date
or with respect to such period);
provided that such certificate required by this Section 7.2(a)(i) shall include
disclosure of any new matter only if it first arose after the date hereof and
only if it is material and required to be disclosed in order for such
representations and warranties as of the Closing to be true and correct as of
the Closing (a “New Material Matter”); provided further that (A) the disclosure
of such New Material Matter shall not be effective for purposes of any
representation or warranty made as of the date hereof (or as of any earlier date
or with respect to any earlier period) and (B) the disclosure of such New
Material Matter shall in no way be effective for purposes of updating, modifying
or supplementing the Disclosure Schedule or for purposes of the conditions to
Closing in Article VI;
(ii) a certificate dated as of the Closing Date and signed by the Secretary or
other officer of the Seller, certifying and attaching copies of the resolutions
of the Board of Directors of the Company, authorizing the execution, delivery
and performance of this Agreement and the Transaction Documents to which it is
specified to be a party, and the incumbency of the persons executing this
Agreement and other documents on behalf of the Company, all certified by an
executive officer of the Company;
(iii) resignations, effective as of the Closing, of each of the directors of the
Parent, the Company and Retained Personnel;
(iv) evidence reasonably satisfactory to the Purchaser that (A) all Closing Debt
Amount applicable to the Company or Parent have been terminated and released as
of the Closing (all of which is identified in Schedule 7.2(a)(iv)) and (B) all
Liens applicable to the Company Group securing such Closing Debt Amount have
been released; and evidence reasonably satisfactory to the Purchaser that all
other Liens applicable to the Company Group (other than Permitted Liens) have
been released;
(v) the Flow of Funds Memorandum executed by the Parent and the Company;




--------------------------------------------------------------------------------



(vi) a duly executed copy of each Transaction Document to which the Seller, the
Parent or the Company is a party; and
(vii) certificates from the states of organization of each of the Parent and the
Company, dated no earlier than thirty (30) days prior to the Closing Date, as to
the good standing (or similar status) of the Parent and the Company in such
jurisdictions.
(b) The Seller will deliver to the Purchaser:
(i) the certificate required by Section 6.2(b);
(ii) a certificate dated as of the Closing Date and signed by the Secretary or
other officer of the Seller, certifying and attaching copies of the resolutions
of the Boards of Directors of the Parent and the Seller, authorizing the
execution, delivery and performance of this Agreement and the Transaction
Documents to which it is specified to be a party, and the incumbency of the
persons executing this Agreement and other documents on behalf of the Parent and
the Seller, all certified by executive officers of the Parent and Seller;
(iii) the Flow of Funds Memorandum executed by the Seller;
(iv) the certificates representing the Shares, endorsed in blank or accompanied
by duly executed assignment documents;
(v) all books and records of the Parent and the Company; provided, however, that
the Seller may maintain copies of the books and records and if the Seller is
unable to deliver all of the physical books and records immediately upon the
Closing, it shall do so as soon as reasonably practicable following the Closing;
(vi) a duly executed copy of each Transaction Document to which it is a party;
and
(vii) an affidavit of non-foreign status of the Seller, dated as of the Closing
Date in form and substance required under Section 1445 of the Code and the
Regulations thereunder.
(c) The Purchaser will deliver to the Seller:
(i) the certificate required by Section 6.3(b);
(ii) a certificate dated as of the Closing Date and signed by the Secretary or
other officer of the Purchaser, certifying and attaching copies of the
resolutions of the Board of Directors of the Purchaser, authorizing the
execution, delivery and performance of this Agreement and the Transaction
Documents to which it is a party, and the incumbency of the persons executing
this Agreement and other documents on behalf of the Purchaser, all certified by
an executive officer of the Purchaser;
(iii) the Flow of Funds Memorandum executed by the Purchaser;




--------------------------------------------------------------------------------



(iv) a duly executed copy of each Transaction Document to which it is a party;
and
(v) an amount equal to the Purchase Price, paid by wire transfer of immediately
available funds in accordance with the Flow of Funds Memorandum. The Flow of
Fund Memorandum shall provide for the Purchaser to pay the Seller at the Closing
an amount equal to (a) the Purchase Price, minus (b) the sum of (1) the amount
of Indebtedness to be repaid on the Closing Date, if any; (2) 50% of the R&W
Policy Expenses, (3) the amount of any other unpaid Company Transaction Expenses
on the Closing Date (including any Transaction Compensation Payments); (4) the
Working Capital Escrow Deposit and the Indemnity Escrow Deposit as set forth in
Section 7.3 below; and (5) any deficit balance in Cash.
(d) The Purchaser will pay an amount equal to the Escrow Deposit to the Escrow
Agent.
(e) The Purchaser will pay an amount equal to the R&W Policy Expenses to the R&W
Policy Provider (50% of which shall be deducted from the Purchase Price).
7.3 Escrow. On the Closing Date, the Purchaser, the Seller and Branch Banking
and Trust, N.A. (the “Escrow Agent”) shall enter into an Escrow Agreement in the
form attached hereto as Exhibit H (the “Escrow Agreement”). The Purchaser shall
withhold Two Million Five Hundred Thousand Dollars ($2,500,000) (the “Working
Capital Escrow Deposit”), plus Five Hundred Seventy-Five Thousand Dollars
($575,000) (the “Indemnity Escrow Deposit,” and together with the Working
Capital Escrow Deposit, the “Escrow Deposit”), from the Purchase Price and
deposit on the Closing Date such amounts into escrow pursuant to the terms of
the Escrow Agreement. The Working Capital Escrow Deposit shall be deposited into
the Working Capital Account under the Escrow Agreement to secure the payment of
any shortfall in the Closing Date Net Working Capital, and the Indemnity Escrow
Deposit shall be deposited into the Indemnity Account under the Escrow Agreement
to secure the payment of the Seller’s indemnity obligations pursuant to Article
VIII. The Working Capital Escrow Deposit and the Indemnity Escrow Deposit shall
be held and released in accordance with the terms of the Escrow Agreement.
7.4 Flow of Funds Memorandum. Not later than three (3) days prior to the Closing
Date, the Seller and the Purchaser shall finalize a flow of funds memorandum
setting forth the following (including all amounts, payees, wire transfer
instructions and calculations in reasonable detail): (a) the amount of
Indebtedness to be repaid on the Closing Date, if any; (b) the amount of unpaid
Company Transaction Expenses on the Closing Date (including any Transaction
Compensation Payments); (c) the Working Capital Escrow Deposit and the Indemnity
Escrow Deposit; (d) any deficit balance in Cash; and (e) the net amount of the
Purchase Price to be paid to the Seller (such statement, the “Flow of Funds
Memorandum”).






--------------------------------------------------------------------------------



ARTICLE VIII  
INDEMNIFICATION
8.1 Survival. The representations and warranties of the Parties contained in
this Agreement, and in any certificate, schedule or document delivered pursuant
hereto shall be deemed to have been relied on by the Parties, and shall survive
the Closing for a period of twelve months; provided, however, that the
representations and warranties contained in Sections 3.1 (Organization and
Standing), 3.2 (Power and Authority; Binding Agreement), 3.5 (Title to Shares),
3.6 (Capitalization), 3.17 (Taxes), 3.19 (Benefit Plans) and 3.22 (Brokers); and
4.1 (Organization and Standing), and 4.2 (Power and Authority; Binding
Agreement) (the “Fundamental Representations”) shall survive the Closing for the
longer of a period of six (6) years or the expiration of the applicable statute
of limitations. All covenants of the Purchaser, the Parent, the Seller and the
Company will survive the Closing until fully performed in accordance with their
terms; provided, that the right to make a claim for indemnity pursuant hereto
with respect to any breach or non-fulfillment of any pre-Closing covenant shall
survive the Closing and terminate and expire twelve (12) months after the
Closing Date. The applicable survival periods described in this Section 8.1
supersede any applicable statute of limitations with respect to any such
representation, warranty, covenant or agreement.  Notwithstanding the foregoing
in this Section 8.1, the limitations on survival set forth herein shall not
apply to claims based on fraud, which shall survive until ninety (90) days after
the expiration of the applicable statute of limitations (and not less than six
(6) years).  If a party makes any claim for indemnification pursuant to this
Agreement on or prior to the end of the applicable survival period for the
representation, warranty, covenant or agreement on which such claim is based as
set forth in this Section 8.1, and to the extent such timely claim is not fully
and finally resolved prior to the end of the applicable survival period, such
representation, warranty, covenant or agreement shall survive with respect to
such claim until such claim is finally and fully resolved.
8.2 Indemnification of the Purchaser. From and after the Closing, subject to the
provisions of this Article VIII, the Seller shall indemnify the Purchaser, its
Affiliates and each of their respective officers, directors, employees,
stockholders, agents and Representatives (each, a “Purchaser Indemnified Party”)
against, and hold each Purchaser Indemnified Party harmless from and against,
any and all Losses suffered or incurred by such Purchaser Indemnified Party,
arising from, relating to or otherwise in connection with the following (whether
or not involving a Third Party Claim) (collectively, the “Purchaser
Indemnifiable Loss”):
(a) any breach of any representation or warranty of the Seller contained in
Article III of this Agreement or in any other agreement, certificate or
instrument executed and delivered by the Seller pursuant to this Agreement;
(b) any breach or failure to perform any covenant or agreement of the Seller
contained in this Agreement or in any other agreement or instrument executed and
delivered by the Seller pursuant to this Agreement;
(c) Company Taxes;




--------------------------------------------------------------------------------



(d) the Assumed Liabilities (as defined in the TFX Contribution Agreement) and
any Liabilities arising from or in connection with the sale or transfer of the
TFX Business or the TFX Contribution Agreement or related to the TFX
Divestiture;
(e) any Liabilities arising from or in connection with any and all of the
Company’s obligations under or related to the Asset Purchase Agreement, dated
November 26, 2014, by and among TFX, Employee Leasing Solutions, Inc., the
Company and the other parties named therein, with respect to the deferred
payment thereunder or otherwise;
(f) any Indebtedness of the Company or the Parent existing as of the Closing
Date to the extent not paid, discharged or extinguished at or prior to the
Closing;
(g) any Indebtedness of the Seller or any of its Subsidiaries and any other
Liabilities of the Seller or any of its Subsidiaries (other than the Company and
the Parent) existing as of the Closing;
(h) any Company Transaction Expenses (including Transaction Compensation
Payments and related Taxes) to the extent not paid at the Closing or otherwise
deducted from the Purchase Price for payment by Purchaser following the Closing
pursuant to the Flow of Funds Memorandum;
(i) any claims for indemnification or similar obligation of the Company or
Parent by any director, manager, officer, employee or equity owner of the Parent
or the Company or any of their respective Subsidiaries with respect to any acts
or omissions of any of such Persons prior to the Closing; or
(j) any matter described on Schedule 8.2.
8.3 Indemnification of the Seller. From and after the Closing, the Purchaser
shall indemnify the Seller and each of its Affiliates and each of their
respective officers, directors, employees, stockholders, agents and
Representatives (each a “Seller Indemnified Party”) against and hold each Seller
Indemnified Party harmless from any and all Losses suffered or incurred by any
such Seller Indemnified Party arising from, relating to or otherwise in
connection with:
(a) any breach of any representation or warranty of the Purchaser contained in
Article IV of this Agreement or in any other agreement, certificate or
instrument executed and delivered by the Purchaser pursuant to this Agreement;
or
(b) any breach or failure to perform any covenant or agreement of the Purchaser
contained in this Agreement or in any other agreement or instrument executed and
delivered by the Purchaser pursuant to this Agreement.
8.4 Indemnification Procedure for Third Party Claims.
(a) In order for an Indemnified Party to be entitled to any indemnification
provided for under Section 8.2 or 8.3 in respect of, arising out of or involving
a Third Party Claim, such Indemnified Party must notify the Indemnifying Party
in writing of the Third Party



--------------------------------------------------------------------------------



Claim within twenty (20) days after receipt by such Indemnified Party of notice
of the Third Party Claim; provided, however, that failure to give such
notification shall not affect the indemnification provided under Section 8.2 or
8.3, except to the extent the Indemnifying Party has been actually and
materially prejudiced as a result of such failure. Thereafter, the Indemnified
Party shall deliver to the Indemnifying Party, within ten (10) days after the
Indemnified Party's receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the Third
Party Claim; provided, however, that failure to deliver such notices and
documents shall not affect the indemnification provided under Section 8.2 or
8.3, except to the extent the Indemnifying Party has been actually and
materially prejudiced as a result of such failure. The Indemnifying Party shall
have the right upon written notice to the Indemnified Party (the “Defense
Notice“), within thirty (30) days after receipt from the Indemnified Party of
notice of such Third Party Claim, to conduct, at its expense, the defense
against such Third Party Claim; provided, that, notwithstanding the foregoing,
the Indemnifying Party will not be entitled to control, and the Indemnified
Party will be entitled to have control over, the defense or settlement of any
Third Party Claim (and the cost of such defense and any Losses with respect to
such Third Party Claim shall constitute an amount for which the Indemnified
Party is entitled to indemnification hereunder) if (1) the Third Party Claim
involves a criminal proceeding, action, indictment, allegation or investigation;
(2) if the Third Party Claim seeks injunctive relief; (3) the Third Party Claim
could result in suspension or debarment of the Purchaser or the Company by a
Governmental Entity; (4) Losses are reasonably expected by Purchaser to exceed
the unreserved or unclaimed amount remaining in the Escrow Account under the
Escrow Agreement; (5) any insurer, including the insurer under the R&W Policy,
requires, as a condition to an Indemnified Party’s eligibility to recover
insurance proceeds on account of such Third Party Claim, that such carrier
control the matter; (6) Purchaser intends to pursue a claim under the R&W
Policy; (7) the Third Party Claim involves a customer or material business
relationship of the Purchaser or the Company; (8) the Third Party Claim involves
a Tax matter (other than a Tax matter that is an income Tax matter controlled by
Seller pursuant to Article IX); (9) the Third Party Claim is made by a
Governmental Entity (other than a Third Party Claim involving the IRS for a Tax
matter as set forth in subsection (8)); (10) the Third Party Claim involves any
of the matters set forth on Schedule 8.2 hereof; (11) the Indemnifying Party is
not reasonably, diligently or in good faith conducting a defense of the Third
Party Claim (and the Indemnifying Party is provided written notice thereof by
the Purchaser and the Indemnifying Party does not cure such action or inaction
within ten (10) Business Days); or (12) the Indemnified Party has been advised
in writing by legal counsel that a conflict of interest exists which, under
applicable principles of legal ethics, would prohibit a single legal counsel
from representing both the Indemnified Party and the Indemnifying Party in such
Third Party Claim.
(b) If the Indemnifying Party assumes control of the defense and settlement of a
Third Party Claim in accordance with this Section 8.4, (i) the Indemnifying
Party shall acknowledge in writing that the Third Party Claim is within the
scope of its obligations hereunder and shall hold the Indemnified Party harmless
from and against the full amount of any Losses resulting therefrom (subject to
the limitations and other terms and conditions of this Agreement), (ii) the
Indemnifying Party shall select counsel reasonably satisfactory to the
Indemnified Party, and (iii) the Indemnifying Party will not compromise or
settle any such Third Party Claim (other than, after consultation with
Indemnified Party, an action, suit, proceeding,



--------------------------------------------------------------------------------



claim or demand to be settled solely by the payment of money damages and/or the
granting of releases, provided that no such settlement or release shall
acknowledge the Indemnified Party’s liability for future acts) without the prior
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld, conditioned or delayed.
(c) In the event that the Indemnifying Party does not elect to conduct the
defense of the subject Third Party Claim, or ceases to continue the defense in
good faith following written notice thereof by the Indemnified Party and the
Indemnifying Party does not cure such action or inaction within ten (10)
Business Days, or the Indemnified Party has the right to assume the defense and
settlement of the Third Party Claim hereunder, then the Indemnified Party may
conduct the defense and settlement of the subject Third Party Claim and the
Indemnifying Party will cooperate with and make available to the Indemnified
Party such assistance and materials as may be reasonably requested by the
Indemnified Party. With respect to any such Third Party Claim, if the
Indemnifying Party has acknowledged that the Third Party Claim is within the
scope of its obligations hereunder and shall hold the Indemnified Party harmless
from and against the full amount of any Losses resulting therefrom, subject to
the limitations and other terms and conditions of this Agreement, the
Indemnified Party will not compromise or settle such Third Party Claim without
the prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed.
(d) In the event that the Indemnifying Party conducts the defense and settlement
of the subject Third Party Claim, the Indemnified Party will cooperate with and
make available to the Indemnifying Party such assistance and materials as may be
reasonably requested by it, and the Indemnified Party shall have the right, at
its expense, to participate in the defense assisted by counsel of its own
choosing; provided that the Indemnified Party shall have the right to compromise
and settle the Third Party Claim only with the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed.
(e) Notwithstanding the foregoing, Seller shall not be entitled to conduct any
Tax Proceeding relating to the Company Group except as provided by Section 9.
8.5 No Double Recovery; Use of Insurance; Tax Effect.
(a) The amount of any Losses payable under this Article VIII by the Indemnifying
Party shall be net of any amounts actually recovered by the Indemnified Party
under applicable insurance policies (including the R&W Policy) or from any other
Person responsible therefor, and shall be increased or reduced by the amount of
any Tax benefits actually realized or Tax costs actually incurred by the
Indemnified Party, either by reason of the incurrence of the Loss for which
indemnification is payable or receipt of any indemnification payment under this
Agreement, so that the amount payable as indemnification for such Loss fairly
reflects that actual economic loss to the Indemnified Party. If the Indemnified
Party receives any amounts under applicable insurance policies, or from any
other Person responsible for any Losses, subsequent to an indemnification
payment by the Indemnifying Party, then such Indemnified Party shall promptly
reimburse the Indemnifying Party for any payment made or expense incurred by
such Indemnifying Party in connection with providing such indemnification
payment up to the amount received by the Indemnified Party, net of any direct,
out-of-pocket



--------------------------------------------------------------------------------



expenses reasonably incurred by such Indemnified Party in collecting such
amount. The Purchaser Indemnified Parties’ right to indemnification pursuant to
Section 8.2(a) shall be satisfied as follows: (i) first, subject to the
Indemnification Deductible if applicable, during the period for which the Escrow
Agreement remains in effect, satisfied by payment from the Indemnity Escrow
Deposit pursuant to the Escrow Agreement (to the extent available); (ii) second,
satisfied by payment from the R&W Policy up to an amount equal to the applicable
policy limit under the R&W Policy (to the extent available); and then (iii)
third, subject to this Agreement, including the applicable limitations set forth
in this Article VIII, satisfied by payment from the Seller.
(b) Notwithstanding any other provision of this Agreement to the contrary, the
Indemnifying Party shall not be liable under this Article VIII for any (i)
Losses relating to any matter to the extent that (A) the Indemnified Party shall
have otherwise been compensated for such matter pursuant to the Purchase Price
adjustment under Section 2.3 hereof; or (B) the Indemnified Party shall have
otherwise been compensated for such matter pursuant to, or the Loss was already
paid to the Indemnified Party under, any other provision of this Agreement, so
as to avoid duplication or “double counting” of the same Loss; or (ii) Losses
that are for punitive damages or multiplier of profits, earnings or cash flow
including earnings before interest (except to the extent that such damages are
paid to a third party pursuant to a settlement or Judgment in accordance with
Section 8.4).
(c) The Indemnified Parties shall take, and shall cause their respective
Affiliates to take, all reasonable steps to mitigate and otherwise minimize
their Losses to the maximum extent required by law upon and after becoming aware
of any event which would reasonably be expected to give rise to any Losses;
provided, that no Indemnified Party shall be required to initiate or pursue any
claim (i) in any Legal Proceeding or (ii) against any insurer (other than the
R&W Policy Provider with respect to the R&W Policy) if the Indemnified Party
believes in good faith that its insurance premiums would materially increase as
a direct result of a successful claim.
8.6 Limitation on Indemnification.
(a) Notwithstanding anything to the contrary set forth in this Agreement, the
Seller shall not be liable hereunder to the Purchaser Indemnified Parties
pursuant to Section 8.2(a) as a result of any breach of any of the
representations or warranties of the Seller as set forth in Article III (other
than the Fundamental Representations) until the Losses incurred by the Purchaser
Indemnified Parties as a result of such breaches shall exceed in the aggregate
Five Hundred Seventy-Five Thousand Dollars ($575,000) (the “Indemnification
Deductible”), and then only to the extent of such excess; provided that the
foregoing limitation in this Section 8.6(a) shall not apply to claims based on
fraud or breaches of Fundamental Representations, with respect to which, in each
case, all Losses in connection therewith shall be recoverable from the first
dollar.
(b) The aggregate amount of Losses required to be paid by the Seller pursuant to
Section 8.2(a) as a result of any breach of any of the representations and
warranties of the Seller as set forth in Article III, or in any certificate
delivered by the Seller pursuant to Section



--------------------------------------------------------------------------------



8.2(a), shall not exceed in the aggregate $1,150,000 (the “Cap Amount”);
provided that no provision herein will prohibit any Purchaser Indemnified Party
from recovery of amounts under the R&W Policy and provided that the foregoing
limitation in this Section 8.6(b) shall not apply to claims based on fraud or
breaches of Fundamental Representations, with respect to which, in each case, no
Losses shall count towards the Cap Amount for any purpose under this Agreement.
After the payment by the Seller of Losses that equal the Cap Amount, any and all
claims for indemnification under Section 8.2(a) shall be satisfied solely by
recovery under the R&W Policy; provided that Seller shall remain liable for
claims based on fraud or breaches of Fundamental Representations.
(c) Regardless of the limitations set forth in Sections 8.6(a) and 8.6(b), the
aggregate amount of Losses required to be paid by the Seller pursuant to Section
8.2(a) shall not exceed the Purchase Price; provided that the foregoing
limitation in this Section 8.6(c) shall not apply to claims based on fraud.
(d) For purposes of determining the existence of any breach of any
representation or warranty, and for calculating the amount of any Losses arising
from any breach of any representations or warranty, all representations and
warranties shall be treated as if the words “material,” “materially,” “in all
material respects,” “Material Adverse Change” or similar words or phrases
containing such words were omitted from such representations and warranties.
(e) Notwithstanding anything to the contrary contained in this Agreement, the
representations, warranties, covenants and agreements contained herein, and any
Person’s right to indemnification or other remedies with respect thereto, shall
not be affected or deemed waived by reason of (a) any investigation made by or
on behalf of such Person or any of its Affiliates or the directors, officers,
employees, consultants, financial advisors, counsel, accountants and other
agents of such Person or any of its Affiliates or the fact that such Person or
any of its Affiliates or the directors, officers, employees, consultants,
financial advisors, counsel, accountants and other agents of such Person or any
of its Affiliates knew or should have known at any time that any such
representation or warranty is, was or might be inaccurate, or that any such
covenant or agreement was, or may have been breached, in each case, at any time,
whether before or after the execution and delivery of this Agreement or the
Closing, or (b) such Person’s waiver of any condition to the Closing or
participation in the Closing.
(f) Effective upon the Closing, the Seller waives, and acknowledges and agrees
that the Seller shall not have, and shall not exercise or assert (or attempt to
exercise or assert), any right of contribution, right of indemnity or other
similar right or remedy against the Parent or the Company or the Purchaser in
connection with any actual or alleged breach by the Parent or the Company of any
representation, warranty or obligation set forth in this Agreement. Except as
expressly set forth in this Agreement or any other Transaction Document, the
Seller, for itself and its Affiliates, hereby irrevocably waives, releases and
discharges the Company, the Parent, the Purchaser and their respective
Affiliates, directors, officers and employees from any and all Liabilities and
obligations to the Seller of any kind or nature whatsoever arising on or prior
to the Closing Date.




--------------------------------------------------------------------------------



(g) The Purchaser may make claims under this Article VIII for potential or
contingent damages or Losses, and from time to time, the Purchaser may amend any
timely filed indemnification claim to reflect additional Losses with respect to
such claim.
8.7 Exclusive Remedy. The Parties agree that, from and after the Closing Date,
the indemnification or reimbursement obligations of the Parties set forth in
this Article VIII shall constitute the sole and exclusive remedies of the
Parties for any Losses based upon, arising out of or otherwise in respect of
breaches of the provisions set forth in this Agreement, the TFX Contribution
Agreement or any certificate executed and delivered by a Party pursuant to this
Agreement (except to the extent other remedies are otherwise expressly provided
for in the TFX Contribution Agreement or any such certificate); provided, that
the provisions of this Section 8.7 will not, subject to Sections 8.1, 8.2 and
8.6, prevent or limit any claims or rights under the R&W Policy or a cause of
action or other remedy (a) on account of intentional (and not constructive)
fraud, intentional misrepresentation, and criminal matters, (b) under Section
2.3 to enforce any decision or determination of the Arbitrator, or (c) under
Section 11.17 to obtain equitable remedies, including an injunction or
injunctions to prevent breaches of any covenants set forth in this Agreement and
to enforce specifically the terms and provisions hereof. For the avoidance of
doubt, this Section 8.7 shall not apply to the Escrow Agreement, the Transition
Services Agreement, the TFX Transition Services Agreement or the Noncompetition,
Nonsolicitation Agreement.
8.8 Tax Treatment of Indemnification Payments. Except as otherwise required by
applicable Law, the Parties shall treat any indemnification payment made
hereunder as an adjustment to the purchase price for income Tax purposes.
8.9 Attorneys’ Fees. To the extent an Indemnifying Party is required to pay for
any Losses under this Article VIII or is subject to equitable relief, the
Parties agree that the Indemnifying Party shall indemnify the Indemnified Party
against and hold the Indemnified Party harmless from and against any and all
Losses arising from any action, suit or proceeding commenced by the Indemnified
Party for the purpose of enforcing any of its rights under this Article VIII
(including any of the Indemnified Party’s reasonable expenses of attorneys).
ARTICLE IX  
TAX MATTERS
The following provisions shall govern the allocation of responsibility as
between the Purchaser and the Seller for certain Tax matters:
9.1 Taxable Periods Ending on or Before the Closing Date. 
(a) The Seller, at its expense, shall properly prepare or cause to be prepared
all Tax Returns required to be filed by or with respect to the Company Group for
all taxable periods ending on or prior to the Closing Date (“Seller Prepared
Returns”), which for the avoidance of doubt shall include all income Tax Returns
(or separate company pro-forma drafts) with respect to taxable periods of the
Company Group for which a consolidated, unitary or



--------------------------------------------------------------------------------



combined Tax Return of the Seller will include the operations of the Company
Group (“Seller Group Returns”). Seller Prepared Returns shall be reviewed and
finalized for filing under the procedures described in Section 9.1(b). The
Seller shall cause all Seller Prepared Returns to be timely filed, and shall
timely pay or cause to be paid any Taxes due with respect to all Seller Prepared
Returns. Unless consented to by the Purchaser (such consent not to be
unreasonably withheld), such Seller Prepared Returns shall include no elections
that were not made in the last similar Tax Return and shall be prepared in a
manner consistent with the last previous similar Tax Return filed by or with
respect to the Company Group and in compliance with Law, except for changes in
the Law or applicable regulations.
(b) The Seller shall provide a draft copy of each Seller Prepared Return that is
not an income Tax Return to the Purchaser at least fifteen (15) days prior to
the filing deadline of such Tax Return for the Purchaser's review and reasonable
comment. With respect to income Tax Returns, not later sixty (60) days before
the filing of any Seller Prepared Returns that are income Tax Returns, the
Seller shall deliver to the Purchaser (i) a pro-forma federal income Tax Return
for each of the Company and the Parent that reflects the separate income of
Company Group as it will be determined for purposes of a Seller Group Return
that includes the ending date of such pro-forma Tax Return, along with a copy of
all Tax elections proposed to be made by Seller with respect to the Company
Group in such Seller Group Return, and (ii) all draft income Tax Returns for the
Company Group that are required to be filed separately by the Company Group. The
Purchaser shall provide the Seller with any comments on Seller Prepared Returns
within ten (10) days after the Purchaser's receipt of each Seller Prepared
Return, except that in the case of income Tax Returns, such review period shall
be thirty (30) days.
(c) If no comments are received by the Seller from the Purchaser within the
permitted review period, or otherwise upon resolution of any disagreement
regarding such Seller Prepared Return, the Seller will provide a copy of such
Tax Return (other than Seller Group Returns) to the Purchaser suitable for
execution by an authorized officer of the Company Group. If the Purchaser
provides comments on a Seller Prepared Return, the Purchaser and the Seller will
negotiate in good faith to resolve any disagreement regarding such Tax Return.
If the Purchaser and the Seller are unable to resolve any such disagreements at
least ten (10) days before the due date for filing of the relevant Tax Return,
such dispute shall be resolved by the Arbitrator in accordance with the
procedures set forth in Section 2.3(b). If the Arbitrator has not resolved any
such dispute before the due date of any Seller Prepared Return subject to an
unresolved disagreement, (i) in the case of a Seller Prepared Return other than
a Seller Group Return, the Purchaser shall be entitled to cause to Company Group
to file such Seller Prepared Return reflecting the Purchaser’s position, and
shall cause the Company Group file an amendment to such Tax Return if the
Arbitrator determines that such amendment is appropriate, and (ii) in the case
of a Seller Group Return that is an income Tax Return, the Seller shall be
entitled to file such Seller Group Return reflecting the Seller’s position and
shall file an amendment to such Tax Return if the Arbitrator determines that
such amendment is appropriate. Not later than five (5) days prior to the due
date for payment of Taxes with respect to the taxable period covered by each
Seller Prepared Return other than a Seller Group Return, the Seller shall pay to
the Purchaser the amount of any Taxes required to be paid by the Company Group
in connection with such Tax Return (as shown by such Tax Return or, if such
payment is due before



--------------------------------------------------------------------------------



such Tax Return is prepared and agreed between the Parties, as reasonably
estimated by the Purchaser to be due). A refund of Tax paid in connection with a
Seller Prepared Return shall be paid to Seller as provided in Section 9.4. The
Seller and the Purchaser shall reasonably and in good faith cooperate regarding
the contents and filing of all Seller Prepared Tax Returns. Where the filing of
any such Tax Returns will be extended, if the Seller or its Tax Return preparer
is unable to execute and file an extension, or if any Taxes are due with such
extension, the Seller will provide a completed extension request to the
Purchaser at least five (5) days prior to the filing deadline for such request
and will pay to the Purchaser any amount reasonably estimated to be due with
such request at the same time.
9.2 Tax Periods Beginning Before and Ending After the Closing Date; Straddle
Period Taxes. The Purchaser shall properly prepare or cause to be prepared and
file or cause to be filed any Tax Returns of the Company Group for taxable
periods that begin on or before the Closing Date and end after the Closing Date
(a “Straddle Period,” and a Tax Return for such period a “Straddle Period
Return”). The Purchaser will provide a copy to the Seller at least fifteen (15)
days prior to filing of each Straddle Period Return, along with a statement of
the portion of the Tax shown as due on such Tax Return that is a Company Tax
required to be indemnified by Seller pursuant to Section 8.2. The Seller shall
provide the Purchaser with any comments on all such Tax Returns within ten (10)
days after the Seller's receipt of the same; provided that if no comments are
received by the Purchaser from the Seller within this timeframe, the Seller
agrees that the Purchaser may assume that the Seller has no comments. Such Tax
Returns shall be prepared on a basis that is consistent with the last previous
similar Tax Return and in compliance with Law, except for changes in the Law or
applicable regulations. The Seller and the Purchaser shall reasonably and in
good faith cooperate regarding the contents and filing of all Straddle Period
Returns. Not later than five (5) days prior to the due date for payment of Taxes
with respect to any Tax Return for a Straddle Period, the Seller shall pay to
the Purchaser the amount of any Company Taxes with respect to such Tax Return. A
refund of Tax paid in connection with a Straddle Period Return that is
attributable to the portion of the Straddle Period ending on the Closing Date
shall be paid to Seller as provided in Section 9.4.
9.3 Straddle Period Taxes. The Parties agree that taxable periods of the Company
Group shall be treated as ending as of the close of the Closing Date to the
extent permitted by applicable Law. The Parties acknowledge that for federal
income Tax purposes, the taxable year of the Company Group shall close at the
end of the Closing Date pursuant to Treasury Regulations Section
1.1502-76(b)(1)(ii)(A)(1), and thereafter the Company Group shall be a member of
the federal income tax consolidated group (within the meaning if Treasury
Regulations Section 1.1502-1(h)) of which the Purchaser is a member. For
purposes of preparing the federal income Tax Returns of the Company Group for
its taxable year ending on the Closing Date and the first taxable year ending
thereafter, the Parties agree that no ratable allocations shall be made pursuant
to Treasury Regulations Section 1.1502-76(b)(2), unless consented to by both the
Seller and the Purchaser. In the case of Taxes that are payable with respect to
any Straddle Period, the portion of any such Taxes that is attributable to the
portion of the Straddle Period ending on the Closing Date shall be:




--------------------------------------------------------------------------------



(a) in the case of Taxes that are either (i) based upon or related to income or
receipts, or (ii) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible) or other
specifically identifiable payment or event, deemed equal to the amount that
would be payable if the Tax period of the Seller ended with (and included) the
Closing Date; provided that exemptions, allowances or deductions that are
calculated on an annual basis (including depreciation and amortization
deductions), other than with respect to property placed in service after the
Closing, shall be allocated between the period ending on and including the
Closing Date and the period beginning after the Closing Date in proportion to
the number of days in each period; and
(b) in the case of Taxes that are imposed on a periodic basis with respect to
the assets or capital of the Seller and other Taxes not reasonably allocable to
specific income, receipts, transfers or other payments or events described in
Section 9.3(a)(i), deemed to be the amount of such Taxes for the entire Straddle
Period (or, in the case of such Taxes determined on an arrears basis, the amount
of such Taxes for the immediately preceding period), multiplied by a fraction
the numerator of which is the number of calendar days in the portion of the
period ending on and including the Closing Date and the denominator of which is
the number of calendar days in the entire period.
9.4 Tax Refunds. If any determination of Tax liability of the Company Group by a
Taxing Authority results in a refund or credit of an overpayment of any Company
Taxes (other than as a result of a carryback of a Tax attribute from a taxable
period (or a portion of a Straddle Period) beginning after the Closing Date),
which Company Taxes either (a) were paid by any the Company Group or the Seller
before the Closing Date and such overpayment was not included as an asset (or
was an offset to Tax liabilities that did not reduce liabilities) in computing
the Closing Date Net Working Capital or (b) were previously borne by the Seller
pursuant to an indemnification obligation under this Agreement, the Purchaser
shall pay to the Seller an amount equal to such Tax overpayment and interest
received thereon minus any Tax payable by the Purchaser or its Affiliates with
respect to the receipt or crediting or such Tax overpayment or interest thereon,
and all costs reasonably incurred by the Purchaser and its Affiliates in
obtaining a refund or credit of such overpayment.
9.5 Cooperation on Tax Matters.
(a) The Purchaser, the Company, the Parent and the Seller shall cooperate fully,
as and to the extent reasonably requested by the other Party, in connection with
the filing of Tax Returns pursuant to this Article IX and any audit, litigation
or other Legal Proceeding with respect to Taxes of the Company Group. Such
cooperation shall include the retention and (upon the other Party's request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or Legal Proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Purchaser, the Company, the Parent and the
Seller agrees to retain all books and records with respect to Tax matters
pertinent to the Company Group relating to any taxable period beginning before
the Closing Date until the expiration of the statute of limitations (and, to the
extent notified by the Purchaser or the Seller, any extensions thereof) for the
respective



--------------------------------------------------------------------------------



taxable periods, to abide by all record retention obligations imposed by any
Governmental Entity with respect to such records, and to give the other Parties
hereto reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if another Party so requests, allow such Party
to take possession of or make copies of such books and records.
(b) Each Party shall cooperate with any requesting Party to obtain any
certificate or other document from any Governmental Entity or any other Person
as may be necessary to mitigate, reduce or eliminate any Tax that could be
imposed on the Purchaser or the Seller or their Affiliates (including, but not
limited to, with respect to the transactions contemplated hereby); provided that
such cooperation shall not cause the requested party to incur any material
additional Tax liabilities or other adverse consequences. .
(c) The Purchaser, the Company, the Parent and the Seller further agree, upon
request, to provide the other Party with all information that any Party is
required to report pursuant to Section 6043A of the Code and the regulations
promulgated thereunder.
9.6 Audits.
(a) If any Party or any Affiliate of a Party receives any notice of a pending or
threatened Tax audit, assessment, or adjustment or other Legal Proceeding
relating to Tax Returns or Tax liabilities of the Company Group for a taxable
period beginning before the Closing Date (a “Tax Proceeding”), such Party shall
promptly notify the other Parties of such Tax Proceeding within fifteen (15)
Business Days after its receipt of such notice provided, however, that failure
to deliver such notices and documents shall not affect the indemnification
provided under Section 8.2 or 8.3, except to the extent the Party entitled to
such notice been actually and materially prejudiced as a result of such failure.
The Parties agree to consult with and to keep the other Parties hereto informed
regarding the conduct and status of any Tax Proceeding to the extent that such
Tax Proceeding could affect a liability of such other Parties (including
indemnity obligations under this Agreement).
(b) The Purchaser shall have the right to conduct and control all Tax
Proceedings relating to the Company Group except for Tax Proceedings relating to
(i) any Seller Group Return (a “Seller Consolidated Tax Proceeding”) or (ii) any
separate income Tax Return of the Company Group for a taxable period ending on
or before the Closing Date (a “Company Income Tax Proceeding”, and collectively
with a Seller Consolidated Tax Proceeding, a “Seller Tax Proceeding”). The
Seller shall conduct and control all Seller Consolidated Tax Proceedings and may
elect to conduct any Company Income Tax Proceeding, pursuant to the provisions
of Section 8.4. The Seller shall keep the Purchaser informed of all matters
arising in any Seller Tax Proceeding conducted by the Seller that relates to the
Company Group or the Business and may reasonably affect any Purchaser
Indemnified Party (without regard to whether such effect would give rise to
indemnification liability under Section 8.2), and shall consult with the
Purchaser regarding the conduct of such Seller Tax Proceeding to the extent
relevant to the Tax attributes or Tax obligations of the Company Group.
(c) The Purchaser shall have the right, at its own expense, to participate
through counsel of its choice in any Company Income Tax Proceeding being
conducted by the



--------------------------------------------------------------------------------



Seller and shall be entitled to control the disposition of any issue involved in
any such Tax Proceeding that does not affect a potential Tax liability of the
Seller (including indemnity liability under Section 8.2). The Seller shall have
the right at its own expense to participate through counsel of its choice in any
Tax Proceeding relating to a Straddle Period being conducted by the Purchaser.
(d) Neither the Seller nor the Purchaser shall agree to any settlement or
concession with respect to any Tax Proceeding if such settlement or concession
would reasonably affect any Tax liability of the other Party or its Affiliates.
(e) Except as provided otherwise in this Section 9.6, the provisions of
Section 8.4 shall govern the manner in which Tax Proceedings are conducted or
resolved.
9.7 Certain Taxes. Each Party shall be responsible for the payment of any
transfer, documentary, sales, use, stamp, registration and other Taxes incurred
by it in connection with the sale of the Shares contemplated by this Agreement.
9.8 Tax Sharing Agreements. All Tax Sharing Agreements involving the Company
Group shall be terminated as of the Closing Date and, after the Closing Date,
the Company Group shall not be bound thereby or have any liability thereunder.
9.9 Amendments. The Purchaser, Parent and the Company Group shall not amend any
Tax Returns for the Company Group for any taxable periods ending on or prior to
the Closing Date without the Seller’s prior written consent, not to be
unreasonably withheld, conditioned or delayed.
9.10 Section 338 Election. Seller shall not be required to join in any election
under Code section 338.  If Purchaser elects any such election with respect to
the transactions contemplated hereby, notwithstanding any other provision of
this Agreement, all costs of such election, including any Tax liability incurred
by the Parent or the Company, shall be at the expense of Purchaser, and
Purchaser shall indemnify Seller for any Loss incurred by Seller as a result of
such an election.
ARTICLE X  
TERMINATION
10.1 Termination of Agreement. The Parties may terminate this Agreement as
provided below:
(a) Either the Purchaser or the Seller may terminate this Agreement if the
Closing has not occurred on or before the sixtieth (60th) day after the date
hereof, provided that the right to terminate this Agreement under this Section
10.1(a) shall not be available to any Party whose breach of, or failure to
perform any obligation under, this Agreement has been the cause of or resulted
in the failure of the Closing to occur on or before such date;




--------------------------------------------------------------------------------



(b) The Purchaser and the Parent, the Seller and the Company may terminate this
Agreement by mutual written consent at any time prior to the Closing;
(c) The Purchaser may terminate this Agreement by giving written notice to the
Seller if the Closing does not occur due to the failure of any condition
precedent under Sections 6.1 or 6.2 to be satisfied, provided that the right to
terminate this Agreement under this Section 10.1(c) shall not be available to
the Purchaser if the Purchaser's breach of, or failure to perform any obligation
under, this Agreement has been the cause of or resulted in the failure of any
condition precedent under Sections 6.1 or 6.2 to be satisfied;
(d) The Parent, the Seller or the Company may terminate this Agreement by giving
written notice to the Purchaser if the Closing does not occur due to the failure
of any condition precedent under Sections 6.1 or 6.3 to be satisfied, provided
that the right to terminate this Agreement under this Section 10.1(d) shall not
be available to the Parent, the Seller or the Company if the breach of, or
failure to perform any obligation under, this Agreement by the Parent, the
Seller or the Company has been the cause of or resulted in the failure of any
condition precedent under Sections 6.1 or 6.3 to be satisfied by any Party;
(e) Either the Purchaser or the Seller may terminate this Agreement if any
court, judicial authority or Governmental Entity of competent jurisdiction shall
have enacted, promulgated, enforced or entered any injunction, order, decree or
ruling, taken any other action or failed to take any other action which, in any
such case, has become final and non-appealable and has the effect of making the
consummation of the transactions contemplated by this Agreement illegal, or
otherwise preventing or prohibiting consummation of such transactions; provided,
however, that the provisions of this Section 10.1(e) shall not be available to
any Party unless such Party shall have used commercially reasonable efforts to
oppose any such action or to have such action vacated or made inapplicable to
the transactions contemplated by this Agreement; or
(f) The Purchaser may terminate this Agreement if a Material Adverse Change has
occurred.
10.2 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 10.1, (i) all obligations under this Agreement shall
terminate and shall be of no further force or effect and there shall be no
further liability on the part of the Purchaser, the Parent, the Seller or the
Company to one another; provided, however, that (i) the rights and obligations
of the Parties set forth in this Section 10.2 and Sections 5.1 (Publicity),
Section 5.9 (Access to Information), and Article XI (Miscellaneous) shall
survive such termination and (ii) no termination of this Agreement shall
release, or be construed as releasing, any Party from any liability to any other
Party which may have arisen under this Agreement prior to termination.
ARTICLE XI  
MISCELLANEOUS
11.1 Entire Agreement; Amendment. This Agreement, including the Recitals, the
Disclosure Schedule and the Exhibits, together with the Transaction Documents
and the



--------------------------------------------------------------------------------



Confidentiality Agreement, contains the entire agreement among Parties with
respect to the transactions contemplated by this Agreement and supersede all
prior discussions, understandings, agreements and representations, and shall not
be modified or affected by any offer, proposal, statement or representation,
oral or written, made by or for any Party in connection with the negotiation of
the terms hereof. The Confidentiality Agreement shall terminate in full upon the
Closing, with no rights or obligations surviving or arising therefrom. This
Agreement may be amended or modified only by subsequent instruments signed by
the Parties hereto.
11.2 Section Headings; Interpretation; Disclosure Schedules. Reference in this
Agreement to a Section, Article, or Schedule, unless otherwise indicated, shall
constitute references to a Section or an Article of this Agreement or a Section
of the Disclosure Schedule, as the case may be. The section headings and article
titles contained in this Agreement are for convenience of reference only and do
not form a part hereof and shall not affect in any way the meaning or the
interpretation of this Agreement. Wherever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “herein,” “hereinafter,” and
“hereunder,” and words of similar import used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
The singular of a term shall also include the plural of that term and the plural
shall also include the singular and the masculine shall include the feminine,
unless the context clearly indicates otherwise. The schedule numbers in the
Disclosure Schedule correspond to the section numbers in this Agreement;
provided, however, that any information disclosed in one schedule of the
Disclosure Schedule constitutes disclosure for purposes of all other schedules
of the Disclosure Schedule where cross-reference of scheduled items is included
or where such applicability is readily apparent on the face of the Disclosure
Schedule (and not from reading any underlying agreement or other document).
11.3 Notices. Any notice hereunder shall be in writing and shall be deemed given
if personally delivered to the other Party or if delivered by confirmed
facsimile or by e-mail or one (1) Business Day after being sent to the recipient
by reputable overnight courier service (charges prepaid), addressed to the
Parties as follows:
To the Company or Parent
(prior to Closing): [***]
[***]
[***]
[***]
[***]
[***]
To the Seller: [***]
[***]
[***]
[***]
With copies to: [***]
[***]
[***]




--------------------------------------------------------------------------------



[***]
[***]


To the Purchaser: [***]
[***]
[***]
[***]
[***] 
With copies to: [***]
[***]
[***]
[***]
[***]
[***]
[***]
or to such other address as any Party notifies the other Parties of in
accordance herewith.
11.4 No Presumption Against Drafter. Each of the Parties acknowledges that it
has been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement and that it has
executed the same with consent and upon the advice of said independent counsel.
The Parties have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise, or rule of strict construction
applied, favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against the Party that drafted it is of no application and is hereby expressly
waived by the Parties hereto.
11.5 Nonassignability. This Agreement shall not be assigned, by operation of law
or otherwise, except that the rights and obligations of the Purchaser hereunder
may be assigned to any Affiliate of the Purchaser (except that no such
assignment shall relieve the Purchaser of its obligations hereunder). Subject to
the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the Parties and their respective successors and
assigns.
11.6 No Third Party Beneficiaries. Except for the Purchaser Indemnified Parties
as expressly provided in this Agreement, this Agreement is for the sole benefit
of the Parties and their permitted successors and assigns and nothing herein
expressed or implied shall give or be construed to give to any Person, other
than the Parties and such successors and assigns, any legal or equitable rights
hereunder.
11.7 Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY AND
INTERPRETATION OF THIS AGREEMENT AND THE TRANSACTION DOCUMENTS SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN



--------------------------------------------------------------------------------



ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.
11.8 Jurisdiction and Venue. EXCEPT AS SET FORTH IN SECTION 2.3(b) OF THIS
AGREEMENT, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND EACH OF THE TRANSACTION DOCUMENTS AND OTHER ANCILLARY DOCUMENTS
SHALL BE BROUGHT IN, AND EACH OF THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS WITH RESPECT THERETO TO THE EXCLUSIVE JURISDICTION OF,
THE COURT OF THE STATE OF DELAWARE OR THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA SITTING IN THE STATE OF DELAWARE, AND ANY APPELLATE COURT THEREFROM.
EACH OF THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE IN ANY SUCH COURT OF ANY SUIT OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTION DOCUMENTS. EACH OF THE
PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT. ANY PARTY SEEKING RELIEF UNDER SECTION 10 OF
THIS AGREEMENT MUST FIRST PROVIDE REASONABLE NOTICE TO THE OTHER PARTIES. EACH
PARTY AGREES THAT SERVICE OF SUMMONS AND COMPLAINT OR ANY OTHER PROCESS THAT
MIGHT BE SERVED IN ANY ACTION OR PROCEEDING MAY BE MADE ON SUCH PARTY BY SENDING
OR DELIVERING A COPY OF THE PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS OF
THE PARTY AND IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES IN SECTION 11.3.
NOTHING IN THIS SECTION, HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH PARTY AGREES THAT A
FINAL JUDGMENT IN ANY ACTION OR PROCEEDING SO BROUGHT SHALL BE CONCLUSIVE AND
MAY BE ENFORCED BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
11.9 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH PARTY HEREBY IRREVOCABLY WAIVES, AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTION DOCUMENTS OR THE SUBJECT
MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN
TORT OR CONTRACT OR OTHERWISE. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION 11.9 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.




--------------------------------------------------------------------------------



11.10 Severability. If any term or provision of this Agreement shall, to any
extent, be held by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to Persons or circumstances other than those as to which it has
been held invalid or unenforceable, shall not be affected thereby and this
Agreement shall be deemed severable and shall be enforced otherwise to the full
extent permitted by law; provided, however, that such enforcement does not
deprive any Party hereto of the benefit of the bargain.
11.11 Fees and Expenses. Except as set forth in Section 2.3 or as provided in
Article VIII, including Section 8.2(j), (a) the Seller will bear its, the
Parent’s and the Company’s costs and expenses (including legal fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated by this Agreement, and (b) the Purchaser will bear its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated by this Agreement.
11.12 Cooperation. The Parties agree to use their respective commercially
reasonable efforts to cooperate with requests from the other Parties in
connection with this Agreement and otherwise.
11.13 Confidentiality; Maintenance of Books and Records.
(a) From and after the Closing, the Seller (i) shall treat and hold as
confidential all information concerning this Agreement, the Parent, the Company
and the Business that is not already generally available to the public (the
“Purchaser Confidential Information”), and (ii) shall not disclose, transfer,
transmit or use any of the Purchaser Confidential Information, except to the
extent: (A) compelled to disclosure by judicial or administrative process or by
other requirements of Law, (B) previously known by the Person receiving such
Purchaser Confidential Information, or (C) in the public domain through no fault
of the receiving Person. The Seller hereby acknowledges that after the Closing
such Purchaser Confidential Information will constitute proprietary and trade
secret information of Purchaser. In the event the transactions contemplated
hereby are not consummated, the Seller shall, and shall cause its Affiliates and
Representatives to promptly deliver to Purchaser all copies of the Purchaser
Confidential Information and destroy all notes, memoranda, summaries, analyses,
compilations and other writings related thereto or based thereon.
(b) From and after the Closing, the Purchaser (i) shall treat and hold as
confidential all information concerning this Agreement, the Seller and the other
businesses of the Seller (not related to the Parent, the Company or the
Business) that is not already generally available to the public (the “Seller
Confidential Information”), and (ii) shall not disclose, transfer, transmit or
use any of the Seller Confidential Information, except to the extent:
(A) compelled to disclosure by judicial or administrative process or by other
requirements of Law, (B) previously known by the Person receiving such Seller
Confidential Information, or (C) in the public domain through no fault of the
receiving Person.
(c) Notwithstanding the foregoing, nothing contained herein shall prohibit a
Party hereto from making any disclosure which such Party reasonably believes is
required by or



--------------------------------------------------------------------------------



advisable according to applicable Laws, regulations or stock market rules after
using reasonable efforts to give notice to the other Parties hereto.
(d) For a minimum period of seven (7) years following the Closing or longer if
required by Law: (i) the Purchaser shall retain the Company's records, as they
exist as of the Closing and (ii) upon the Seller’s reasonable request, and
subject to applicable law and at the Seller’s expense, the Purchaser shall
provide to the Seller, or make available to the Seller for viewing and copying,
records and information which are reasonably relevant to any Legal Proceeding
and make employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
Before the expiration of this seven (7) year period, the Seller shall have the
right to require the Company to retain certain specifically identified records,
at the Seller’s expense.
(e) For a minimum period of seven (7) years following the Closing or longer if
required by Law: (i) the Seller shall retain any records related to the Company,
as they exist as of the Closing and (ii) upon the Purchaser’s reasonable request
and at the Purchaser’s expense, and subject to applicable law, the Seller shall
provide to the Purchaser, or make available to the Purchaser for viewing and
copying, records and information which are reasonably relevant to any Legal
Proceeding and make employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Before the expiration of this seven (7) year period, the Purchaser
shall have the right to require the Seller to retain certain specifically
identified records, at the Purchaser’s expense.
(f) Notwithstanding the foregoing in this Section 11.13, (i) the covenants
contained in this Section 11.13 shall apply to paper records and the Parties
shall use commercially reasonable efforts to apply such covenants to records
maintained solely in electronic format, (ii) nothing herein shall require any
party to disclose information (A) if such disclosure would jeopardize
attorney-client or other legal privilege or contravene applicable law or (B) in
the event such information relates to any matter which is the subject of a
dispute or Legal Proceeding involving the Parties, in which case the applicable
rules of discovery shall apply, (iii) records required to be maintained pursuant
to this Section may be destroyed in accordance with the regular
document-retention policies of the Purchaser or the Seller, as the case may be,
if such policies conflict with this Agreement, and (iv) records required to be
maintained pursuant to this Agreement may be destroyed other than pursuant to
the regular document-retention policies of the Purchaser or the Seller, as the
case may be, provided that the Party proposing to destroy such records shall
first give written notice to the other Party of its intent to destroy such
records, specifying in reasonable detail the contents of the records to be
destroyed. The Party receiving such notice shall thereupon have 30 days
following such notice to object and to agree in writing to take possession of
the records proposed for destruction. Upon receipt of such objection/agreement,
the Party proposing to destroy the records in question shall transfer the
records to the objecting Party, who shall be responsible for payment of all
reasonable shipping and other expenses in connection therewith.
11.14 Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed to constitute an original and shall become
effective when one or more



--------------------------------------------------------------------------------



counterparts have been signed by each Party hereto and delivered to the other
Parties. This Agreement, any and all agreements and instruments executed and
delivered in accordance herewith, along with any amendments hereto or thereto,
to the extent signed and delivered by means of a facsimile machine, e-mail,
DocuSign or other means of electronic transmission, shall be treated in all
manner and respects and for all purposes as an original signature, agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.
11.15 Disclosure Generally. The Disclosure Schedule attached hereto are
incorporated herein and expressly made a part of this Agreement as though
completely set forth herein. All references to this Agreement herein or in any
of the Disclosure Schedules shall be deemed to refer to this entire Agreement,
including all Disclosure Schedules.
11.16 Acknowledgment by the Purchaser. In connection with the Purchaser’s
investigation of the Company and Parent, the Purchaser or the Purchaser’s
Representatives have received from or on behalf of the Company certain
projections, including projected statements of operating revenues and income
from operations of the Company for the fiscal year ending December 31, 2018 and
for subsequent fiscal years and certain business plan information for such
fiscal year and succeeding fiscal years. The Purchaser acknowledges that there
are uncertainties inherent in attempting to make such estimates, projections and
other forecasts and plans, that the Purchaser is familiar with such
uncertainties, that the Purchaser is taking full responsibility for making its
own evaluation of the adequacy and accuracy of all estimates, projections and
other forecasts and plans so furnished to it (to the extent provided in good
faith). Accordingly, neither the Parent, the Seller nor the Company makes any
representations or warranties whatsoever with respect to such estimates,
projections and other forecasts and plans (including the accuracy or veracity of
purported factual data contained therein).
11.17 Specific Performance. The Parties agree that if any provision of this
Agreement is not performed in accordance with its terms or is otherwise
breached, irreparable harm would occur, no adequate remedy at law would exist,
and damages would be difficult to determine. Accordingly, it is agreed that the
Party or Parties not in breach shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement, and to the remedy of specific performance
of the terms and conditions hereof, in addition to any other remedies that may
be available, at law or in equity, by reason of such breach. All rights and
remedies of the Parties under this Agreement shall be cumulative and the
exercise of one or more rights or remedies shall not preclude the exercise of
any other right or remedy available under this Agreement or applicable Law.
[Signature Page Follows]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective duly authorized representatives as of the date first written above.


MANTECH INTERNATIONAL CORPORATION




By: /s/ Michael R. Putnam
Name: Michael R. Putnam
Title: Senior Vice President, Corporate & Regulatory Affairs




KFORCE GOVERNMENT SOLUTIONS, INC.




By: /s/ Jeffrey Hackman
Name: Jeffrey Hackman 
Title: Vice President 




KFORCE GOVERNMENT HOLDINGS INC.




By: /s/ Jeffrey Hackman
Name: Jeffrey Hackman
Title: Senior Vice President




KFORCE INC.




By: /s/ David M. Kelly
Name: David M. Kelly
Title: Senior Vice President & Chief Financial Officer







